Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19   PageID.1   Page 1 of 308



                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN


ALLSTATE INSURANCE COMPANY;
ALLSTATE FIRE AND CASUALTY                 C.A. No. _______________
INSURANCE COMPANY; ALLSTATE
PROPERTY AND CASUALTY
INSURANCE COMPANY; ESURANCE
INSURANCE COMPANY; and
ESURANCE PROPERTY AND
CASUALTY INSURANCE COMPANY,                Demand for Jury Trial


                       Plaintiffs,

v.

MICHIGAN PAIN MANAGEMENT
PLLC; DEARBORN PAIN
SPECIALISTS, PLC; SOUTHFIELD
PAIN MANAGEMENT, PLLC;
STERLING HEIGHTS PAIN
MANAGEMENT, PLC; PRECISION
MRI OF MICHIGAN LLC d/b/a
PRECISE MRI; ADVANCED
SURGERY CENTER, LLC; NORTH
SHORE INJURY CENTER, INC.;
MEDI TRANSIT INC.; JAMES
PADULA, D.O.; JONATHAN MAFFIA;
WILLIAM GONTE, M.D.; ELIAS
GOLDSTEIN, D.C.; ALBERT
JEROME, D.C.; FRANCES MADDEN,
M.D.; FATINA MASRI, M.D.;
HAITHAM MASRI, M.D.; ALI FARAJ;
JAMES DEWEESE; and NATHAM
KARRUMI, D.C.,

                       Defendants.
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19        PageID.2    Page 2 of 308




                                  COMPLAINT

      Plaintiffs Allstate Insurance Company, Allstate Fire and Casualty Insurance

Company, Allstate Property and Casualty Insurance Company, Esurance Insurance

Company, and Esurance Property and Casualty Insurance Company (hereinafter

collectively referred to as “Allstate” and/or “plaintiffs”), by their attorneys SMITH

& BRINK, hereby allege as follows.

I.    INTRODUCTION

      1.     This is a case about medical clinics, an ambulatory surgery center, a

chiropractic clinic, a magnetic resonance imaging (“MRI”) facility, a non-

emergency medical transportation company, and the physicians, owners, managers,

agents, and representatives of the same who abused the unlimited benefits under the

Michigan No-Fault Act, Mich. Comp. Laws § 500.3101, et seq., by engaging in a

scheme to defraud Allstate by submitting and causing to be submitted false and

fraudulent medical records, bills, and invoices through interstate wires and the U.S.

Mail seeking reimbursement under the No-Fault Act for treatment and services that

were not actually rendered, were medically unnecessary, were fraudulently billed,

and were not lawfully rendered.

      2.     Defendants Michigan Pain Management PLLC (“Michigan Pain”),

Dearborn Pain Specialists, PLC (“Dearborn Pain”), Southfield Pain Management,

PLLC (“Southfield Pain”), Sterling Heights Pain Management, PLC (“Sterling


                                         2
 
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19        PageID.3    Page 3 of 308



Heights Pain”) (collectively, the “pain management clinics”); Precision MRI of

Michigan LLC d/b/a Precise MRI (“Precise MRI”); Advanced Surgery Center, LLC

(“Advanced Surgery”); North Shore Injury Center, Inc. (“North Shore”); Medi

Transit Inc. (“Medi Transit”); James Padula, D.O. (“Padula”); Jonathan Maffia

(“Maffia”); William Gonte, M.D. (“Gonte”); Elias Goldstein, D.C. (“Goldstein”);

Albert Jerome, D.C. (“Jerome”); Frances Madden, M.D. (“Madden”); Fatina Masri,

M.D. (“Fatina Masri”); Haitham Masri, M.D. (“Haitham Masri”); Natham Karrumi,

D.C. (“Karrumi”); Ali Faraj (“Faraj”); and James Deweese (“Deweese”)

(collectively, the “defendants”) each conspired to, and did in fact, defraud Allstate

by perpetuating an insurance billing fraud scheme in violation of state and federal

law.

       3.    The purpose of the fraudulent scheme devised and implemented by the

defendants was to generate claims to, and collect payments from, Allstate pursuant

to Michigan’s No-Fault Act for the purported treatment of patients who had

allegedly been involved in motor vehicle accidents.

       4.    The defendants engaged in a fraudulent scheme to consistently bill

Allstate for treatment or services that were not actually provided to patients and

manufactured documents to make it appear as though patients received services

when, in fact, no such services were rendered.




                                         3
 
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19          PageID.4    Page 4 of 308



      5.     To achieve their fraudulent objective, the defendants unlawfully and

improperly solicited patients to undergo unnecessary treatment and services.

      6.     The treatment, when provided, was done as part of a predetermined

protocol consisting of unreasonable and unnecessary physical therapy, chiropractic,

injections and other procedures, medications, application of P-Stim devices,

diagnostic testing, and MRI.

      7.     The defendants also engaged in several fraudulent billing practices,

including unbundling services so as to inflate the amount charged and upcoding

office visits in order to charge Allstate for more services than were actually provided.

      8.     The defendants also charged excessive amounts that far exceeded

reasonable and customary billing for services, including MRIs, office visits,

diagnostic testing, and procedures.

      9.     Allstate’s investigation of claims submitted to it by and on behalf of the

defendants revealed treatment that was not tailored to the clinical needs of each

patient, but rather was performed solely to generate profit for the defendants.

      10.    Each of the defendants named herein conspired with one another to

accomplish and to further the objectives of their fraudulent scheme.

      11.    All of the acts and omissions of the defendants, described throughout

this Complaint, were undertaken intentionally.




                                           4
 
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19         PageID.5    Page 5 of 308



      12.    The defendants’ fraud is confirmed by their own employees, including

one who testified:

      [To]wards the end·of my employment there, shortly before I left,
      I·eventually told Mr. Maffia that I had caught onto his·game, and I told
      him that I knew what he was doing and·that it was wrong, and that I
      believed that his·practice is very much fraudulent.· And I explained --
      he was a little alarmed at first.· And I explained to·him why, and I gave
      him my facts that I got from the·time I was working there and showed
      him some evidence.·And he just pulled me into Dr. Padula’s office and
      had ·like an emotional breakdown and was apologizing to me·for
      getting me involved in this.

      13.    The insurance fraud scheme perpetrated by the defendants was

designed to, and in fact did, result in the payment of No-Fault benefits from Allstate

to and on behalf of the defendants.

      14.    In fact, the defendants targeted auto insurers like Allstate for the sole

purpose of generating profit, according to former employees: “Their goal is to get as

much money as they can, and it doesn’t matter how they have to do it. And I’ve had

this conversation with Mr. Maffia before about why he only handles car insurances

and not personal insurance.”

      15.    In each claim at issue in this Complaint for which Allstate is seeking

damages, an Allstate automobile insurance contract applicable in the State of

Michigan was the platform upon which the defendants perpetrated their fraudulent

scheme.




                                          5
 
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19          PageID.6    Page 6 of 308



        16.   By this Complaint, and as detailed in each count set out below, Allstate

brings this action for: (1) violations of the federal Racketeer Influenced and Corrupt

Organizations (RICO) Act, 18 U.S.C. § 1962(c) and (d); (2) common law fraud; (3)

civil conspiracy; (4) payment under mistake of fact; and (5) unjust enrichment.

        17.   Allstate’s claim for compensatory damages includes: (1) payments

made by Allstate to Michigan Pain, Dearborn Pain, Southfield Pain, Sterling Heights

Pain, Precise MRI, Advanced Surgery, North Shore, and Medi Transit in reliance

upon the false representations that they were eligible to receive reimbursement under

the Michigan No-Fault Act, (2) treble damages, (3) statutory interest, (4) costs,

including but not limited to the costs of claims handling and the cost of investigation

to uncover the fraudulent scheme perpetrated by the defendants, and (5) attorney’s

fees.

        18.   Allstate also seeks a declaration pursuant to 28 U.S.C. § 2201 that the

defendants have no right to receive payment for any previously-denied and pending

bills submitted to Allstate whereas (1) the defendants billed Allstate for services that

were not rendered; (2) the defendants billed Allstate for services and treatment that

were not reasonably necessary; (3) the defendants billed Allstate for unlawful

services and treatment that resulted from illegal solicitation; and (4) the defendants

engaged in a pervasive pattern and practice of submitting false medical




                                           6
 
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19          PageID.7    Page 7 of 308



documentation through interstate wires and the U.S. Mail demanding payment from

Allstate.

      19.    As a result of the defendants’ fraudulent acts, Allstate has paid in excess

of $3,501,685 to them related to the patients at issue in this Complaint.

II.   PARTIES

      A.     PLAINTIFFS

      20.    Allstate Insurance Company, Allstate Property and Casualty Insurance

Company, and Allstate Fire and Casualty Insurance Company are each companies

duly organized and existing under the laws of the State of Illinois.

      21.    Esurance Insurance Company and Esurance Property and Casualty

Insurance Company are corporations duly organized and existing under the laws of

the State of Wisconsin.

      22.    Allstate Insurance Company, Allstate Property and Casualty Insurance

Company, and Allstate Fire and Casualty Insurance Company have their respective

principal places of business in Northbrook, Illinois.

      23.    Esurance Insurance Company and Esurance Property and Casualty

Insurance Company have their respective principal places of business in San

Francisco, California.

      24.    At all times relevant to the allegations contained in this Complaint, the

plaintiffs were authorized to conduct business in the State of Michigan.


                                           7
 
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19          PageID.8    Page 8 of 308




      B.     DEFENDANTS

             1.     Michigan Pain Management PLLC

      25.    Michigan Pain Management PLLC is a professional limited liability

company organized under the laws of the State of Michigan.

      26.    Michigan Pain is owned and controlled by defendant Padula, and

Padula is responsible for all actions of Michigan Pain described throughout this

Complaint.

      27.    Defendants Maffia, Gonte, Goldstein, Jerome, Madden, Fatina Masri,

Haitham Masri, Deweese, Karrumi, Precise MRI, Advanced Surgery, and North

Shore also participated in the control and operation of Michigan Pain.

      28.    Michigan Pain’s principal place of business is located in Royal Oak,

Michigan.

      29.    Michigan Pain billed Allstate for services that were not rendered and

treatment that was unlawful and medically unnecessary (to the extent treatment was

rendered at all) in relation to several patients at issue herein, including the patients

set out in Exhibit 1.

             2.     Dearborn Pain Specialists, PLC

      30.    Dearborn Pain Specialists, PLC is a professional limited liability

company organized under the laws of the State of Michigan.




                                           8
 
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19         PageID.9    Page 9 of 308



      31.    Dearborn Pain is owned and controlled by defendant Padula, and

Padula is responsible for all actions of Dearborn Pain described throughout this

Complaint.

      32.    Defendants Maffia, Gonte, Goldstein, Jerome, Fatina Masri, Haitham

Masri, Karrumi, Precise MRI, and Advanced Surgery also participated in the control

and operation of Dearborn Pain.

      33.    Dearborn Pain’s principal place of business is located in Dearborn,

Michigan.

      34.    Dearborn Pain billed Allstate for services that were not rendered, were

unlawful and medically unnecessary (to the extent services were provided at all),

and were billed at unreasonable rates in relation to several patients at issue herein,

including the patients set out in Exhibit 2.

             3.     Southfield Pain Management, PLLC

      35.    Southfield Pain Management, PLLC is a professional limited liability

company organized under the laws of the State of Michigan.

      36.    Southfield Pain is owned and controlled by defendant Gonte, and Gonte

is responsible for all actions of Southfield Pain described throughout this Complaint.

      37.    Defendants Padula, Maffia, Goldstein, Jerome, Fatina Masri, Haitham

Masri, Karrumi, Michigan Pain, Precise MRI, and Advanced Surgery also

participated in the control and operation of Southfield Pain.


                                           9
 
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19        PageID.10    Page 10 of 308



      38.    Southfield Pain’s principal place of business is located in Southfield,

Michigan.

      39.    Southfield Pain billed Allstate for services that were not rendered, were

unlawful and medically unnecessary (to the extent services were provided at all),

and were billed at unreasonable rates in relation to several patients at issue herein,

including the patients set out in Exhibit 3.

             4.      Sterling Heights Pain Management, PLC

      40.    Sterling Heights Pain Management, PLC is a professional limited

liability company organized under the laws of the State of Michigan.

      41.    Sterling Heights Pain is owned and controlled by defendant Padula, and

Padula is responsible for all actions of Sterling Heights Pain described throughout

this Complaint.

      42.    Defendants Maffia, Goldstein, Jerome, Madden, Karrumi, and Precise

MRI also participated in the control and operation of Sterling Heights Pain.

      43.    Sterling Heights Pain’s principal place of business is located in Sterling

Heights, Michigan.

      44.    Sterling Heights Pain billed Allstate for services that were not rendered,

were unlawful and medically unnecessary (to the extent services were provided at

all), and were billed at unreasonable rates in relation to several patients at issue

herein, including the patients set out in Exhibit 4.


                                          10
 
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19         PageID.11   Page 11 of 308




             5.     Precision MRI of Michigan, LLC d/b/a Precise MRI

      45.    Precision MRI of Michigan, LLC d/b/a Precise MRI is a limited

liability company organized under the laws of the State of Michigan.

      46.    Precise MRI is owned and controlled by defendant Karrumi, and

Karrumi is responsible for all actions of Precise MRI described throughout this

Complaint.

      47.    Defendants Padula, Maffia, Gonte, Goldstein, Jerome, Madden,

Michigan Pain, Dearborn Pain, Southfield Pain, and Sterling Heights Pain also

participated in the control and operation of Precise MRI.

      48.    Precise MRI’s principal place of business is located in Lathrup Village,

Michigan.

      49.    Precise MRI billed Allstate at excessive rates for unlawful and

unnecessary diagnostic services in relation to several patients at issue herein,

including the patients set out in Exhibit 5.

             6.     Advanced Surgery Center, LLC.

      50.    Advanced Surgery Center, LLC is a limited liability company

organized under the laws of the State of Michigan.

      51.    Advanced Surgery is owned and controlled by defendants Fatina Masri

and Haitham Masri, who are responsible for all actions of Advanced Surgery

described throughout this Complaint.


                                          11
 
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19       PageID.12    Page 12 of 308



      52.    Defendants Padula, Maffia, Gonte, Goldstein, Jerome, Madden,

Karrumi, Michigan Pain, Dearborn Pain, Southfield Pain, and Precise MRI also

participated in the control and operation of Advanced Surgery.

      53.    Advanced Surgery’s principal place of business is in Dearborn,

Michigan.

      54.    Advanced Surgery billed Allstate for services that were not rendered,

were unlawful and medically unnecessary (to the extent services were provided at

all), and were billed at unreasonable rates in relation to several patients at issue

herein, including the patients set out in Exhibit 6.

             7.     North Shore Injury Center, Inc.

      55.    North Shore Injury Center, Inc. is a non-profit corporation organized

under the laws of the State of Michigan.

      56.    North Shore is owned and controlled by defendant Deweese, and

Deweese is responsible for all actions of North Shore described throughout this

Complaint.

      57.    Defendants Padula, Maffia, Jerome, Goldstein, Gonte, Faraj, Michigan

Pain, and Medi Transit also participated in the control and operation of North Shore.

      58.    North Shore’s principal place of business is in Royal Oak, Michigan.

      59.    North Shore billed Allstate for services that were not rendered and

treatment that was unlawful and medically unnecessary (to the extent treatment was


                                           12
 
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19          PageID.13     Page 13 of 308



rendered at all) in relation to several patients at issue herein, including the patients

set out in Exhibit 7.

             8.     Medi Transit Inc.

      60.    Medi Transit Inc. is a for-profit corporation organized under the laws

of the State of Michigan.

      61.    Medi Transit is owned and controlled by defendant Faraj, and Faraj is

responsible for all actions of Medi Transit described throughout this Complaint.

      62.    Defendants North Shore, Gonte, and Deweese also participated in the

control and operation of Medi Transit.

      63.    Medi Transit’s principal place of business is located in Dearborn,

Michigan.

      64.    Medi Transit billed Allstate for transportation services that were

unlawful and medically unnecessary (to the extent services were rendered at all) in

relation to several patients at issue herein, including the patients set out in Exhibit 8.

             9.     James Padula, D.O.

      65.    James Padula is a resident and citizen of the State of Florida.

      66.    At all times relevant to this Complaint, Padula owned and controlled

Michigan Pain, Dearborn Pain, and Sterling Heights Pain, and participated in the

control and operation of Southfield Pain, Precise MRI, Advanced Surgery, and North

Shore.


                                           13
 
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19         PageID.14    Page 14 of 308



      67.    As the owner and manager of Michigan Pain, Dearborn Pain, Southfield

Pain, Sterling Heights Pain, Precise MRI, Advanced Surgery, and North Shore,

Padula was responsible for the unlawful, medically unnecessary, and unreasonably

charged services allegedly rendered to the patients at issue in this Complaint,

including the patients listed in Exhibits 1 through 7.

             10.    Jonathan Maffia

      68.    Jonathan Maffia is a resident and citizen of the State of Michigan.

      69.    At all times relevant to this Complaint, Maffia participated in the

control and operation of Michigan Pain, Dearborn Pain, Southfield Pain, Sterling

Heights Pain, Precise MRI, Advanced Surgery, and North Shore.

      70.    As a manager of Michigan Pain, Dearborn Pain, Southfield Pain,

Sterling Heights Pain, Precise MRI, Advanced Surgery, and North Shore, Maffia

was responsible for the unlawful, medically unnecessary, and unreasonably charged

services rendered to the patients at issue in this Complaint (to the extent treatment

was rendered at all), including the patients listed in Exhibits 1 through 7.

             11.    William Gonte, M.D.

      71.    William Gonte, M.D. is a resident and citizen of the State of Michigan.

      72.    At all times relevant to this Complaint, Gonte owned and controlled

Southfield Pain, and participated in the control and operation of Michigan Pain,

Dearborn Pain, Precise MRI, Advanced Surgery, North Shore, and Medi Transit.


                                          14
 
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19         PageID.15    Page 15 of 308



      73.    As an owner and manager of Southfield Pain, Michigan Pain, Dearborn

Pain, Precise MRI, Advanced Surgery, North Shore, and Medi Transit, Gonte

rendered and caused to be rendered (to the extent treatment was rendered at all)

medically unnecessary and unlawful treatment and services to several of the patients

at issue in this Complaint, including the patients listed in Exhibits 1 through 3 and 5

through 8.

             12.    Elias Goldstein, D.C.

      74.    Elias Goldstein, D.C. is a resident and citizen of the State of Florida.

      75.    At all times relevant to this Complaint, Goldstein participated in the

control and operation of Michigan Pain, Dearborn Pain, Southfield Pain, Sterling

Heights Pain, Precise MRI, Advanced Surgery, and North Shore.

      76.    As a manager of Michigan Pain, Dearborn Pain, Southfield Pain,

Sterling Heights Pain, Precise MRI, Advanced Surgery, and North Shore, Goldstein

was responsible for the unlawful, medically unnecessary, and unreasonably charged

services rendered to the patients at issue in this Complaint (to the extent treatment

was rendered at all), including the patients listed in Exhibits 1 through 7.

             13.    Albert Jerome, D.C.

      77.    Albert Jerome, D.C. is a resident and citizen of the State of Florida.




                                          15
 
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19         PageID.16    Page 16 of 308



       78.    At all times relevant to this Complaint, Jerome participated in the

control and operation of Michigan Pain, Dearborn Pain, Southfield Pain, Sterling

Heights Pain, Precise MRI, Advanced Surgery, and North Shore.

       79.    As a manager of Michigan Pain, Dearborn Pain, Southfield Pain,

Sterling Heights Pain, Precise MRI, Advanced Surgery, and North Shore, Jerome

was responsible for the unlawful, medically unnecessary, and unreasonably charged

services rendered to the patients at issue in this Complaint (to the extent treatment

was rendered at all), including the patients listed in Exhibits 1 through 7.

              14.    Frances Madden, M.D.

       80.    Frances Madden, M.D. is a resident and citizen of the State of

Michigan.

       81.    At all times relevant to this Complaint, Madden participated in the

control and operation of Michigan Pain, Sterling Heights Pain, Precise MRI, and

Advanced Surgery.

       82.    As a manager of Michigan Pain, Sterling Heights Pain, Precise MRI,

and Advanced Surgery, Madden rendered and caused to be rendered medically

unnecessary and unlawful treatment (to the extent treatment was rendered at all) and

services to several of the patients at issue in this Complaint, including the patients

listed in Exhibits 1, 4, 5, and 6.




                                          16
 
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19         PageID.17   Page 17 of 308




             15.    Fatina Masri, M.D.

      83.    Fatina Masri, M.D. is a resident and citizen of the State of Michigan.

      84.    At all times relevant to this Complaint, Fatina Masri was an owner and

manager of Advanced Surgery and participated in the control and operation of

Michigan Pain, Dearborn Pain, and Southfield Pain.

      85.    As an owner and manager of Advanced Surgery, Michigan Pain,

Dearborn Pain, and Southfield Pain, Fatina Masri was responsible for the unlawful,

medically unnecessary, and unreasonably charged services rendered to patients at

issue in this Complaint (to the extent treatment was rendered at all), including the

patients listed in Exhibits 1, 2, 3, and 6.

             16.    Haitham Masri, M.D.

      86.    Haitham Masri, M.D. is a resident and citizen of the State of Michigan.

      87.    At all times relevant to this Complaint, Haitham Masri was an owner

and manager of Advanced Surgery and participated in the control and operation of

Michigan Pain, Dearborn Pain, and Southfield Pain.

      88.    As an owner and manager of Advanced Surgery, Michigan Pain,

Dearborn Pain, and Southfield Pain, Haitham Masri was responsible for the

unlawful, medically unnecessary, and unreasonably charged services rendered to

patients at issue in this Complaint (to the extent treatment was rendered at all),

including the patients listed in Exhibits 1, 2, 3, and 6.


                                              17
 
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19        PageID.18    Page 18 of 308




             17.    Ali Faraj

      89.    Ali Faraj is a resident and citizen of the State of Michigan.

      90.    At all times relevant to this Complaint, Faraj was the owner and

manager of Medi Transit and participated in the control and operation of North

Shore.

      91.    As an owner and manager of Medi Transit and North Shore, Faraj was

responsible for the unlawful, medically unnecessary, and unreasonably charged

transportation services and treatment rendered to the patients at issue in this

Complaint (to the extent transportation services were rendered at all), including the

patients listed in Exhibits 7 and 8.

             18.    James Deweese

      92.    James Deweese is a resident and citizen of the State of Florida.

      93.    At all times relevant to this Complaint, Deweese was the owner and

manager of North Shore and participated in the control and operation of Michigan

Pain and Medi Transit.

      94.    As the owner and manager of North Shore, Michigan Pain, and Medi

Transit, Deweese was responsible for the unlawful, medically unnecessary, and

unreasonably charged services rendered to the patients at issue in this Complaint (to

the extent treatment was rendered at all), including the patients listed in Exhibits 1,

7, and 8.


                                          18
 
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19        PageID.19   Page 19 of 308




             19.    Natham Karrumi, D.C.

       95.   Natham Karrumi, D.C. is a resident and citizen of the State of

Michigan.

       96.   At all times relevant to this Complaint, Karrumi was the owner and

manager of Precise MRI and participated in the control and operation of Michigan

Pain, Dearborn Pain, Southfield Pain, Sterling Heights Pain, and Advanced Surgery.

       97.   As the owner and manager of Precise MRI, Michigan Pain, Dearborn

Pain, Southfield Pain, Sterling Heights Pain, and Advanced Surgery, Karrumi was

responsible for the unlawful, medically unnecessary, and unreasonably charged

diagnostic services and treatment rendered to patients at issue in this Complaint,

including the patients listed in Exhibits 1 through 6.

III.   JURISDICTION AND VENUE

       98.   Jurisdiction over this action is conferred upon this court by 28 U.S.C.

§§ 1331 and 1332.

       99.   Supplemental jurisdiction over the plaintiffs’ state law claims is proper

pursuant to 28 U.S.C. § 1967.

       100. Allstate Insurance Company, Allstate Fire and Casualty Insurance

Company, and Allstate Property and Casualty Insurance Company are citizens of the

State of Illinois for purposes of 28 U.S.C. § 1332.




                                          19
 
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19     PageID.20    Page 20 of 308



      101. Esurance Insurance Company and Esurance Property and Casualty

Insurance Company are citizens of the States of Wisconsin and California for

purposes of 28 U.S.C. § 1332.

      102. Michigan Pain is a professional limited liability company organized

under the laws of the State of Michigan.

      103. Padula, the sole member of Michigan Pain, is a citizen of and resides in

Florida.

      104. Thus, Michigan Pain is a citizen of the State of Florida for purposes of

28 U.S.C. § 1332.

      105. Dearborn Pain is a professional limited liability company organized

under the laws of the State of Michigan.

      106. Dearborn Pain’s principal place of business is located in Dearborn,

Michigan.

      107. Padula, the sole member of Dearborn Pain, is a citizen of and resides in

Florida.

      108. Thus, Dearborn Pain is a citizen of the State of Florida for purposes of

28 U.S.C. § 1332.

      109. Southfield Pain is a professional limited liability company organized

under the laws of the State of Michigan.




                                           20
 
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19     PageID.21    Page 21 of 308



      110. Gonte, the sole member of Southfield Pain, is a citizen of and resides

in Michigan.

      111. Thus, Southfield Pain is a citizen of the State of Michigan for purposes

of 28 U.S.C. § 1332.

      112. Sterling Heights Pain is a professional limited liability company

organized under the laws of the State of Michigan.

      113. Padula, the sole member of Sterling Heights Pain, is a citizen of and

resides in Florida.

      114. Thus, Sterling Heights Pain is a citizen of the State of Florida for

purposes of 28 U.S.C. § 1332.

      115. Precise MRI is a limited liability company organized under the laws of

the State of Michigan.

      116. Karrumi, the sole member of Precise MRI, is a citizen of and resides in

Michigan.

      117. Thus, Precise MRI is a citizen of the State of Michigan for the purposes

of 28 U.S.C. § 1332.

      118. Advanced Surgery is a limited liability company organized under the

laws of the State of Michigan.

      119. All members of Advanced Surgery are citizens of and reside in

Michigan.


                                        21
 
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19       PageID.22       Page 22 of 308



      120. Thus, Advanced Surgery is a citizen of the State of Michigan for the

purposes of 28 U.S.C. § 1332.

      121. North Shore is a non-profit corporation organized under the laws of the

State of Michigan.

      122. North Shore’s principal place of business is located in Royal Oak,

Michigan.

      123. Thus, North Shore is a citizen of the State of Michigan for purposes of

28 U.S.C. § 1332.

      124. Medi Transit was incorporated under the laws of the State of Michigan.

      125. Medi Transit’s principal place of business is in Dearborn, Michigan.

      126. Thus, Medi Transit is a citizen of the State of Michigan for purposes of

28 U.S.C. § 1332.

      127. Padula is a resident and citizen of the State of Florida.

      128. Maffia is a resident and citizen of the State of Michigan.

      129. Gonte is a resident and citizen of the State of Michigan.

      130. Goldstein is a resident and citizen of the State of Florida.

      131. Jerome is a resident and citizen of the State of Florida.

      132. Madden is a resident and citizen of the State of Michigan.

      133. Fatina Masri is a resident and citizen of the State of Michigan.

      134. Haitham Masri is a resident and citizen of the State of Michigan.


                                         22
 
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19        PageID.23    Page 23 of 308



      135. Faraj is a resident and citizen of the State of Florida.

      136. Deweese is a resident and citizen of the State of Florida.

      137. Karrumi is a resident and citizen of the State of Michigan.

      138. Further, the amount in controversy as to each defendant, exclusive of

interest and costs, exceeds $75,000, the sum set forth in 28 U.S.C. § 1332.

      139. Venue is proper pursuant to 28 U.S.C. § 1391(b)(2) whereas the vast

majority of the acts at issue in this Complaint were carried out within the Eastern

District of Michigan.

IV.   MICHIGAN’S NO-FAULT ACT

      140. Allstate underwrites automobile insurance in Michigan.

      141. Michigan’s No-Fault Act provides for the payment of unlimited

medical and rehabilitative benefits on a first-party payor basis for injured victims of

motor vehicle accidents. Mich. Comp. Laws § 500.3107(1)(a).

      142. Personal protection insurance benefits are payable for “[a]llowable

expenses consisting of all reasonable charges incurred for reasonably necessary

products, services, and accommodations for an injured person’s care, recovery, or

rehabilitation” arising out of a motor vehicle accident. Id.

      143. “Under [the No-Fault] statutory scheme, an insurer is not liable for any

medical expense to the extent it is not a reasonable charge for the particular product




                                          23
 
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19        PageID.24    Page 24 of 308



or service, or if the product or service itself is not reasonably necessary.” Nasser v.

Auto Club Ins. Ass’n, 435 Mich. 33, 49 (1990).

      144. A claimant who seeks to hold an insurer liable for No-Fault benefits has

the burden of proving that the service claimed is reasonably necessary and the charge

for the service is reasonable. Id.

      145. Subject to limited exceptions, an insurer must pay each claim for

personal protection insurance benefits arising out of a motor vehicle accident within

thirty (30) days after receiving “reasonable proof of the fact and of the amount of

the loss sustained.” Mich. Comp. Laws § 500.3142(2).

      146. The Michigan No-Fault Act provides that “[a] physician, hospital,

clinic or other person or institution” may only charge a “reasonable amount” for

personal injury protection (PIP) benefits for treatment/services which have been

“lawfully render[ed]” to an injured person who has sustained bodily injury in an

automobile accident. Mich. Comp. Laws § 500.3157.

      147. “If the treatment was not lawfully rendered, it is not a no-fault benefit

and payment for it is not reimbursable.” Cherry v. State Farm Mut. Auto. Ins. Co.,

195 Mich. App. 316, 310 (1992).

      148. The Michigan No-Fault Act further provides that an insurer “may be

allowed by a court an award of reasonable sum against a claimant as an attorney’s

fee for the insurer’s attorney in defense against a claim that was in some respect


                                          24
 
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19     PageID.25   Page 25 of 308



fraudulent or so excessive as to have no reasonable foundation.” Mich. Comp. Laws

§ 500.3148(2).

      149. As alleged in this Complaint, the defendants violated Michigan’s No-

Fault Act by submitting and causing to be submitted bills to Allstate seeking

reimbursement for services and treatment that were not actually provided, were not

lawfully rendered, and were not reasonably necessary for the care, recovery, or

rehabilitation of the defendants’ patients.

V.    BACKGROUND ON THE DEFENDANTS AND THEIR SCHEME TO
      DEFRAUD

      A.     THE DEFENDANT PAIN MANAGEMENT CLINICS

      150. Prior to Michigan Pain’s formation in Michigan, an entity named

Michigan Pain Management LLC was formed in Florida by Jerome on or about

February 25, 2014, with corporate paperwork that identified Jerome, Maffia,

Goldstein, and Padula as its managers.

      151. On or about March 27, 2014, Jerome filed articles of organization in

Michigan for defendant Michigan Pain Management PLLC.

      152. On or about April 17, 2014, a second Florida entity named Michigan

Management LLC was formed by Jerome, with Maffia and Goldstein listed as

authorized managers on its first annual report.

      153. Padula is an osteopath who practices interventional pain management,

primarily in Florida.
                                          25
 
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19       PageID.26   Page 26 of 308



        154. According to Padula, he chose to open a practice in Michigan at the

suggestion of his friend, defendant Jerome.

        155. Padula has claimed in testimony that he is the sole owner of Michigan

Pain.

        156. In fact, Michigan Pain is controlled by Maffia, Jerome, Goldstein, and

Padula, with Padula, the only licensed physician in Michigan and therefore the only

member of the group legally qualified to own a physician practice, serving as

figurehead.

        157. Jerome and Goldstein are chiropractors in Florida.

        158. Jerome held a license to practice chiropractic in Michigan from

February 10, 2014 to November 30, 2014, but it lapsed.

        159. Goldstein has never been licensed to practice chiropractic in Michigan.

        160. Maffia is a layperson who has no medical education or training.

        161. Maffia, Jerome, and Goldstein control and profit from Michigan Pain

through Michigan Management LLC, which was paid a monthly fee for

“administrative” services.

        162. According to testimony by the former office manager of Michigan Pain,

Maffia represented himself to her as the owner of Michigan Pain.

        163. In addition to being legally improper for Maffia, Jerome, and Goldstein

to operate a physician practice in Michigan, Jerome and Goldstein have lengthy


                                         26
 
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19           PageID.27   Page 27 of 308



disciplinary histories that render them unqualified and are evidence of repeated

efforts to manipulate the healthcare system to maximize charges submitted to

insurers.

      164. Goldstein has been convicted of five (5) counts of insurance fraud and

grand theft, and sentenced to 90 days in jail for billing patients’ insurance companies

for services that were not rendered.

      165.    In addition to his criminal convictions for insurance fraud, Goldstein

has been fined two (2) separate times by the Board of Chiropractic in Florida for

false or misleading advertisements related to his practice.

      166. Jerome has entered into two (2) stipulated dispositions with the Florida

Board of Chiropractic related to his conduct as a chiropractor in the state.

      167. The first stipulated disposition related to false advertisements for free

chiropractic consultations and false claims that a treatment offered was 86-89%

effective in reducing or eliminating chronic pain.

      168. The second stipulation related to Jerome’s alleged failure to alter a

patient’s treatment plan and to properly diagnose or reassess a patient’s injuries in

the face of evidence of deterioration of the patient’s condition which, according to

the complaint, may have contributed to the patient’s death.




                                          27
 
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19      PageID.28    Page 28 of 308



      169. When Padula, Maffia, Jerome, and Goldstein sought to expand their

practice in Michigan, they recruited defendant Gonte to serve as the paper owner of

Southfield Pain.

      170. Southfield Pain was identified by employees of Michigan Pain as

another location of Michigan Pain.

      171. Michigan Pain also filed documents with state regulators identifying

Michigan Pain as the entity registering fluoroscopy machines used at Southfield

Pain’s location.

      172. Each of the defendant pain management clinics uses the same

fraudulent business practices that were instituted and overseen by Padula, Maffia,

Gonte, Jerome, and Goldstein, including billing for services not rendered, unlawful

solicitation, provision of unlawful and unlicensed equipment and services, and

provision of excessive and medically unnecessary treatment, testing, and equipment.

      173. The defendants executed their fraudulent scheme by hiring other

unscrupulous physicians with histories of fraud who would acquiesce to their

demands for aggressive and unnecessary testing and treatment for all patients of the

pain management clinics.

      174. Defendant Gonte has a history of disregard for boundaries of proper

medical practice, including a consent order with the Michigan Board of Medicine




                                        28
 
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19       PageID.29    Page 29 of 308



through which he agreed to probation and a $7,500 fine related to unethical

prescription practices.

      175. Gonte is also identified as a participant in the fraudulent conduct of

convicted felon Robert Gross (“Gross”) in United States of America v. Robert A.

Gross, 2:17-cr-20790 (E.D. Mich. 2017).

      176. According to Gross’s plea agreement, Gross defrauded a number of

creditors in concert with, and for the benefit of, two (2) unindicted co-conspirators

identified as “Person A” and “Person B” between 2013 and 2016, a period of time

that substantially overlaps with the fraudulent conduct committed by Gonte that is

the subject of this Complaint.

      177. “Person A” was later identified as defendant Gonte in a decision dated

September 26, 2018. See id. at Docket No. 22.

      178. According to Gross’s plea, Gonte, in concert with Gross and “Person

B,” sought fraudulent loans from their victims, including by preparing a forged deed

purporting to transfer Gonte’s father’s condominium to Gonte, which was then used

as collateral on a loan.

      179. The fraudulent loans Gross, Gonte, and Person B procured from their

victims totaled more than $3,000,000.

      180. These debts created substantial motivation for Gonte to engage in

similar conduct to defraud Allstate by taking advantage of Michigan’s No-Fault Act


                                         29
 
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19       PageID.30    Page 30 of 308



to make as much money as quickly as possible, regardless of medical necessity or

whether the services were actually performed.

      181. Defendant Madden was hired by Michigan Pain in July 2015, just two

(2) months after reaching a settlement with the federal government for participating

in an illegal kickback scheme. See Exhibit 9.

      182. On May 17, 2015, Madden entered into a settlement agreement with the

United States government whereby she agreed to pay $150,000 and was barred from

submitting any claims to Medicare, Medicaid, and all other federal healthcare

programs for a period of three (3) years following allegations that she referred

patients for “physical therapy, electrodiagnostic testing, and/or home health care

services . . . to [her employer’s] Companies in exchange for illegal remuneration

and/or kickbacks . . . .” Id.

      183. The defendants also hired Johnny Trotter, M.D. (“Trotter”), who was

at the time under indictment (and had been since May 8, 2014) for multiple felony

healthcare fraud charges involving a scheme to submit fraudulent claims to Medicare

for office visits and services that were not actually provided. See Exhibit 10.

      184. In April 2017, Trotter was convicted of one (1) count of conspiracy to

commit health care and wire fraud (18 U.S.C. § 1349) and three (3) counts of health

care fraud (18 U.S.C. § 1347) and was sentenced to fifteen (15) years in prison and

ordered to pay $9,199,946 in restitution.


                                            30
 
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19         PageID.31    Page 31 of 308



      185. Trotter began working with the pain management clinics in 2016, and

continued treating patients at Dearborn Pain and Southfield Pain until his conviction.

      186. The former Michigan Pain office manager confirmed that Maffia,

Goldstein, and Jerome were actually directing patient care and gave orders to the

physicians they hired:

          Q. When you say that Mr. Maffia told the doctors what to do, explain
             that?

          A. He was very – I’m sorry if this is politically incorrect, but he was
             very controlling when it came to the office. It almost appeared
             like the doctors, Dr. Padula was pretty much -- he was ordered
             by John – I’m sorry, Mr. Maffia to do –

          Q. You can call him John.

          A. […] So John would tell him you have this many patients on this
             day.

          Q. He would tell Dr. Padula this?

          A. Correct. He would tell Dr. Padula you have this many patients on
             this day. And then the next day he would tell Dr. Padula for the
             next day you need to be at the surgery center at 9:00, you’re
             performing ten surgeries, or you need to give this patient a back
             brace. This patient needs a P-STIM.

          Q. And you would hear these conversations?

          A. Yes.

      187. Maffia’s control over patient care at Michigan Pain included directing

the prescription of controlled substances to patients.



                                          31
 
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19       PageID.32   Page 32 of 308



      188. Former employees of the defendants testified that patients stated they

were “promised” pain medications, and would frequently become agitated when

their prescriptions were not filled as promised:

         Q. What do you mean when you say the patients were promised
            medication?

         A. They were promised prescription medications. So… for
            example, I had a patient who stated that she was promised a
            prescription of Dilaudid if she agreed to have surgery. And when
            they didn’t get their prescriptions on time like they were
            promised, or if they didn’t get them when they were supposed to,
            they would come into the office very upset and very angry…

      189. According to Michigan Pain’s former office manager, Maffia instructed

her to inform patients that they would get their pain medication:

         Q. …[W]ere you given instructions by the doctors to tell patients
            that if they agreed to have their surgery they would get a
            prescription?

         A. The doctors never instructed me to tell them that, to tell anybody
            that. Mr. John Maffia would tell me to -- not specifically tell me
            which prescriptions they would receive, but he did tell me to let
            the patients know that they would get their pain medication.

         Q. Why would he tell -- why would he be the one telling you what
            to tell patients regarding their pain medications?

         A. He said because -- well, it’s what I was told and what I observed.
            That [Maffia] was -- he was the manager of this place, so he was
            like the CEO of this company. And he would work it out with the
            doctor that this person got their medication.




                                         32
 
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19          PageID.33   Page 33 of 308



      190. In addition to directing controlled substance prescriptions, Maffia,

Goldstein, and Jerome directed that individual patients receive injections at

Michigan Pain:

          Q. Okay. Do you have any personal knowledge of Dr. Padula
             actually performing any treatment that John Maffia dictated?
             Meaning, did you watch something happen for a patient where
             John Maffia said, Dr. Padula, you need to do this particular
             treatment, and Dr. Padula then actually went and did it?

          A. I was not physically present in the room. But I can say that I can
             recall a time where John Maffia had spoke [sic] with a patient
             outside of the lobby area and had talked to… the patient and…
             then come back in, after hearing from the patient, and spoke with
             [Goldstein] and [Jerome]. And then at that point they… decided
             that the patient would benefit from an injection.

      191.    Former employees described how Maffia, Goldstein, and Jerome

worked in concert with the owner of a local ambulatory surgical center named

Michael Angelo (“Angelo”) to direct and control patient treatment to maximize

charges to insurers.

      192. Angelo has been implicated in multiple schemes involving solicitation

of victims of motor vehicle accidents in Michigan, and has ownership interests in

the medical facilities to which patients he solicits are referred.

      193. One now-imprisoned associate of Angelo explained the nature of

Angelo’s scheme to Allstate:

      The quid pro quo ultimately came down to patients that were sent to
      [an attorney who worked with Angelo] would be represented by [that
      attorney], and then those patients were distributed to chiropractors,
                                           33
 
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19      PageID.34    Page 34 of 308



      physical therapists, primary care physicians, pain management
      physicians, and surgeons all of whom would… in some way benefit
      Michael Angelo and his company, which would be to either have some
      kind of side arrangement where there was an exchange of money
      directly, or that it would be performed in a certain surgery center.

      194. The former office manager testified that she was tasked with scheduling

procedures for Michigan Pain patients at Angelo’s surgery center by Maffia, Jerome,

and Angelo, none of whom possess a license to practice medicine in Michigan.

      195. Angelo contacted Michigan Pain directly and instructed its employees

to schedule patients at his surgery center when “conflicts” would arise between

Angelo and Maffia:

         A. [Angelo] and John Maffia would have conflicts about if the
            patients weren't seen by a certain person or weren’t referred to a
            certain company – I’m sorry, business practice, they would butt
            heads.

         Q. How do you know this?

         A. Because I witnessed it and I received phone calls from Michael
            Angelo.

      196. Former employees testified that Angelo’s arguments with Maffia

frequently regarded scheduling, money, and “partnership.”

      197. Michigan Pain’s former office manager also testified that Maffia,

Angelo, and Jerome all directed Michigan Pain patients to receive both a back brace

and a P-Stim device as part of their protocol with Michigan Pain, and each of the




                                        34
 
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19      PageID.35    Page 35 of 308



patients receiving P-Stims were to be scheduled for the application of the device at

Angelo’s surgery center:

         A. Because I was told by John Maffia and Al Jerome that -- I believe
            Michael Angelo said this too, in a text message that every patient
            needed a back brace and a P-STIM.

         Q. So all three of those individuals that you just mentioned all said
            that to you at different times?

         A. Yes.

         Q. Why are they telling you?

         A. Because I was the one that had to make the scheduling
            appointments for them. So I would have to call them and get
            them over to the surgery center to get P-STIMs.

         Q. So all the patients who were getting P-STIMs were going to the
            surgical center?

         A. Correct.

      198. Padula testified that he eventually decided he did not like the staff at

Angelo’s surgery center, and the defendants instead moved their operation to

defendant Advanced Surgery, including by opening Dearborn Pain in the same

building as Advanced Surgery.

      199. In addition to quid pro quo arrangements with patient solicitors like

Angelo, the defendants made cash payments for patient referrals.




                                        35
 
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19        PageID.36    Page 36 of 308



      200. The former Michigan Pain office manager testified that Maffia offered

to pay her $250 for every patient she brought to Michigan Pain, and that Maffia

wrote her a check for $250 for a patient referral that he called a “holiday bonus”:

          Q. Did you ever do that?·Did you ever refer a patient to the clinic,
             to Michigan Pain Management?

          A. I did refer patients to Michigan Pain Management.

          Q. Did he pay you?

          A. I received one check in the amount of $250.00, which was for the
             referral, but he told me that it was -- he·told me, because when
             he filled out the check, that he·was going to write on my check
             that it was a holiday bonus.

      201. The defendants intentionally targeted auto insurers, and Maffia

cultivated relationships with personal injury attorneys in order to further facilitate

the flow of No-Fault insurance claims into the clinic.

      202. Maffia’s arrangements with personal injury attorneys included having

patients misrepresent the extent and nature of injuries for the purpose of fraudulently

enhancing claims for No-Fault insurance benefits with the assistance of attorneys.

      203. For example, Maffia, in concert with local attorneys, suggested that

Michigan Pain’s former office manager make a claim for insurance benefits for

injuries unrelated to a prior motor vehicle accident she had in 2012.

      204. The former office manager of Michigan Pain testified that Maffia

directed her to physical therapy and MRI appointments for non-existent injuries and


                                          36
 
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19        PageID.37    Page 37 of 308



Maffia’s attorneys instructed her on how to avoid detection by insurance

investigators:

          Q. You were supposed to present as a normal patient and see what
             happens?

          A. I was supposed to -- because John Maffia told me, hey, you were
             in a car accident, go see my friend at [Attorney’s office]. So he
             took me there and we went there. I met with them, and they told
             me very specific things like don’t carry groceries out of your car,
             more than two in one hand… They said when you walk -- when
             you’re out in public, make sure you’re not jumping around
             because they could send an insurance investigator to your house
             to see whether you’re actually hurt or not. I was like so you want
             me to pretend I’m hurt?

      205. Maffia, Jerome, and Goldstein’s improper and unlawful influence over

the medical treatment allegedly provided by the defendant pain management clinics

focused on the maximization of claims paid by insurers.

      206. According to former employees, the goal of the defendants was not to

treat patients, but to make as much money as they could:

      … Their goal is to get as much money as they can, and it doesn’t matter
      how they have to do it. And I’ve had this conversation with Mr. Maffia
      before about why he only handles car insurances and not personal
      insurance. Because a lot of people would come in thinking they needed
      to bring personal insurance in, and it was no, you only need car
      insurance.

      207. This emphasis on making money by any means possible was further

described by the former Michigan Pain office manager in terms of Michigan Pain

scheduling as many patients as possible for treatment, even to the point of the office


                                          37
 
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19         PageID.38    Page 38 of 308



manager being told by Maffia to pressure patients to return to Michigan Pain for

treatment:

      I mean if [Maffia] wants 30 patients scheduled in one day and I can’t
      get all 30 patients in because not all 30 patients are answering or·they’re
      not home or they can’t be there for transportation, whatever it is, he
      would yell at me for not pushing them to come in.

      208. In addition to the above, the scheme perpetrated by the defendant pain

management clinics involved the fraudulent production of medical records for the

purpose of creating the appearance of legitimate medical treatment in the records

submitted to insurers.

      209. Former employees observed records being filled with information that

could not possibly be true, because the defendant clinic lacked the ability to take the

diagnostic readings published in the medical records:

          Q. What about like blood pressure monitor, cuffs and stuff like that?

          A. We had no -- we had nothing like that. Which is another thing
             that I found very strange. There was never anybody’s blood
             pressure being taken, and their heart rate slash pulse was never
             checked. And when I would receive the dictated reports that I
             would have to send over to billing, I would notice that there was
             blood pressure numbers listed on the reports. And I asked Mr.
             Maffia one day why does this person’s blood pressure say 120
             over 80. I said Dr. Padula doesn’t even take their blood pressure,
             like this is all made up.

      210. Sterling Heights Pain was the last of the defendant pain management

clinics to be organized, on December 8, 2016, and like Michigan Pain and Dearborn

Pain, its corporate paperwork represents that Padula is the owner.
                                          38
 
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19        PageID.39    Page 39 of 308



      211. The participation of the defendant pain management clinics in a

common scheme is reflected not just by the common ownership, but also by the

interchangeability of physicians at each location.

      212. For example, defendant Gonte allegedly evaluated and treated patients

at Dearborn Pain and Southfield Pain.

      213. Convicted felon Trotter allegedly evaluated and treated patients at

Michigan Pain, Dearborn Pain, and Southfield Pain.

      214. Padula allegedly evaluated and treated patients at all of the clinic

locations, and other physicians hired by the defendants also regularly moved

between offices.

      215. In addition to using the same fraudulent business practices to maximize

their own claims for reimbursement, described above and throughout this Complaint,

the defendant pain management clinics also referred patients to providers for

excessive and unnecessary additional testing and treatment, including defendants

Precise MRI, Advanced Surgery, and North Shore.

      B.     PRECISE MRI

      216. A central feature of the defendant pain management clinics’

predetermined protocol of treatment and testing was the referral of nearly all patients

for medically unnecessary MRIs, most frequently to defendant Precise MRI.




                                          39
 
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19        PageID.40    Page 40 of 308



       217. Precise MRI performed excessive and medically unnecessary MRIs for

the diagnosis of soft-tissue injuries, intentionally over-read MRI scans, unlawfully

obtained patients through the use of referral agreements veiled as “marketing”

contracts, and submitted charges at unreasonable rates.

       218. Precise MRI is ostensibly owned and managed by defendant Karrumi,

but is in reality controlled by Maffia, the defendant pain management clinics, and

the individuals and physicians who control patient treatment, as described above.

       219. A healthcare provider reported to Allstate that he was offered a

“marketing” agreement with Precise MRI by defendant Maffia and given a check

for $2,000 as an upfront payment with the expectation that he would make patient

referrals to Precise MRI, for which he would receive additional compensation.

       220. Like the pain management clinics, Precise MRI also has a close

relationship with an individual who has a history of defrauding healthcare payors.

       221. When Precise MRI applied for a Certificate of Need (“CON”) to

acquire an MRI route host site, it retained the services of a consultant named Phillip

Young (“Young”), who in 2012 entered into an agreement settling a False Claims

Act qui tam action alleging that he paid kickbacks to physicians in exchange for MRI

referrals.

       222. Precise MRI continues to lease the MRI equipment used at its facility

from Young.


                                         40
 
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19        PageID.41    Page 41 of 308



      223. The illegal kickbacks paid by Precise MRI incentivize physicians to

refer patients for an excessive number of MRIs, often at the outset of treatment in

disregard for established standards of care.

      224. As discussed further below, Precise MRI had an obligation to evaluate

the medical necessity of MRIs ordered from its facility, which it intentionally failed

to do in order to submit charges to Allstate for imaging that it knew could not be

medically necessary.

      225. In addition to paying kickbacks to induce referrals, Precise MRI also

contracted with radiologists whom the referring defendant pain management clinics

knew would over-read MRIs to justify additional treatment to generate additional

insurance claims.

      C.      ADVANCED SURGERY

      226. Advanced Surgery is an ambulatory surgical center owned by

defendants Haitham Masri and Fatina Masri.

      227. Advanced Surgery was used by the defendant pain management clinics

and other providers to perform medically unnecessary injections and other

procedures.

      228. Fatina Masri and Haitham Masri’s scheme has been described as a

“medical mall” involving multiple types of medical providers housed in the same

building, including defendants Advanced Surgery and Dearborn Pain.


                                         41
 
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19        PageID.42   Page 42 of 308



      229. Fatina Masri and Haitham Masri pressured providers and tenants,

including Dearborn Pain, to perform surgeries within its surgical suites even when

medically unnecessary to do so, thereby allowing Advanced Surgery to bill

insurance companies for facility fees.

      230. For example, Fatina Masri and Haitham Masri imposed a lease term on

Dearborn Pain prohibiting it from operating a fluoroscope, thus requiring procedures

that could otherwise be performed in Dearborn Pain’s office to be performed in

Advanced Surgery’s surgical suites.

      231. Padula testified that he was informed of the fact that fluoroscopic

procedures would have to be performed within Advanced Surgery by Maffia:

         Q. And what’s your understanding of what’s behind the decision to
            remove the fluoroscope then from Dearborn Pain Specialists offices?

         A. As I said, it was a conflict in our lease.

         Q. I see. And so who alerted you of that conflict? . . .

         A. The management company, I think [Maffia] advised me that we could
            not have a fluoroscope here because of our lease and that we would be
            doing our procedures downstairs at Advanced Surgery Center.

      232. After forcing medically unnecessary procedures to be performed in its

facility, Advanced Surgery charged fees at rates that were unreasonable and without

any valid basis.

      233. Like the defendant pain management clinics, Advanced Surgery also

billed Allstate for services that were not actually performed.
                                          42
 
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19       PageID.43    Page 43 of 308



      234. Like many of the owners, physicians, and associates of the defendants,

Haitham Masri has an extensive disciplinary history, including as the subject of at

least two (2) professional disciplinary actions by the Michigan Board of Medicine

involving improper alteration of patient records.

      D.     NORTH SHORE AND MEDI TRANSIT

      235. Another aspect of the defendants’ scheme to defraud was to refer

patients for excessive and medically unnecessary physical therapy treatment,

including to defendant North Shore.

      236. North Shore is a “non-profit” chiropractic and physical therapy clinic

incorporated on or about July 13, 2012.

      237. North Shore is located within the same building as Michigan Pain.

      238. North Shore’s CEO is defendant Deweese, a lay person without formal

education or training in healthcare services.

      239. Similar to defendant Maffia, Deweese’s professional background is as

a marketer developing referral relationships between patients claiming to have been

injured in motor vehicle accidents and personal injury attorneys in Florida.

      240. North Shore has a board of directors with three (3) members, two (2) of

whom are defendants Deweese and Gonte.

      241. In addition to his role as a director of North Shore, Gonte has

purportedly evaluated patients at North Shore’s offices, and regularly provided the

                                          43
 
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19          PageID.44    Page 44 of 308



physical therapy prescriptions that are required for it to perform treatment, as

discussed further below.

      242. Deweese is also associated with various entities in Florida that combine

“marketing” efforts with healthcare and legal services, including an entity called

Millennium Mobile Marketing, LLC, which Deweese controls with defendant Faraj.

      243. Faraj is the owner of defendant Medi Transit, a transportation company

that bills for medically unnecessary transportation services to North Shore patients.

      244. Medi Transit’s ability to submit bills to insurers for medical

transportation is wholly dependent upon the patient first being given a disability

certificate from a physician indicating that the patient is medically disabled from

driving himself or herself.

      245. The defendant pain management clinics and North Shore provide

disability certificates to patients as a matter of course, and nearly all patients of the

defendants are medically disabled from driving at some point during the course of

their treatment with the defendants.

      246. Medi Transit provides medically unnecessary transportation of patients

to and from North Shore and other providers solely to inflate claims for No-Fault

benefits.

      247. According to the testimony of multiple patients, North Shore employs

runners and middlemen who solicit motor vehicle accident victims who are then


                                           44
 
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19                                    PageID.45          Page 45 of 308



picked up by transportation companies, including Medi Transit, and brought directly

to North Shore’s clinic.

              248. Inside North Shore, representatives from a local law firm, Ponto &

Associates, PLLC d/b/a Elia and Ponto (“Elia & Ponto”), signed patients up for

representation by the firm for claims for No-Fault benefits.

              249. A representative example of the solicitation relationship between North

Shore and Elia & Ponto is patient S.J. (Claim No. TXA-0195872) 1, who shared with

Allstate a voicemail received from a representative of Elia & Ponto just days after

her motor vehicle accident.

              250. According to S.J., the day after the accident she received a phone call

soliciting her for treatment:

              [H]e mentioned that he heard I was in an accident and our law firm can
              help with your . . . case . . . and he told me we can send you to our
              location for relief of pain and they can help you for as far as making
              sure you get your insurance payment.

              251. The solicitor arranged transportation for S.J., informing her that the

transportation company would know her name and take her directly to a facility for

treatment.




                                                            
1
     To protect the privacy of its insureds, Allstate refers to each by his or her initials and Allstate claim number. 

                                                               45
 
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19          PageID.46   Page 46 of 308



      252. S.J. was picked up by the transportation company, brought directly to

North Shore’s facility, and immediately began receiving North Shore’s

predetermined treatment protocol.

      253. Following the initial solicitation, S.J. received a voicemail from a

representative of Elia & Ponto, who claimed to have received all of S.J.’s

information from North Shore, evidencing Elia & Ponto’s ongoing participation in

patient treatment after the initial unlawful solicitation.

      254. Several patients also reported that they were promised monetary

compensation of up to $2,000 for agreeing to representation by and treatment

recommendations of Elia & Ponto.

VI.   BILLING FOR SERVICES NOT RENDERED

      255. The defendants frequently billed Allstate for services that were not

actually rendered as part of their scheme.

      256. Michigan Pain’s former manager confirmed this practice, testifying that

“[she] was reading reports, and a lot of the stuff that was in the reports was not

actually true, that didn’t actually happen.”

      257. The defendants’ pervasive pattern of faxing and mailing demands for

payment for services that were not rendered is indicative of their goal to submit as

many claims for payment as possible regardless of whether the treatment was

actually rendered and whether it was medically necessary (discussed in detail infra).


                                           46
 
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19           PageID.47    Page 47 of 308



          258. All of the claims submitted by the defendants to Allstate through

interstate wires and the U.S. Mail seeking reimbursement for treatment that never

occurred are fraudulent.

          259. Therefore, Allstate is not required to compensate the defendants for

services that were never provided to patients at issue in this Complaint and is entitled

to recover any payments tendered to the defendants in reliance on their fraudulent

billing for services not rendered.

          260. In addition to the specific instances of billing for services not rendered

set out infra, which exemplify the types of fraudulent submissions made relative to

the patients at issue in this Complaint, certain categories of charges for services that

were never performed that were submitted by the defendant pain management clinics

were so pervasive that they are addressed separately below.

          A.    BILLING FOR DISCECTOMIES NOT PERFORMED

          261. The capstone of the medically unnecessary treatment the defendants

pressured patients to undergo was frequently a procedure performed by defendant

Padula involving a discogram and percutaneous discectomy.

          262. Each time this procedure was performed, the defendants falsely

represented to Allstate that the discectomy allegedly performed was an open surgical

procedure rather than the percutaneous procedure actually performed, if performed

at all.


                                             47
 
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19      PageID.48   Page 48 of 308



      263. Padula, Michigan Pain, Dearborn Pain, Advanced Surgery, Haitham

Masri, and Fatina Masri submitted charges using Current Procedural Terminology

(“CPT”) Code 63056, which describes a transpedicular or costovertebral open

incision surgical approach, or CPT Code 63075, which describes an anterior or

anterolateral open incision surgical approach, for each such procedure allegedly

performed.

      264. The procedures actually performed by the defendants were needle-

based and visualized by endoscope or fluoroscopy; open surgeries were never

performed.

      265. For example, a discectomy procedure performed on patient B.S. (Claim

No. 0357772888) on January 12, 2016 at Advanced Surgery was described by

Padula as follows: “[t]he striker decompressor was placed into the disc through the

needle and under live fluoroscopic guidance for one-minute time, the discectomy

was performed.”

      266. Although the discectomy allegedly performed by Padula was

performed through a needle and did not involve a surgical incision, Michigan Pain

submitted a bill to Allstate representing that it had performed an anterior or

anterolateral open incision surgical approach.




                                         48
 
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19        PageID.49    Page 49 of 308



      267. The defendants falsely represented the nature of the procedures actually

performed in an attempt to justify charges to Allstate that were many times higher

than the percutaneous procedures actually performed.

      268. According to the former Michigan Pain office manager, the discograms

performed by Padula were not only part of Michigan Pain’s predetermined treatment

protocol, but they were also not the surgical procedures they were represented to be

by the bills submitted to Allstate:

          Q. Do you know anything about whether he had some kind of·policy
             in place as to which patients got [a discogram]?

          A. If the patient complained of back pain, unless there was some
             extraordinary reason or exception to their own beliefs, they got a
             discogram.

          Q. How do you know that?

          A.·That’s what I scheduled them for. They would go under·a
             microscope – I’m sorry, not a microscope, a light,·and they
             would go in the back at the surgery center. ·None of the patients
             ever actually got real surgery.·Like they were never actually
             operated on as far as·like any transfusions or anything like that.·
             It was·really just observation that Dr. Padula would do.·
             He·would put them under a light with a magnifying glass·or
             something.· He could go in and look at it.· It was·all considered
             -- it was minimally invasive, like laparoscopic type stuff.·
             Nobody was cut open.

      269. Patients who underwent discectomies were routinely discharged from

care just thirty (30) minutes after the completion of the procedures, further




                                          49
 
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19       PageID.50    Page 50 of 308



evidencing the minor nature thereof rather than the open-incision surgeries billed to

Allstate by the defendants.

      270. Allstate is not required to remit payments to the defendants for

procedures that were not actually performed.

      B.     BILLING FOR VIDEO ELECTROENCEPHALOGRAM MONITORING NOT
             PERFORMED

      271. As part of the defendant pain management clinics’ predetermined

treatment protocol, patients were frequently subjected to medically unnecessary 72-

hour ambulatory electroencephalograms (“EEGs”) for complaints of headaches.

      272. These medically unnecessary EEGs were performed on the majority of

patients who purportedly reported experiencing headaches after November 2017,

regardless of their character or intensity.

      273. Even when patients had no indications of seizure-like activity or

headaches, the defendant pain management clinics had patients undergo these

medically unnecessary EEGs.

      274. The EEGs allegedly performed by the defendant pain management

clinics were billed at many times the usual or customary rates, were medically

unnecessary in all cases at issue in this Complaint, and were performed for the sole

purpose of generating tens of thousands of dollars in additional charges to Allstate

for unnecessary diagnostic testing services.



                                              50
 
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19      PageID.51   Page 51 of 308



      275. For every EEG allegedly performed by the defendant pain management

clinics at issue in this case, the defendants billed Allstate using CPT Code 95951,

which according to the CPT Codebook is for “combined electroencephalographic

(EEG) and video recording and interpretation . . . each 24 hours.”

      276. This CPT Code requires that the patient’s behavior is monitored and

recorded using visual video equipment throughout the duration of the EEG, with that

video being reviewed and interpreted by the neurologist to correlate EEG readings

with observed patient behavior.

      277. The defendant pain management clinics ordered these 72-hour video

EEGs and billed each one at $9,500 per day, for a total of $28,500 per video EEG.

See Exhibits 1, 2, and 4.

      278. Despite the pain management clinics’ use of the video EEG code for

every EEG at issue in this case, not once was a video EEG actually performed.

      279. The use of the video EEG CPT Code made it appear that the studies

being performed were more intense than they actually were in order to support the

outrageous charges billed to Allstate.

      280. Allstate is not required to remit payments to the defendants for

procedures that were not actually performed.




                                         51
 
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19       PageID.52   Page 52 of 308




          C.    BILLING FOR EPIDUROGRAMS NOT PERFORMED

          281. The defendant pain management clinics fraudulently added charges for

the alleged performance of epidurograms to nearly every bill for fluoroscopically-

guided injections.

          282. An epidurogram is a diagnostic study used to assess the area in which

an injection may be performed before an injection is performed.

          283. The procedures allegedly performed by the pain management clinics,

including by physicians Padula, Madden, and Gonte, do not reflect the performance

of epidurograms in connection with the injections allegedly performed.

          284. The CPT Code used by the defendants to submit charges for

epidurograms, 72275, expressly directs to “[u]se 72275 only when an epidurogram

is performed, images documented, and a formal radiologic report is issued.”

          285. The pain management clinics, Padula, Madden, and Gonte, never

produced formal radiologic reports of the alleged epidurograms for which they

billed.

          286. The add-on charges for epidurograms by the pain management clinics

are nothing more than a fraudulent attempt to induce Allstate to remit payment for

procedures that were not actually performed.




                                          52
 
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19        PageID.53    Page 53 of 308




         D.    SPECIFIC EXAMPLES OF BILLING FOR SERVICES NOT RENDERED

               1.    Patient T.H. (Claim No. 0298794710)

         287. Patient T.H. was allegedly involved in a motor vehicle accident on

September 4, 2013.

         288. T.H. initially sought treatment with Trotter, who was coincidentally her

primary care doctor through a different practice, on September 6, 2013.

         289. T.H. was subsequently referred to pain management physicians

associated with Angelo, who applied medically unnecessary P-Stim devices that

T.H. testified “did nothing” for her pain.

         290. Michigan Pain claims that T.H. presented for an initial evaluation on

February 20, 2015 and was purportedly given a medically unnecessary back brace

that was charged to Allstate at the unreasonable rate of $1,400, which is discussed

infra.

         291. Michigan Pain also submitted charges to Allstate totaling more than

$4,100 for facet block injections allegedly performed by Padula on February 23,

2015.

         292. However, T.H. provided deposition testimony on March 5, 2015, less

than two (2) weeks after her supposed evaluation and injection treatment at Michigan

Pain, and she unequivocally testified that she had not yet begun treating with Padula

nor had she scheduled an appointment with Michigan Pain:


                                             53
 
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19        PageID.54    Page 54 of 308



          Q. [] So you’ve seen Dr. Padula like – have you actually seen Dr.
             Padula, or you’ve not been able to –

          A. No. I got to make the appointment…

          ***

          Q. Do you remember when [Reese James] did the injections, like
             approximately, like the dates?

          A. I want to say, I remember the one on November the 13th because
             that one, that’s the one that hurt pretty bad.

          Q. And that would be 2014, correct?

          A. Yes.

          Q. Okay. And so would that have been the first injection?

          A. I think that was the last one.

        293. Padula later testified that the subsequent treatment and procedures

allegedly performed by Michigan Pain were justified by the results of the injections

he and Michigan Pain falsely claimed to have performed on February 23, 2015,

including a three level radiofrequency ablation allegedly performed on April 21,

2015 by Padula.

        294. On April 21, 2015, Michigan Pain also allegedly applied a P-Stim

device despite T.H. clearly stating that prior use of such devices did nothing for her

pain.




                                          54
 
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19        PageID.55   Page 55 of 308



      295. The P-Stim application and radiofrequency ablation were allegedly

performed at Advanced Surgery, for which Advanced Surgery billed Allstate more

than $17,000.

      296. All of the treatment allegedly rendered to T.H. by Michigan Pain and

Advanced Surgery was medically unnecessary, and was based upon the results of an

alleged evaluation and injection procedure that was not actually performed.

      297. Padula, Michigan Pain, and Advanced Surgery submitted claims for

payment and accompanying medical records relative to fraudulent and medically

unnecessary treatment allegedly rendered to T.H. to Allstate through the U.S. Mail

and interstate wires, and Allstate relied upon the same in adjusting the claims.

      298. Allstate is not required to pay defendants Michigan Pain and Advanced

Surgery for treatment that was medically unnecessary or that was never actually

rendered to T.H.

             2.    Patient R.J. (Claim No. 0476016084)

      299. Patient R.J. was involved in an alleged motor vehicle accident on

September 20, 2017.

      300. Despite the fact that R.J.’s alleged accident did not occur until

September 20, 2017, a clinic controlled by Angelo submitted a record that was

generated on September 19, 2017.




                                         55
 
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19       PageID.56    Page 56 of 308



      301. As described above, the former Michigan Pain office manager testified

that Angelo and Maffia were involved with coordinating patient referrals and

fraudulent treatment at Michigan Pain.

      302. R.J. allegedly began his treatment with the defendant pain management

clinics on September 21, 2017 at Michigan Pain, where he was allegedly seen by

defendant Madden.

      303. Madden applied Michigan Pain’s predetermined treatment protocol and

prescribed R.J. six (6) different medications, including opioids; physical therapy;

disability certificates for household services and driving; and a cane (despite

observing that R.J. had no trouble walking).

      304. Following the initial evaluation with Madden, R.J. inexplicably

underwent a second initial evaluation with Rabinder Bhatti (“Bhatti”) at Dearborn

Pain on October 9, 2017.

      305. R.J. later testified during an examination under oath that the first place

he treated after the accident was a physical therapy clinic more than one week after

the accident.

      306. R.J. further testified that his first evaluation was actually performed at

the clinic controlled by Angelo.

      307. Bhatti’s initial evaluation failed to acknowledge Madden’s alleged

evaluation the day after the accident, and states that R.J. lost consciousness and


                                         56
 
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19       PageID.57    Page 57 of 308



struck his head on the windshield. Both of these claims are refuted by the medical

records of the hospital from the date of the accident, where R.J. denied hitting his

head or a loss of consciousness.

      308. These claims of head injury were fraudulently entered into R.J.’s

records for the purpose of making R.J.’s injuries and the accident appear more severe

than they were.

      309. Bhatti’s recommendations were nearly identical to Madden’s, including

re-issuing prescriptions and durable medical equipment (“DME”), but Bhatti

additionally referred R.J. for multiple MRIs at defendant Precise MRI and allegedly

performed comparative range of motion and muscle testing on R.J., which served no

actual medical or diagnostic purpose.

      310. R.J. allegedly underwent three (3) MRIs at defendant Precise MRI on

October 17, 2017.

      311. On October 23, 2017, Bhatti allegedly performed a sacroiliac injection,

normally an in-office procedure, at Advanced Surgery as a result of the lease

agreement between Dearborn Pain and Advanced Surgery requiring injections to be

performed at Advanced Surgery and which was not in any way based on actual

medical necessity.

      312. On November 22, 2017, R.J. was allegedly seen by Bhatti once again,

and Bhatti claimed that he had previously ordered a 72-hour EEG test at a November


                                         57
 
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19          PageID.58    Page 58 of 308



9, 2017 exam, although there is no evidence that the November 9, 2017 exam ever

occurred.

      313. Not one of Bhatti’s evaluations prior to November 22, 2017 discuss

epileptic seizure-like activity that might justify a referral for an EEG, let alone a

72-hour EEG.

      314. R.J. allegedly underwent a 72-hour ambulatory EEG with EKG monitor

from December 4, 2017 at 10:52 AM to December 7, 2017 at 12:29 PM.

      315. Dearborn Pain produced a total of eleven (11) seconds of allegedly

recorded brain activity from R.J. to justify the 72-hour EEG.

      316. Dearborn Pain also allegedly performed a re-evaluation and another

sacroiliac injection on R.J. on December 6, 2017, which would have been during the

performance of the 72-hour EEG with EKG monitor, yet R.J. being covered in

electrodes or undergoing the EEG was not mentioned.

      317. All of the charges submitted for the 72-hour EEG by Dearborn Pain

described an EEG performed with video monitoring, but no video monitoring was

actually performed by Dearborn Pain.

      318. Thus, Dearborn Pain submitted a total of $28,500 for video EEG

monitoring that was neither medically indicated nor actually rendered, in addition to

being outrageously over-charged as described in further detail infra.




                                           58
 
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19      PageID.59    Page 59 of 308



      319. R.J.’s treatment with Dearborn Pain subsequently ceased for more than

four (4) months until May 15, 2018, when R.J. suddenly allegedly underwent a three-

level discogram, two-level discectomy, and three-level stem cell injections, for

which Dearborn Pain billed Allstate more than $111,000, and for which Advanced

Surgery additionally billed more than $73,000.

      320. None of the procedures allegedly performed on May 15, 2018 were

medically necessary, while others were not actually performed at all, for all of the

following reasons:

         a. The diagnostic discogram procedure allegedly performed by Padula
            claimed that the L3-L4 level was negative for concordant pain;
            however, Padula proceeded with a subsequent stem cell injection at this
            level.

         b. Dearborn Pain and Padula represented that Padula performed a
            diagnostic discogram, which necessarily requires a radiological
            component including the creation and interpretation of radiographic
            images of the injected disc(s). There is no evidence that Dearborn Pain
            or Padula took CT images of R.J.’s discs, or interpreted those images
            as required by accepted standards of care in the performance of
            discograms in order to justify the use of CPT Code 72295, and in fact
            Advanced Surgery lacks the capability to take CT images at its facility.
            Thus, no discography took place and a discogram was not actually
            rendered by Padula or Dearborn Pain relative to R.J.

         c. Padula allegedly performed a minimally invasive percutaneous
            discectomy procedure at L4-L5 and L5-S1 subsequent to the “positive”
            discograms at these levels but Dearborn Pain fraudulently billed
            Allstate for an open surgical procedure that was not actually rendered.

         d. Following the percutaneous discectomy, Padula allegedly injected
            R.J.’s spine with undifferentiated bone marrow at L3-L4, L4-L5, and
            L5-S1, a procedure that is not scientifically recognized. This procedure
                                        59
 
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19       PageID.60    Page 60 of 308



             was also wholly redundant with the discectomy allegedly performed
             concurrently at the same spinal levels (for the alleviation of pain and
             increase of patient function).

         e. Dearborn Pain also billed for more than $27,000 in charges related to
            the performance of intraoperative needle EMG monitoring, for which
            there is no evidence this monitoring was actually rendered. Dearborn
            Pain improperly submitted charges for supplies allegedly used for the
            monitoring, including $1,800 for electrodes and $6,500 for lead wires,
            hundreds of times more than what these items actually cost.

         f. Defendant Advanced Surgery billed more than $73,000 for these
            procedures, including submitting claims using the same fraudulent CPT
            Codes as Dearborn Pain.

      321. On May 16, 2018, R.J. was allegedly seen for a follow-up appointment

at Dearborn Pain, and the associated bill was signed by Bhatti.

      322. According to Padula’s deposition testimony taken on June 26, 2018,

Bhatti had left Dearborn Pain “five or six” months prior to his deposition, meaning

Bhatti could not possibly have been involved in the purported evaluation of R.J. in

May 2018.

      323. All of the above-referenced treatment allegedly rendered by the

defendants to patient R.J. was not medically necessary, and was performed, if at all,

pursuant to a predetermined treatment protocol for the sole purpose of submitting

fraudulent bills to Allstate for reimbursement.

      324. Padula, Michigan Pain, Dearborn Pain, Advanced Surgery, and Precise

MRI submitted claims for payment and accompanying medical records relative to

fraudulent and medically unnecessary treatment allegedly rendered to R.J. to Allstate

                                         60
 
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19     PageID.61    Page 61 of 308



through the U.S. Mail and interstate wires, and Allstate relied upon the same in

adjusting the claims.

      325. Allstate is not required to pay defendants Michigan Pain, Dearborn

Pain, Advanced Surgery, and Precise MRI for treatment that was never rendered to

R.J. or for treatment that was medically unnecessary, and Allstate is entitled to

repayment of all amounts it paid in reliance on the defendants’ fraudulent

submissions.

               3.   Patient R.A. (Claim No. 0380097765)

      326. Patient R.A. was involved in an alleged motor vehicle accident on

August 11, 2015.

      327. R.A. began treating with Michigan Pain roughly eight (8) months after

the alleged accident, on April 15, 2016.

      328. R.A. treated with Michigan Pain from April 2016 through October

2017, accruing over $120,000 in bills for alleged treatment by Michigan Pain.

      329. Included in the charges submitted by Michigan Pain were three (3) bills

for epidurograms that were not actually performed, as Michigan Pain failed to

produce epidurogram images or a formal radiological report on any of the dates of

service.

      330. On July 26, 2016, R.A. allegedly received a medically unnecessary P-

Stim device applied by Madden at Michigan Pain’s office, which was never


                                           61
 
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19       PageID.62   Page 62 of 308



mentioned in subsequent treatment records by any of R.A.’s providers, including

Madden.

      331. On August 12, 2016, Michigan Pain submitted a bill for an

arthrocentesis procedure that was not documented by Michigan Pain’s records.

      332. On September 7, 2016, Michigan Pain billed Allstate $1,400 for a back

brace allegedly given to R.A., but there was no documentation regarding a physician

order of the brace or delivery of the brace to R.A.

      333. Michigan Pain also billed more than $70,000 for a three-level

discogram and discectomy procedure on January 10, 2017, for which Advanced

Surgery additionally billed more than $28,000 in facility charges.

      334. Advanced Surgery lacks the capability to actually perform a discogram,

as it does not have CT machines on site.

      335. Padula cannot have performed a discogram procedure at Advanced

Surgery, as there are no CT machines within the facility, which are required to

properly document and visualize the discogram injections for radiological review.

      336. Michigan Pain also falsely claimed that it performed an open-incision

transpedicular approach for the January 10, 2017 discectomy procedure, when in

fact the procedure performed, if at all, was percutaneous and minimally invasive.




                                           62
 
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19        PageID.63    Page 63 of 308



      337. None of the procedures billed by Michigan Pain and Advanced Surgery

relating to treatment allegedly rendered to R.A. on January 10, 2017 were actually

performed.

      338. Michigan Pain and Advanced Surgery submitted claims for payment

and medical records relative to fraudulent and medically unnecessary treatment

allegedly rendered to R.A. to Allstate through interstate wires and the U.S. Mail,

upon which Allstate relied in adjusting the claims.

      339. Allstate is not required to compensate defendants Michigan Pain and

Advanced Surgery for services that were not actually rendered to R.A., or that were

fraudulently billed or medically unnecessary.

             4.     Patient R.C. (Claim No. 0466646130)

      340. Patient R.C. was involved in an alleged motor vehicle accident on

October 27, 2016.

      341.   R.C. presented to Dearborn Pain on February 13, 2017, where Trotter

prescribed physical therapy and multiple MRIs, and disabled R.C. from driving

pursuant to Dearborn Pain’s predetermined protocol.

      342. R.C. was immediately referred to Precise MRI by Trotter for four (4)

MRIs: his cervical, thoracic, and lumbar spine in addition to his right wrist.

      343. On March 27, 2017, Trotter allegedly performed fluoroscopic epidural

steroid injections in Dearborn Pain’s office.


                                          63
 
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19         PageID.64    Page 64 of 308



      344. R.C. allegedly received a second, identical fluoroscopic steroidal pain

injection on April 24, 2017 from Bhatti within Dearborn Pain’s office.

      345. Dearborn Pain was not licensed to operate a fluoroscopy machine

within its office in Michigan in 2017.

      346. Just two weeks later, on May 8, 2017, R.C. allegedly received a medial

branch block bi-laterally across two (2) levels of his spine at L4-L5 and L5-S1.

      347. Dearborn Pain fraudulently billed for a third level of the branch block

that was not actually performed and inappropriately double-billed for each level.

      348. In June 2016, R.C. testified under oath that he had only received two

(2) injections from Dearborn Pain up to that point, despite Dearborn Pain having

billed for three (3) injection procedures to that point in R.C.’s treatment.

      349. R.C. denied having received any injections from Trotter.

      350. On July 21, 2017, Dearborn Pain claims to have repeated the same

medial branch block, and again fraudulently billed for a third level not performed

and inappropriately double-billed for each level.

      351. R.C. testified to receiving four (4) total injections from Dearborn Pain

during the course of his treatment through July 2018, but Dearborn Pain submitted

medical records and bills related to a total of eight (8) injections over that same

period.




                                          64
 
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19          PageID.65   Page 65 of 308



      352. Dearborn Pain, Precise MRI, and Advanced Surgery submitted claims

for payment and medical records relative to fraudulent and medically unnecessary

treatment allegedly rendered to R.C. to Allstate through the U.S. Mail and interstate

wires, upon which Allstate relied in adjusting the claims.

      353. Allstate is not required to compensate defendants Dearborn Pain,

Precise MRI, and Advanced Surgery for services that were not actually rendered to

R.C., for services that were fraudulently billed, or for medically unnecessary

treatment.

             5.    Patient N.S. (Claim No. 0431326032)

      354. Patient N.S. was involved in an alleged motor vehicle accident on

October 3, 2016.

      355. N.S. allegedly began her treatment at Southfield Pain on or about

October 17, 2016 with Trotter, where N.S. was immediately referred for multiple

MRIs, disabled from driving and housework, prescribed physical therapy and

attendant care, underwent range of motion and manual muscle testing, and issued a

back brace all pursuant to Southfield Pain’s predetermined protocol.

      356. Southfield Pain claimed to have performed an epidural steroid injection

with fluoroscopic guidance and an epidurogram on November 16, 2016, but there is

no indication that fluoroscopic guidance was used and an epidurogram was not

performed.


                                         65
 
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19        PageID.66    Page 66 of 308



      357. On January 4, 2017, Southfield Pain claimed to have performed two

steroid injections on N.S.’s spine with epidurograms that were not rendered, and

submitted bills claiming to have performed more injections than were actually

performed.

      358. On February 8 and February 22, 2017, Southfield Pain submitted nearly

$10,000 in charges for two separate EMGs that were allegedly performed on N.S.

by Trotter.

      359. An independent review of the EMG reports written by Trotter found

that the findings in the reports were “physiologically impossible” and that the EMGs

were not medically necessary.

      360. Southfield Pain submitted charges of $1,523 for an epidurogram

allegedly performed during a trochanteric bursa injection rendered by Bhatti on

April 4, 2017.

      361. It is not possible to perform an epidurogram to a trochanteric bursa, as

an epidurogram is performed for the purpose of imaging the spine, while a

trochanteric bursa is an area of the hip.

      362. Thus, it is not possible that the epidurogram billed as part of the

trochanteric bursa injection to N.S. was actually performed, and was submitted for

the sole purpose of fraudulently increasing the amount of bills submitted to Allstate.




                                            66
 
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19        PageID.67   Page 67 of 308



       363. Finally, Southfield Pain fraudulently billed for three (3) levels of

bilateral facet block injections allegedly performed on October 10, 2017, when at

most only two (2) levels of the injection were rendered.

       364. Additionally, Southfield Pain double billed for every level of the

claimed facet injections, billing for a total of six (6) injections when at most only

two (2) were actually performed.

       365. All of the treatment allegedly rendered to patient N.S. was performed

pursuant to a fraudulent treatment protocol designed to bill Allstate for as much

treatment as possible, whether or not it was actually performed.

       366. Southfield Pain submitted claims for payment and medical records

relative to fraudulent and medically unnecessary treatment allegedly rendered to

N.S. to Allstate through interstate wires and the U.S. Mail, upon which Allstate

relied in adjusting the claims.

       367. Allstate is not required to compensate defendant Southfield Pain for

services that were not actually rendered to N.S., for services that were fraudulently

billed, or for medically unnecessary treatment, and Allstate is entitled to repayment

of all amounts it paid in reliance on Southfield Pain’s fraudulent submissions.

             6.     Patient A.C. (Claim No. 0469325617)

       368. Patient A.C. was involved in an alleged motor vehicle accident on July

31, 2017.


                                          67
 
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19         PageID.68    Page 68 of 308



        369. A.C. presented for treatment at Dearborn Pain, where she purportedly

underwent injections on December 1, 2017, December 15, 2017, and February 7,

2018.

        370. For each date A.C. purportedly received injections from Dearborn Pain,

Advanced Surgery also submitted bills to Allstate for facility fees representing that

the injections had been performed in one of its surgical rooms.

        371. Advanced Surgery also submitted a bill to Allstate for facility fees

related to a radiofrequency ablation procedure performed by defendant Padula.

        372. A.C., who is a healthcare services professional, testified under oath that

the only procedure she had that was actually performed at Advanced Surgery was the

radiofrequency ablation.

        373. A.C. testified that the series of injections by Dearborn Pain were

performed “[i]n a regular medical room that you into to see the doctor.”

        374. A.C. expressly stated that this “regular medical room” was different

than the separate surgical area in which she had her radiofrequency ablation.

        375. Thus, the facility fee claims submitted by Advanced Surgery for these

three injections – which totaled $39,484 – were for alleged procedures for which

Advanced Surgery did not actually provide any services or facilities.




                                           68
 
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19           PageID.69    Page 69 of 308



       376. Advanced Surgery submitted bills for payment and medical records

relative to the services allegedly rendered to A.C. to Allstate through the U.S. Mail,

and Allstate relied on such records in adjusting the claims.

       377. Allstate is not required to compensate defendant Advanced Surgery for

facility fees for services that were not actually rendered to A.C.

VII.   FALSIFIED MEDICAL RECORDS

       378. As part of their scheme to defraud Allstate, and to disguise their actions

to prevent discovery of Allstate’s injuries, the defendants produced fraudulently

prepared medical records purporting to document treatment, patient complaints,

procedure notes, and examination findings that exaggerated patient injuries or

invented treatment for the purpose of justifying charges submitted to Allstate.

       379. Many of the services purportedly provided by the defendants required

a doctor to sign a prescription or a disability certificate in order to create the

appearance of medical necessity.

       380. As of January 1, 2015, Michigan law requires physical therapy

treatment that extends beyond twenty-one days (21) or ten (10) visits to be prescribed

by an individual licensed to practice dentistry, medicine, osteopathic medicine and

surgery, or podiatric medicine and surgery. Mich. Comp. Laws § 333.17820(1).

       381. Transportation services are not compensable unless they are medically

necessary due to a patient’s inability to drive as a result of his or her injuries.


                                           69
 
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19        PageID.70     Page 70 of 308



      382. Therefore, North Shore could not provide its standard physical therapy

predetermined treatment and Medi Transit could not properly bill for alleged

medical transportation services without a prescription by a physician.

      383. The pain management clinics and North Shore routinely created

prescriptions and disability certificates regardless of patients’ complaints and their

actual examination findings (or lack thereof), as described in further detail below.

      384. Allstate’s investigation also revealed that the defendants created and

submitted medical records that were altered, forged, or otherwise fabricated in an

effort to justify treatment allegedly rendered.

      385. For example, Dearborn Pain created falsified medical records

purportedly documenting vital signs and subjective complaints of patient R.C.

(Claim No. 0466646130) for a planned January 11, 2018 treatment date, but also

submitted a copy of an office note indicating that R.C. did not actually present for

treatment on January 11, 2018. See Exhibit 11.

      386. Dearborn Pain also submitted bills relative to treatment allegedly

rendered to patient R.C. that Trotter purportedly signed, despite the fact that Trotter

was incarcerated at that time. See Exhibit 12.

      387. The forged, altered, and falsified documents created by the defendants

were submitted to deceive Allstate into paying for treatment and services that were

illegal and medically unnecessary (and many of which were not actually provided).


                                          70
 
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19        PageID.71    Page 71 of 308



      388. Allstate is not required to pay any of the defendants for treatment and

services that were performed pursuant to forged, altered, or falsified records, and it

is entitled to restitution for monies paid in reliance on such forged, altered, and

falsified records.

      A.        SPECIFIC EXAMPLES OF FALSIFIED RECORDS

                1.   Patient S.W. (Claim No. 0368276507)

      389. Patient S.W. was involved in an alleged motor vehicle accident on May

10, 2015.

      390. S.W. presented for treatment at defendant North Shore on or about June

22, 2015.

      391. According to S.W., he began treating at North Shore at the direction of

his attorney.

      392. S.W. was provided with a disability certificate for housework and

transportation services at his initial evaluation, pursuant to North Shore’s

predetermined treatment protocol.

      393. Throughout his lengthy alleged treatment at North Shore, S.W. was

always given updated disability certificates that were purportedly signed on the 22nd

day of each month.




                                         71
 
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19           PageID.72   Page 72 of 308



      394. S.W. was allegedly transported to North Shore by defendant Medi

Transit throughout the duration of his treatment, including allegedly being

transported to North Shore by Medi Transit to his initial evaluation on June 22, 2015.

      395. Despite S.W. not having been disabled from driving prior to June 22,

2015, S.W. allegedly signed documents on that date provided by Medi Transit

claiming that the transportation services were justified based “on my doctor’s

authorization due to physical limitation of driving. . . .”

      396. It was not possible for Medi Transit to have determined that S.W. was

disabled from driving prior to the evaluation on June 22, 2015, but Medi Transit

provided transportation because it knew that S.W. would be provided a disability

certificate by North Shore, regardless of whether or not S.W.’s transportation

services were medically necessary, pursuant to North Shore’s predetermined

protocol.

      397. Subsequent disability certificates provided by North Shore to S.W.

were fraudulently made, as evidenced by the fact that North Shore dated the

certificates on the 22nd of every month from June to November 22, 2015, even when

S.W. was not actually evaluated by North Shore on these dates.

      398. In fact, the only disability certificate that coincides with an alleged

evaluation by North Shore of S.W. is for the initial evaluation on June 22, 2015.




                                           72
 
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19       PageID.73    Page 73 of 308



      399. The last disability certificate dated November 22, 2015 was allegedly

signed after S.W.’s last treatment date at North Shore.

      400. August 22, 2015 and November 22, 2015 fell on a Saturday and

Sunday, respectively, dates on which North Shore was not open for business.

      401. North Shore and Medi Transit submitted claims for payment and false

medical records relative to fraudulent and medically unnecessary treatment allegedly

rendered to S.W. to Allstate through the U.S. Mail and interstate wires, upon which

Allstate relied in adjusting the claims.

      402. Allstate is not required to compensate defendants North Shore and

Medi Transit for services that were fraudulently billed, or for medically unnecessary

treatment that was documented by falsified records and performed pursuant to a

predetermined treatment protocol, and Allstate is entitled to repayment of all

amounts it paid in reliance on defendants’ fraudulent submissions.

             2.     Patient G.R. (Claim No. 0357449073)

      403. Patient G.R. was allegedly injured in a motor vehicle accident on or

about February 7, 2015.

      404. Following the accident, G.R. was illegally solicited by a physical

therapy clinic.

      405. The physical therapy clinic first directed G.R. for evaluation with

Muhammad Awaisi, M.D. (“Awaisi”) who saw her at Advanced Surgery.


                                           73
 
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19       PageID.74    Page 74 of 308



      406. At Advanced Surgery, G.R. allegedly received multiple applications of

clinically useless P-Stim devices.

      407. According to G.R., the P-Stim devices she received were applied with

adhesive tape, which she described were “like band-aids” and took about five (5)

minutes to perform.

      408. Advanced Surgery initially sent a bill to Allstate for a P-Stim

application to G.R. allegedly performed on August 7, 2015 for approximately

$73,000.

      409. In October 2015, G.R. was referred to Michigan Pain by the physical

therapy clinic, and G.R. testified that the referral from the physical therapy clinic

was the cause of her initiating treatment with Michigan Pain.

      410. As a result, all of the treatment rendered by the defendants to patient

G.R. was the product of illegal solicitation and is not compensable by Allstate.

      411. G.R. was given an extremely aggressive course of interventional

treatment by Michigan Pain, which ran the full spectrum of Michigan Pain’s

fraudulent treatment protocol.

      412. On G.R.’s initial evaluation performed by Madden, many of G.R.’s

subjective complaints of pain were not related to the accident, but attributed to

unrelated and pre-existing arthritis, “probable carpal tunnel,” and a jaw issue that

Madden stated would be best addressed by a dentist.


                                         74
 
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19        PageID.75    Page 75 of 308



      413. Nevertheless, G.R. was given a back brace, a prescription for the opioid

Norco, and was recommended a course of treatment and testing including physical

therapy, nerve blocks, steroid injections, and EMGs.

      414. G.R. testified that she stopped receiving physical therapy in the summer

of 2015, but that she continued to receive physical therapy prescriptions from

Michigan Pain on a regular basis.

      415.   Michigan Pain provided these prescriptions for physical therapy as a

matter of course in order to maintain its referral relationships with physical therapy

providers, and did not monitor patient progress through physical therapy.

      416. G.R. was also regularly given disability certificates by Michigan Pain

without any discussion of how or why G.R. was physically disabled in the records.

In fact, Madden dictated an evaluation on January 15, 2016 that stated G.R. should

be able to perform most activities on her own at that point in her treatment.

      417. G.R. testified that she underwent one EMG test at Michigan Pain, but

Michigan Pain submitted two (2) separate bills for two (2) separate EMGs allegedly

performed only weeks apart on November 2, 2015, and November 16, 2015, by

George Petryk (“Petryk”) and Padula.

      418. Michigan Pain also submitted bills for a C5-C6 right-sided facet block

injection by Padula allegedly performed on November 2, 2015.




                                         75
 
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19      PageID.76   Page 76 of 308



      419. Padula initially reported only having discussed an injection and EMG

with G.R., not that they were performed, and the original bills sent to Allstate in

2015 did not include any charges for the alleged EMG.

      420. No treatment notes regarding the alleged facet block or EMG reports

were produced by Michigan Pain until July 20, 2016, more than eight (8) months

later, when notes were submitted along with a new version of HICFs for the

November 2, 2015 date of service, which altered the injection charge and included,

for the first time, an EMG charge.

      421. The EMG record provided eight (8) months after November 2, 2015

describes an upper extremity EMG, while the original note created by Padula and

Michigan Pain for this date discusses a lower extremity EMG only.

      422. Michigan Pain also claimed to have performed a completely separate

EMG test on November 16, 2015, but again did not document such a test in the

evaluation records.

      423. Both of these EMGs were allegedly performed by Petryk, which were

performed in violation of Michigan Law as discussed infra.

      424. Per G.R.’s testimony, only one EMG was performed by Michigan Pain

during this period, meaning that at least one of the records produced by Michigan

Pain was fabricated.




                                        76
 
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19        PageID.77    Page 77 of 308



       425. G.R. also testified that the injections she received were not actually

helping her pain, but she was told by Madden that the injections being recommended

to her were part of a three-injection process.

       426. This “three injection” protocol is further evidence that Michigan Pain

utilized a predetermined treatment protocol that included multiple injections for the

sole purpose of inflating charges submitted to Allstate, as it is not proper to order

multiple injections before evaluating the efficacy of each prior injection.

       427. Padula also allegedly performed a cervical discogram and discectomy

on July 12, 2016, which was also performed at Advanced Surgery.

       428. According to G.R.’s deposition testimony, on two (2) separate

occasions, Padula told her that this procedure would reduce her pain by as much as

80%.

       429. A discogram is a diagnostic procedure meant to confirm whether or not

a patient’s pain is discogenic in nature.

       430. Discograms have no role in reducing a patient’s pain, meaning that

Padula either mislead G.R. regarding the nature and purpose of the procedure in

order to obtain her consent, or Padula had already decided that he was going to

perform a cervical discectomy on G.R., rendering the discogram that was allegedly

performed a futile exercise that was performed for the sole purpose of fraudulently

inflating bills submitted to Allstate.


                                            77
 
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19        PageID.78   Page 78 of 308



        431. G.R. also testified that evaluation notes, allegedly authored by Madden,

that stated Madden discussed the discogram procedure with G.R. in March 2016

were not true, and that G.R. never discussed the discogram procedure with Madden.

        432. In addition to the discogram, which cannot possibly have been properly

performed at Advanced Surgery as it did not have a CT machine, G.R. also allegedly

underwent a six (6) level stem cell injection procedure on or about February 21,

2017.

        433. As explained in further detail infra, the stem cell injections allegedly

performed by Michigan Pain at Advanced Surgery are not medically necessary,

entirely experimental, and are performed outside of any recognized methodology.

        434. Padula’s evaluation records preceding the stem cell procedure state that

in addition to the stem cell injections, he also discussed another discogram and

discectomy procedure to G.R.’s lumbar spine. G.R. denied that these discussions

regarding a second discogram procedure ever took place.

        435. On March 20, 2017, G.R. allegedly underwent muscle testing

performed by an assistant at Michigan Pain, although G.R. stated that she was still

in pain from the stem cell injections she had received in February at this time.

        436. Despite G.R. not being seen by Madden on March 20, 2017, the medical

record regarding the muscle testing report states that Madden ordered the testing.




                                          78
 
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19       PageID.79     Page 79 of 308



      437. An April 17, 2017 re-evaluation note authored by Padula describes

discussions Padula allegedly had with G.R., stating that he had discussed further

steroid injections with G.R., that she had agreed to undergo the procedure, and that

she would consider a lumbar discogram and discectomy pending the results of the

injection.

      438. G.R. denied any such discussions with Padula, stating at that time she

would not have considered further injections due to the pain caused by the stem cell

injection procedure.

      439. Finally, G.R. testified that the last treatment note authored by Padula,

on May 15, 2017, referenced therapy that she was not receiving and again described

discussions regarding further treatment that never actually occurred.

      440. Michigan Pain produced falsified medical records regarding patient

G.R. for the purpose of justifying medically unnecessary treatment that had no

evidence of efficacy and to bolster the medical record to disguise its fraudulent

scheme.

      441. Michigan Pain billed Allstate over $120,000 for fraudulent and

medically unnecessary treatment allegedly rendered to patient G.R.

      442.   Advanced Surgery billed Allstate more than $137,000 for fraudulent

and medically unnecessary treatment allegedly rendered to patient G.R.




                                         79
 
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19        PageID.80    Page 80 of 308



       443. Padula, Madden, Michigan Pain, and Advanced Surgery submitted

claims for payment and medical records relative to fraudulent and medically

unnecessary treatment allegedly rendered to G.R. to Allstate through the U.S. Mail

and interstate wires, upon which Allstate relied in adjusting the claims.

       444. Allstate is not required to compensate defendants Padula, Madden,

Michigan Pain, and Advanced Surgery for services that were not actually rendered

to G.R., for services that were fraudulently billed based on falsified medical records,

or for medically unnecessary treatment that was performed as a result of unlawful

solicitation.

                3.   Patient R.H. (Claim No. 0150229401)

       445. Patient R.H. was involved in an alleged motor vehicle accident on

September 30, 2015.

       446. Southfield Pain claimed that R.H. received treatment from Southfield

Pain, Gonte, and Trotter from May 19, 2016 through July 28, 2016.

       447. According to R.H.’s deposition testimony, he never treated with either

defendants Gonte or Trotter, and did not receive any treatment from Southfield Pain.

       448. Despite R.H.’s testimony denying treatment from either Gonte or

Trotter, Southfield Pain submitted records for treatment allegedly ordered for and

rendered to R.H., including epidural steroid injections, evaluations, urine drug tests,

disability certificates, and prescriptions for DME and opioid medications.


                                          80
 
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19       PageID.81    Page 81 of 308



      449. All of the records submitted to Allstate by Southfield Pain regarding

R.H. were fabricated in order to justify payment for treatment that was not actually

rendered.

      450. Southfield Pain submitted claims for payment and medical records

relative to fraudulent and medically unnecessary treatment allegedly rendered to

R.H. to Allstate through the U.S. Mail and interstate wires, upon which Allstate

relied in adjusting the claims.

      451. Allstate is not required to compensate defendant Southfield Pain for

services that were not actually rendered to R.H., for services that were fraudulently

billed based upon falsified medical records, or for medically unnecessary treatment.

             4.     Patient V.I. (Claim No. 0393864673)

      452. Patient V.I. was involved in an alleged motor vehicle accident on

December 4, 2015.

      453. V.I. began treating with Michigan Pain on January 5, 2016, when she

first allegedly saw Madden.

      454. At the initial evaluation, Madden prescribed opioid pain medication,

three (3) MRIs, physical therapy, EMGs to her upper and lower extremities, a back

brace, and attendant care and disabled V.I. from housework pursuant to Michigan

Pain’s predetermined treatment protocol.




                                         81
 
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19        PageID.82    Page 82 of 308



      455. On or about June 4, 2016, Madden dictated a re-evaluation note

regarding a June 3, 2016 evaluation and claimed that V.I. underwent a right shoulder

MRI that revealed rotator cuff changes and AC joint arthritis.

      456. According to the MRI facility, Madden did not prescribe the MRI until

June 3, and the MRI itself did not occur until June 11, 2016, one whole week after

Madden dictated the evaluation note that accurately predicted the results of the MRI

that had not yet taken place.

      457. This re-evaluation note contained falsified information, and evidences

the close relationship between the defendant pain management clinics and the MRI

companies to which they refer patients, knowing that the MRIs will be over-read to

find injuries that the pain management clinics can use to justify fraudulent treatment.

      458. Michigan Pain submitted claims for payment and medical records

relative to fraudulent and medically unnecessary treatment allegedly rendered to V.I.

to Allstate through the U.S. Mail and interstate wires, upon which Allstate relied in

adjusting the claims.

      459. Allstate is not required to compensate defendants Madden or Michigan

Pain for services to V.I. that were fraudulently billed, based upon falsified medical

records, or for medically unnecessary treatment.




                                          82
 
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19        PageID.83   Page 83 of 308




              5.    Patient R.L. (Claim No. TXA-0197188)

        460. Patient R.L. was in an alleged motor vehicle accident on December 12,

2017.

        461. Following the accident, North Shore contacted Allstate to report the

claim and indicated that Elia & Ponto was representing R.L.

        462. R.L. testified that he was given a list of providers by Sam Elia of Elia

& Ponto for treatment related to the accident, and that defendant North Shore was

on the list of providers.

        463. Subsequent to receiving information regarding treatment at North

Shore from his attorney’s office, R.L. allegedly began treatment at North Shore on

or about December 19, 2017.

        464. R.L. testified that he had not been given a prescription by a physician

for physical therapy prior to initiating treatment at North Shore.

        465. R.L.’s treatment at defendant North Shore was initiated upon the

recommendation of a non-medical professional and thus was not medically

necessary and was unlawful.

        466. R.L. testified that he was picked up from his home and driven to his

first appointment at North Shore by a transportation company, which was defendant

Medi Transit.




                                          83
 
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19       PageID.84     Page 84 of 308



      467. R.L. testified that following the accident he was physically capable of

driving himself and did not actually require transportation services.

      468. Despite this fact, R.L. was given a form to sign by Medi Transit stating

that his transportation services were deemed medically necessary by his doctor.

      469. R.L. was allegedly evaluated by a physical therapist at his first

treatment date at North Shore and was not evaluated by a chiropractor.

      470. R.L. was allegedly given a disability certificate for transportation

services from North Shore allegedly signed on December 19, 2017 by one of North

Shore’s chiropractors, but R.L. was not evaluated by a chiropractor until at least

December 22, 2017.

      471. This disability certificate was fraudulently produced by North Shore for

the purpose of justifying medically unnecessary transportation services for the sole

purpose of inflating charges to be submitted to Allstate for reimbursement by Medi

Transit and R.L.’s representatives.

      472. R.L.’s treatment at North Shore consisted of its predetermined

treatment protocol, which included x-rays, chiropractic manipulations, and physical

therapy services, including massage, exercises, hot packs, and electric muscle

stimulation.

      473. R.L. testified that North Shore arranged his transportation services to

and from its facility and to his doctor’s appointments.


                                         84
 
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19         PageID.85    Page 85 of 308



      474. All of the medical transportation services rendered by defendant Medi

Transit to R.L. were medically unnecessary, and Medi Transit submitted fabricated

medical records and disability certificates to Allstate in order to fraudulently justify

the services allegedly rendered to R.L. by Medi Transit.

      475. All of R.L.’s treatment rendered by defendants North Shore and Medi

Transit was medically unnecessary, performed pursuant to a predetermined

treatment protocol, and the result of unlawful treatment recommendations by a non-

medical professional.

      476. North Shore and Medi Transit submitted claims for payment and

accompanying medical records relative to fraudulent and medically unnecessary

treatment allegedly rendered to R.L. to Allstate through the U.S. Mail and interstate

wires, and Allstate relied upon the same in adjusting the claims.

      477. Allstate is not required to compensate defendants Medi Transit and

North Shore for treatment that was medically unnecessary, based upon falsified

medical records, or rendered pursuant to a fraudulent predetermined treatment

protocol.




                                          85
 
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19         PageID.86   Page 86 of 308




VIII. UNLAWFUL SOLICITATION

       A.    MICHIGAN’S ANTI-SOLICITATION LAWS

       478. Michigan law prohibits “[a]ny physician or surgeon engaged in the

practice of medicine in this state” to “employ any solicitor, capper, or drummer for

the purpose of procuring patients.” Mich. Comp. Laws § 750.429.

       479. Other conduct prohibited under Michigan law ranges from the

identification and solicitation of potential patients of medical providers, to the use

of agents to solicit patients, and to the receipt of fees obtained through such

fraudulent methods, including the mere participation in any schemes relating to such

activity. See Mich. Comp. Laws §§ 750.410b, 750.429, 257.503, and 500.4503(h)-

(i).

       480. It is also illegal in Michigan to contact any motor vehicle accident

victim to offer a service within thirty (30) days of the accident, Mich. Comp. Laws

§ 750.410b, or use police reports to solicit any person identified in the report, Mich.

Comp. Laws § 750.429.

       481. Only     “lawfully-render[ed]      treatment”   is   compensable     under

Michigan’s No-Fault Act. Mich. Comp. Laws § 500.3157.

       482. As set forth more fully below, the defendants participated in, and

willingly benefited from, schemes to solicit patients through conduct prohibited

under Michigan law.


                                          86
 
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19        PageID.87    Page 87 of 308




      B.      IMPROPER AND UNLAWFUL METHODS USED TO SOLICIT PATIENTS

      483. Despite Michigan’s prohibition on patient solicitation, the defendants

actively employed a number of unlawful and improper methods to obtain patients.

      484. Multiple patients at issue in this Complaint have reported that they

received unsolicited phone calls within hours or days of their alleged motor vehicle

accident.

      485. The individuals who made calls applied high pressure tactics to the

targets of their unlawful solicitation, including by offering to immediately pick up

the patients at their homes so they could begin a course of treatment with the

defendants.

      486. The defendants also used tow truck companies and auto body shops to

obtain personal information of patients and direct them to their clinics.

      487. Several patients at issue herein reported that they were approached by

tow truck drivers and collision centers and were referred to treatment with the

defendants by these tow companies and collision centers.

      488. The owner of an auto body shop in Detroit also reported to Allstate that

an individual named Mark Maiuri came to his shop and offered him $500 for every

person the auto body shop owner referred that presented for treatment at North

Shore.




                                          87
 
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19         PageID.88    Page 88 of 308



      489. He further reported that all of the auto body shops in the area have

Maiuri’s business cards and refer accident victims to him.

      490. Treatment directed by tow truck drivers, auto body shops, and other

laypersons rather than by licensed medical professionals is unlawful, unreasonable,

and unnecessary, and Allstate has no obligation to pay any charges associated

therewith.

      491. Unlawful solicitation and unqualified referrals by laypersons to the

defendants negate the validity of the medical treatment purportedly provided by the

defendants.

      492. Referrals of solicited patients to the defendant clinics and physicians

bore no relation to actual medical necessity, as the patients at issue in this Complaint

would not have sought treatment but for the unlawful solicitation.

      493. By steering patients to the defendant clinics and physicians, the

defendants knew that the patients would receive excessive and medically

unnecessary treatment according to a predetermined treatment protocol, as set forth

more fully below, to maximize the charges for medical treatment.

      494. Accordingly, the defendants’ treatment of the solicited patients was

unlawful and led directly to unreasonable and unnecessary care.




                                          88
 
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19       PageID.89   Page 89 of 308




      C.     SPECIFIC EXAMPLES OF PATIENT SOLICITATION

      495. The following representative patients exemplify the fact and extent of

the defendants’ illegal solicitation efforts.

             1.     Patient E.F. (Claim No. TXA-0111556)

      496. Patient E.F. was allegedly involved in a motor vehicle accident on

February 3, 2013.

      497. Following the alleged accident, E.F. received a telephone call from

someone named “Charles” who falsely stated that he worked for her insurance

company.

      498. Charles informed E.F. that the insurance company had arranged for her

to be evaluated at North Shore.

      499. E.F. only agreed to undergo evaluation because she believed Charles to

be associated with Allstate.

      500. On April 5, 2013, E.F. was picked up at her home in a van, which then

proceed to pick up several additional people in her neighborhood, and drove

everyone to North Shore.

      501. E.F. reported that the only pain she ever experienced after the alleged

accident was a minor pain in her shins, which resolved itself.

      502. Nevertheless, at North Shore, E.F. was subjected to x-rays, told her

spine was “straight,” and ordered to undergo treatment three (3) times per week.


                                           89
 
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19         PageID.90    Page 90 of 308



        503. E.F. did not have any pain in her spine at the time this treatment was

ordered.

        504. North Shore submitted charges for chiropractic adjustments to E.F.’s

cervical, thoracic, and lumbar spine, along with charges for various chiropractic and

physical therapy treatments and modalities.

        505. E.F. developed pain after several treatments, which she attributed to the

treatment performed at North Shore and not the alleged automobile accidents, so she

stopped treatment.

        506. All of the treatment rendered to E.F. by the defendants was the direct

result of illegal solicitation.

        507. North Shore submitted claims for payment and medical records relative

to medically unnecessary treatment allegedly rendered to E.F. to Allstate through

the U.S. Mail, upon which Allstate relied in adjusting the claims.

        508. Allstate is not required to compensate North Shore for medically

unnecessary treatment rendered as a result of unlawful solicitation.

              2.     Patient T.W. (Claim No. 0478301740)

        509. Patient T.W. was in an alleged motor vehicle accident on October 8,

2016.

        510. According to T.W.’s sworn testimony, the next day following her

accident two solicitors drove to her home to take her to doctors’ offices for treatment.


                                          90
 
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19       PageID.91    Page 91 of 308



      511. T.W. testified that the solicitors told her they got her information from

the police report of the accident.

      512. Following the initial solicitation at her home, the solicitors took T.W.

directly to Michigan Pain’s office:

             Q.     Okay. So [the solicitor] actually drove you to Dr.
                    Madden’s office?

             A.     Yes.

      513. T.W. was then taken from her examination with Michigan Pain to a

physical therapy clinic.

      514. T.W. continued treating with the physical therapy clinic and Michigan

Pain through at least March 1, 2017.

      515. The medically unnecessary examination and treatment prescribed by

Madden was a direct result of the illegal solicitation performed for the benefit of

Michigan Pain.

      516. Michigan Pain submitted claims for payment and medical records

relative to T.W. to Allstate through the U.S. Mail and interstate wires, upon which

Allstate relied in adjusting the claims.

      517. Allstate is not required to compensate Michigan Pain for medically

unnecessary treatment rendered as a result of unlawful solicitation.




                                           91
 
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19        PageID.92    Page 92 of 308




             3.     Patients M.D. and T.D. (Claim No. 0410877393)

      518. Patients M.D. and T.D. were in an alleged motor vehicle accident on

April 21, 2016.

      519. Within two days of the accident, M.D. received a call from someone

claiming to be from the law offices of Elia & Ponto, and the solicitor stated that they

had “checked her policy” and that M.D. could receive $2,000 for filing an insurance

claim to be handled by their firm.

      520. M.D. was asked who else was with her in the vehicle by the solicitor,

and she informed the solicitor that her step-son, T.D., was also in the vehicle.

      521. At the time of the accident, T.D. was 14 years old.

      522. Following the solicitation phone call, a vehicle was sent to M.D.’s place

of work to pick her up and bring her to Michigan Pain and Madden.

      523. M.D. was brought directly to Michigan Pain on or about April 25, 2016,

where she was greeted by a man claiming to represent Elia & Ponto who signed

M.D. up for representation with the firm.

      524. M.D. was allegedly issued a back brace, prescribed physical therapy,

and prescribed medication by Michigan Pain.

      525. According to the recorded statement of T.D.’s mother, she also received

a phone call from solicitors claiming to represent Elia & Ponto.




                                          92
 
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19           PageID.93   Page 93 of 308



      526. The solicitors instructed T.D.’s mother to take T.D. to Michigan Pain

for treatment.

      527. T.D. also initiated treatment with Madden at Michigan Pain on or about

April 25, 2016 as a result of the solicitation phone calls.

      528. According to T.D.’s mother, they were also met at Michigan Pain by a

representative of the firm Elia & Ponto, who signed them up with the firm.

      529. The representative of Elia & Ponto then referred T.D.’s mother to a man

who paid her $300 and informed her that there was no paperwork to sign and

described the money as a loan on her claim.

      530. T.D.’s mother stated that she was told she would receive approximately

$25,000 in about a year for T.D.’s injuries.

      531. At the initial evaluation, Madden prescribed T.D. medication, physical

therapy, and an MRI of his right shoulder less than one week after the alleged motor

vehicle accident pursuant to Michigan Pain’s predetermined treatment protocol.

      532. T.D. was referred for three (3) MRIs at defendant Precise MRI by

Madden over the course of his treatment, including an MRI of his right shoulder at

the initial evaluation.

      533. T.D., a 14-year-old child, was also inappropriately prescribed powerful

and dangerous opioid medications for the treatment of soft-tissue injuries by

Madden.


                                          93
 
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19        PageID.94   Page 94 of 308



         534. The medically unnecessary examination and treatment prescribed by

Madden to both M.D. and T.D. was a direct result of the illegal solicitation

performed for the benefit of Michigan Pain and its associates.

         535. Madden, Michigan Pain, and Precise MRI submitted claims for

payment and medical records relative to T.D. and M.D. to Allstate through the U.S.

Mail and interstate wires, upon which Allstate relied in adjusting the claims.

         536. Allstate is not required to compensate Michigan Pain and Precise MRI

for medically unnecessary treatment rendered as a result of unlawful solicitation.

               4.    Patients M.D. and T.D. (Claim No. 0437651847)

         537. Following the April 21, 2016 accident discussed above, patient M.D.

was allegedly involved in another motor vehicle accident on November 27, 2016.

         538. A second person, who coincidentally had the same initials as patient

T.D. mentioned above, was also allegedly present in the vehicle.

         539. M.D. allegedly contacted Elia & Ponto as she was aware of them from

their solicitation of her related to the prior accident.

         540. According to M.D., Elia & Ponto again directed M.D. and T.D. to seek

treatment, this time with defendant North Shore related to the November 27, 2016

claim.




                                            94
 
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19        PageID.95    Page 95 of 308



      541. All of the treatment rendered to patients M.D. and T.D. by defendant

North Shore stems from the initial act of illegal solicitation performed by Elia &

Ponto, and from a referral for care from a non-medical professional.

      542. Patients M.D.’s and T.D.’s treatment at North Shore was directed by a

non-medical professional at Elia & Ponto, and was not medically necessary.

      543. North Shore submitted claims for payment and medical records relative

to T.D. and M.D. to Allstate through the U.S. Mail and interstate wires, upon which

Allstate relied in adjusting the claims.

      544. Allstate is not required to compensate North Shore for medically

unnecessary treatment rendered as a result of unlawful solicitation.

             5.     Patient M.A. (Claim No. 048512000)

      545. Patient M.A. was allegedly involved in a motor vehicle accident on

November 21, 2017.

      546. M.A. stated to Allstate that the day after the accident he received a

phone call from a solicitor who called himself “Carlos.”

      547. Carlos told M.A. that he had M.A.’s information and that he wanted to

send M.A. to “our North Shore Clinic” to be treated for his injuries.

      548. Carlos informed M.A. that he could have a car come pick M.A. up.

      549. According to M.A., an unmarked van then came to M.A.’s home and

brought him to North Shore’s facility in Royal Oak, only one day after the accident.


                                           95
 
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19          PageID.96    Page 96 of 308



        550. M.A. stated that Elia & Ponto were “working alongside” North Shore,

and had a “middle man” inside North Shore’s facility that directed M.A. to seek

representation with Elia & Ponto.

        551. During the course of M.A.’s treatment at North Shore, he was informed

by a physical therapist at the facility that he needed to get a prescription for physical

therapy from a doctor, and offered to refer him to a doctor for the purpose of

obtaining that prescription.

        552. M.A.’s treatment referral to North Shore was directed by a non-medical

professional.

        553. All of the treatment rendered to M.A. by North Shore was the direct

result of illegal solicitation.

        554. North Shore submitted claims for payment and medical records relative

to medically unnecessary treatment to M.A. to Allstate through the U.S. Mail and

interstate wires, upon which Allstate relied in adjusting the claims.

        555. Allstate is not required to compensate North Shore for medically

unnecessary treatment rendered as a result of unlawful solicitation.

                6.   Patient H.L. (Claim No. 0442588398)

        556. Patient H.L. was in an alleged motor vehicle accident on December 5,

2016.




                                           96
 
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19     PageID.97    Page 97 of 308



      557. H.L. stated to Allstate that he was solicited by someone from a physical

therapy clinic called Lotus Wellness.

      558. H.L. was then picked up from his home by a transportation company

and brought to Lotus Wellness for treatment.

      559. Lotus Wellness then referred H.L. to defendant Dearborn Pain, where

he initially treated with Trotter.

      560. H.L. was prescribed physical therapy and was disabled from work and

driving by Dearborn Pain pursuant to Dearborn Pain’s predetermined treatment

protocol.

      561. H.L. informed Allstate that he continued to work despite having been

deemed disabled by Trotter.

      562.    H.L. was also referred for multiple MRIs at defendant Precise MRI

pursuant to the defendant pain management clinics’ predetermined protocol.

      563. H.L. also informed Allstate that he had been drug tested by Dearborn

Pain without reason.

      564. H.L. allegedly received injections from Dearborn Pain, the treatment

notes for which suggest that they were performed within Dearborn Pain’s office by

Trotter.




                                        97
 
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19        PageID.98    Page 98 of 308



       565. Defendant Advanced Surgery submitted bills for injections allegedly

performed on January 13, 2017, but stated that they were performed by a doctor

unaffiliated with Dearborn Pain, not Trotter.

       566. Defendant Michigan Pain also submitted bills and treatment records for

an evaluation H.L. allegedly received at Michigan Pain, but the treatment notes are

unsigned by any physician.

       567. All of the treatment billed relative to H.L. by the defendants was the

direct result of illegal solicitation.

       568. Defendants Michigan Pain, Dearborn Pain, Precise MRI, and Advanced

Surgery submitted claims for payment and medical records relative to medically

unnecessary treatment allegedly rendered to H.L. to Allstate through the U.S. Mail

and interstate wires, upon which Allstate relied in adjusting the claims.

       569. Allstate is not required to compensate defendants Michigan Pain,

Dearborn Pain, Precise MRI, and Advanced Surgery for medically unnecessary

treatment resulting from unlawful solicitation.

              7.     Patient P.A. (Claim No. ATL-0136464)

       570. Patient P.A. was allegedly involved in a motor vehicle accident on

February 3, 2016.

       571. P.A. reported to Allstate that his car was towed from the scene of the

alleged accident to an autobody shop called Somerset Auto.


                                         98
 
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19         PageID.99    Page 99 of 308



         572. P.A. was evaluated at a local emergency room and was discharged with

instructions to take Motrin.

         573. The following day, February 4, 2016, P.A. was driven to Somerset Auto

to check on the status of the car.

         574. At Somerset Auto, P.A. was told by “someone in charge” that he should

seek a second opinion with “their doctor.”

         575. P.A. was then driven from Somerset Auto directly to Michigan Pain,

where he was allegedly evaluated by Madden and prescribed Michigan Pain’s

predetermined protocol of excessive and unnecessary treatment.

         576. P.A. continued evaluation and treatment at Michigan Pain, and at

    providers to which he was referred by Michigan Pain, for at least four (4) months.

         577. The medically unnecessary examination and treatment prescribed and

provided by Madden and Michigan Pain was a direct result of the illegal solicitation.

         578. Michigan Pain submitted claims for payment and medical records

relative to P.A. to Allstate through the U.S. Mail and interstate wires, upon which

Allstate relied in adjusting the claims.

         579. Allstate is not required to compensate Michigan Pain for medically

unnecessary treatment rendered as a result of unlawful solicitation.




                                           99
 
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19        PageID.100     Page 100 of 308




 IX.   IMPROPER INDUCEMENTS AND KICKBACKS

       A.     IMPROPER INDUCEMENTS TO PATIENTS

       580. The defendants used multiple methods to ensure that patients who were

 solicited or referred into their network presented for the medically unnecessary

 treatment and testing used to generate claims to Allstate.

       581. These methods included aggressive solicitation tactics, offers of free

 medical care, promises of prescriptions for narcotic drugs, pro forma disability

 certificates for attendant care and household services, and offers of cash and in-kind

 payments in exchange for undergoing treatment.

       582. As mentioned above, Patient T.D.’s mother claims she was paid $300

 after presenting her son to Michigan Pain for treatment at the suggestion of a

 solicitor, and was further told she could expect $25,000 in about one year as a result

 of filing a claim for benefits through Elia & Ponto.

       583. Another patient, C.A. (Claim No. 0433138302), claimed that he was

 solicited by an attorney via phone while he was still in the hospital.

       584. Michigan Pain ultimately sent bills for an alleged evaluation of C.A. on

 July 21, 2016 as a result of C.A.’s solicitation.

       585. As discussed above, an owner of an auto body shop also reported to

 Allstate that he was offered $500 per patient referral to defendant North Shore.




                                           100
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19       PageID.101    Page 101 of 308



       586. The auto body shop owner reported that many of the patients just sign

 in at North Shore and leave without actually undergoing treatment.

       587. The use of pro forma disability certificates for attendant care and

 household services also operated as a form of indirect cash payment to patients.

       588. Patients were instructed by their attorneys that they could “hire” friends

 and family members to perform household services, and that the insurance

 companies would reimburse them for these services for every day they were in

 treatment.

       589. For example, patient R.C. (Claim No. 0466646130) testified that he was

 told by his attorney that he could hire someone to perform household services

 prescribed by Dearborn Pain and that this person would be paid $20 a day by the

 insurance company.

       590. The overwhelming majority of patients at issue in this complaint were

 disabled from household services and/or attendant care during their treatment with

 the defendants, with these disability certificates being repeatedly reissued without

 any basis.

       591. In addition to cash payments, free medical care, and disability

 certificates, the defendant pain management clinics promised patients opioid drugs,

 which are easily abused and which have a street value of thousands of dollars, in

 exchange for undergoing treatment that was billed to Allstate.


                                         101
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19        PageID.102   Page 102 of 308



       592. As noted above, the former Michigan Pain office manager testified

 under oath that Michigan Pain’s patients appeared more concerned with receiving

 narcotic medication than with receiving actual treatment from Michigan Pain.

       593. According to the former office manager’s testimony, at least one patient

 stated that she only agreed to undergo a procedure because she was “promised” a

 prescription for Dilaudid, a powerful narcotic, after surgery.

       594. The auto body shop owner who was offered $500 to refer patients to

 North Shore also stated that he was told that if he knew anyone who wants pills, that

 they should also be sent to North Shore.

       595. Patient medical records and testimony further reveal this practice of

 inducing patients with narcotic pain killers to undergo medically unnecessary

 invasive treatments as part of the defendant pain management clinics’ predetermined

 treatment protocol.

       596. For example, patient M.D. (Claim No. 0487935702) testified under

 oath that Michigan Pain physicians told him that in order to receive pain medication

 he had to first agree to undergo injections.

       597. Patient K.L. (Claim No. 0390106060) was repeatedly and

 inappropriately prescribed powerful narcotic drugs throughout her treatment at

 Michigan Pain in addition to simultaneously being prescribed benzodiazepines, such




                                            102
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19     PageID.103   Page 103 of 308



 as Ativan, a dangerous combination that increases the chance of patient overdose

 and are common drugs of abuse.

       598. K.L.’s opioid prescriptions were habitually refilled throughout her

 treatment with Michigan Pain, but for one significant instance where Madden

 withheld K.L.’s medications due to K.L.’s failure to follow up with Padula for a

 medically unnecessary discogram and discectomy procedure:




                                       ***




       599. K.L. had resisted further suggestions of interventional treatment prior

 to having her opioids cut-off, as revealed by Michigan Pain’s own medical records,

 because she reported that the injections she had received from Michigan Pain were

 making her pain worse.

       600. Subsequent to her medication being withdrawn, K.L. became compliant

 with Michigan Pain’s protocol, and her medication was refilled repeatedly by

 Michigan Pain thereafter.

       601. Similarly, patient B.S. (Claim No. 0357772888) was prescribed opioids

 and benzodiazepines by Michigan Pain physicians Madden and Padula regularly

                                        103
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19           PageID.104   Page 104 of 308



 throughout his treatment, with the only significant breaks in the prescriptions

 occurring during periods when B.S. indicated a reluctance in going forward with

 further procedures recommended by Madden and Padula.

       602. For example, on November 4, 2015 Madden refused to fill B.S.’s

 prescriptions for Xanax or Percocet and referred B.S. to Padula to consider a

 discogram.

       603. On November 16, 2015 B.S. allegedly met with Padula, agreed to

 undergo a medically unnecessary cervical discogram procedure, and had his

 prescriptions for Percocet and Xanax refilled as a result.

       604. This practice was repeated when Madden again refused to refill B.S.’s

 prescriptions for Xanax and Percocet in February 2016, instead directing B.S. to

 follow up with Padula to consider a lumbar discogram while stating in the record

 that “[a]ny other medicines he will have to get from Dr. Padula.”

       605. B.S. allegedly met with Padula on March 7, 2016, agreed to undergo a

 series of lumbar injections under anesthesia, and received refills to his prescriptions

 for both Xanax and Percocet as a result.

       606. The use of dangerous narcotics as a quid pro quo for undergoing other

 unnecessary treatment has also been confirmed by unrelated medical providers.




                                            104
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19       PageID.105    Page 105 of 308



       607. For example, patient T.B. (Claim No. TXA-0176966) transferred her

 care to a new pain management clinic, where it was noted that T.B.’s medication had

 been cut off by Michigan Pain physicians after she refused to have an injection.

       608. Michigan Pain also used opioids to reward patients for going through

 with their surgeries.

       609. For example, on April 3, 2017, Padula remarked that he was going to

 refill K.L.’s opioid prescription nearly two weeks early without any reasoning, but

 for the fact that K.L. had recently undergone another medically unnecessary surgery:




       610. Patients who require monetary or other inducement in order to undergo

 evaluation and treatment do not actually require medical treatment, and all charges

 submitted by the defendants related to such patients are fraudulent.

       B.     ADDITIONAL KICKBACKS AND REFERRAL AGREEMENTS

       611. The pain management clinics and North Shore maintained close

 relationships with personal injury attorneys, as evidenced by the numerous patients

 described above who informed Allstate that they were solicited by attorneys.

       612. Michigan Pain advertised its close relationship with personal injury

 attorneys, including posting photos of personal injury attorneys at its clinic on its

 Facebook page.


                                         105
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19       PageID.106      Page 106 of 308



       613. The former Michigan Pain office manager testified that Maffia met with

 patients who were not represented and set them up with attorneys.

       614. Patient M.D. (Claim No. 0487935702) testified that Michigan Pain

 refused to treat patients unless they were represented by an attorney:

              Q.     When did you go back to Star Pain Management?

              A.     In April or so… And in Michigan Pain Management if you
                     don’t have an attorney, they don’t receive you.

              Q.     Is this something that a doctor there told you?

              A.     Yes. He told my aunt, the one that was with me. They
                     saw her for one month and after that they told her if you
                     don’t have an attorney, we cannot receive you.

       615. Michigan Pain also cultivated close ties with other providers, who

 referred patients to Michigan Pain and Michigan Pain provided unnecessary

 reciprocal referrals and prescriptions in return.

       616. For example, according to the testimony of Michael Daneshvar

 (“Daneshvar”), owner of a physical therapy clinic, defendants Michigan Pain and

 Madden treated his patients within his clinic.

       617. This arrangement resulted in patients being referred by Daneshvar to

 Michigan Pain and vice versa.

       618. Daneshvar has also admitted to employing runners to identify patients

 and has paid for patient referrals.



                                           106
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19       PageID.107    Page 107 of 308



       619. A witness reported to Allstate that defendant Precise MRI offered to

 pay a set amount of money per MRI referral, and provided an upfront payment of

 $2,000 in anticipation of the arrangement.

       620.   Precise MRI memorialized such kickback agreements with contracts

 disguised as “marketing services agreements.”

       621. According to the witness, these agreements were negotiated by and on

 behalf of defendants Maffia and Karrumi, and involved defendants Southfield Pain,

 Dearborn Pain, and Precise MRI.

       622. As discussed herein, the vast majority of Precise MRI scans were

 referred to Precise MRI by physicians associated with the defendant pain

 management clinics, a predictable result of the incentives of the kickback scheme.

       623. As discussed above, defendant Advanced Surgery also induced the

 defendant pain management clinics to perform medically unnecessary procedures

 within its facility by imposing lease terms with Dearborn Pain that it could not

 perform fluoroscopic procedures except at Advanced Surgery.

       624. According to Advanced Surgery’s own biller, this intentional direction

 of Dearborn Pain patients into Advanced Surgery’s own suite would be improper:

        Q.    [] Dr. Padula specifically testified in another case involving
              [patient R.C.] that not only was the performance of the injections
              that were performed in this – on [patient R.C.] within his offices
              using fluoroscope a violation of his lease, he was further told he
              had to perform them in Advanced Surgery Center’s operative
              suite.
                                          107
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19         PageID.108    Page 108 of 308




        A.     He wouldn’t have been told that.

        Q.     How do you know that?

        A.     He wouldn’t have been told that by me or anybody else I’ve
               counseled with respect to what we can and cannot say in surgery
               center world. I would never say something like that or allow
               anybody associated with this entity to say something like that.

        Q.     Why?

        A.     Because I believe it may be a violation of the Stark Law. We
               can’t tell anybody where to bring their cases or where not to bring
               their cases. I would never instruct anybody to do that…

        625. The defendants’ improper inducements, kickbacks, and coercive lease

 terms resulted in millions of dollars in medically unnecessary treatment and facility

 fees billed to Allstate.

 X.     UNREASONABLE AND UNNECESSARY MEDICAL TREATMENT

        626. The defendants’ willingness to bill Allstate for services that were (1)

 never rendered and (2) not lawfully provided demonstrates their willingness to also

 bill for treatment that was unnecessary and unreasonable.

        627. Moreover, but for the defendants’ illicit solicitation and payments of

 kickbacks in exchange for treatment, as discussed supra, the patients at issue herein

 would not have sought treatment with or by the defendants.

        628. The defendants’ goal in treating patients was to perform as much

 treatment as possible, regardless of whether such treatment was reasonably


                                           108
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19        PageID.109    Page 109 of 308



 necessary to the patients’ care, recovery, or rehabilitation, and/or arose out of an

 alleged motor vehicle accident, in order to generate bills submitted to Allstate.

       629. As set out below, the defendants grossly overutilized physical therapy,

 P-Stim devices, MRI scans, urine drug testing, medications, injections, and other

 forms of testing and treatment in wanton disregard for standards of care.

       630. The defendants’ treatment violated established standards of care in the

 medical community, as the vast majority of testing, diagnostics, referrals, and

 treatment were not indicated, redundant, excessive, and repeated without any

 objective documented benefit to patients.

       631. The full extent and pattern of the defendants’ misrepresentations

 regarding the lawfulness and necessity of the treatment they allegedly provided was

 not known to Allstate until it undertook the full investigation that culminated in the

 filing of this action, including identification of the defendants’ pattern of

 overtreatment.

       632. The unnecessary treatment rendered by the defendants, discussed more

 fully below, includes the treatment and patients set out in the charts annexed hereto

 at Exhibits 1 through 8.

       633. All of the claims submitted by the defendants to Allstate through

 interstate wires and the U.S. Mail seeking reimbursement for unnecessary, unlawful,

 and unreasonable treatment are fraudulent.


                                          109
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19         PageID.110    Page 110 of 308




       A.     PREDETERMINED TREATMENT PROTOCOL

       634. Allstate’s investigation revealed a strikingly similar pattern of alleged

 diagnoses and treatment across all patients, including the discovery of a pattern by

 the defendants in (1) routinely recording substantially similar diagnoses regardless

 of each patient’s reported injuries; (2) providing mirrored treatment plans further

 indicating that patients were subjected to a predetermined treatment protocol; and

 (3) failing to indicate short- and/or long-term goals for patients.

       635. Each patient was assessed as having extremely similar reports of

 complaints, objective findings, and assessments regardless of the type of accident

 and regardless of each patient’s age, sex, and pre-accident condition.

              1.     Pain Management Entities Predetermined Treatment
                     Protocol

       636. The records of Michigan Pain, Dearborn Pain, Southfield Pain, Sterling

 Heights Pain, Padula, Gonte, Madden, and other physicians employed by the

 defendant pain management clinics are remarkably similar in all relevant respects.

       637. Patients of these clinics were routinely documented to have severe pain

 across multiple body parts despite alleged involvement in only minor motor vehicle

 accidents.

       638. Michigan Pain, Dearborn Pain, Southfield Pain, Sterling Heights Pain,

 Padula, Gonte, Madden, and other physicians employed by the defendant pain



                                           110
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19       PageID.111     Page 111 of 308



 management clinics never performed any analysis to evaluate whether the patients

 were malingering or exaggerating these remarkable pain complaints.

       639. Instead, Michigan Pain, Dearborn Pain, Southfield Pain, Sterling

 Heights Pain, Padula, Gonte, Madden, and other physicians employed by the pain

 management entities immediately ordered extensive diagnostic testing to every area

 for which patients complained of pain, including MRIs, electrodiagnostic testing,

 EEG testing, and diagnostic injections.

       640. These extensive diagnostic procedures, each of which is addressed

 below, were not actually ordered to inform and influence patients’ treatment plans.

       641. Rather, patients were placed on nearly identical courses of treatment

 before the results of such testing were obtained, so as to not waste any time during

 which bills to Allstate could be generated.

       642. Nearly every patient of the defendant pain management entities

 received identical, nonspecific initial diagnoses of their alleged injuries, including

 “cervicalgia,” “radicular pain,” “disc strains,” and undefined “muscle spasms” in

 various extremities and joints.

       643. Despite these boilerplate diagnoses that are so generic as to be rendered

 meaningless, Michigan Pain, Dearborn Pain, Southfield Pain, Sterling Heights Pain,

 Padula, Gonte, Madden, and other physicians employed by the pain management




                                           111
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19       PageID.112    Page 112 of 308



 entities almost invariably prescribed the same exact unnecessary and extensive

 treatment, including:

            Medications;

            Physical therapy two (2) to three (3) times per week for four (4) weeks;

            Disability from work;

            Replacement household services;

            Driving restriction;

            DME;

            Application of P-Stim devices; and

            Urine drug testing.

        644. Madden has confirmed the existence of a predetermined protocol in

 testimony, explaining that urine drug testing is ordered for all patients because

 “almost everybody does get medicine . . . There are probably very few people that

 don’t get some type of medicine, so I usually order [urine drug screening] on every

 person their first visit.”

        645. Defendant Goldstein admitted to Allstate that it was the policy of the

 defendant pain management clinics to order urine drug testing at every patient visit.

        646. The defendants routinely ordered and performed urine drug tests on

 patients even when the patient was not prescribed any medications, or was



                                         112
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19       PageID.113     Page 113 of 308



 prescribed only non-controlled substances, which has no medical basis, as

 exemplified by the following patients:

      Patient B.K. (Claim No. 0454414953) was allegedly evaluated by Bhatti at
       Sterling Heights Pain on May 4, 2017. Bhatti did not prescribe any
       medications, but nevertheless ordered extensive drug testing to be performed.
       B.K.’s urine specimen tested negative for all substances except for
       acetaminophen, an over-the-counter analgesic that is medically unnecessary
       to test in nearly every circumstance.

      Patient E.C. (Claim No. 0444334346) was allegedly evaluated by Trotter at
       Dearborn Pain on February 3, 2017. Trotter prescribed only non-controlled
       substances, including lidocaine cream, a muscle relaxant, and Motrin. Trotter
       nevertheless obtained a urine specimen which was sent by Dearborn Pain to a
       laboratory to be tested for more than 70 drugs and analytes. On March 6,
       2017, E.C. was prescribed the same non-controlled substances that are not a
       risk for abuse or diversion, but defendant Padula ordered similarly extensive
       testing on a second urine specimen.

      Patient N.J. (Claim No. 0471077859) was allegedly evaluated at Sterling
       Heights Pain on August 24, 2017. N.J. was never directed to take any
       medications other than an over-the-counter pain reliever and a mild muscle
       relaxer. Sterling Heights Pain nevertheless obtained at least two (2) urine
       specimens that were sent to laboratories for unnecessary definitive testing for
       dozens of substances.

        647. The defendants also routinely re-ordered and re-performed definitive

 urine drug testing at every patient evaluation despite the lack of any unexpected test

 results or change in medication prescribed.

        648. The tests that were included in the defendants’ protocol were ordered

 only to generate charges to Allstate; they rarely, if ever, were used to influence the

 treatment plan, which was also predetermined.



                                          113
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19         PageID.114    Page 114 of 308



       649. For example, patient N.S. (Claim No. 0431326032) allegedly provided

 urine specimens at the direction of Southfield Pain on at least eleven (11) separate

 occasions, all of which were subjected to unnecessary extensive testing for dozens

 of substances.

       650. N.S. was also prescribed the narcotic drug Norco on at least eight (8)

 separate occasions at Southfield Pain.

       651. None of the urine drug tests performed on urine specimens collected

 from N.S. ever tested positive for the presence of opioids.

       652. Southfield Pain never addressed the inconsistent results from the

 extensive drug tests it ordered and continued to prescribe Norco to N.S. in the face

 of clear evidence that she was diverting these dangerous prescriptions.

       653. The failure to actually use test results to inform treatment plans is

 evidence that the defendants ordered such testing as a matter of course to increase

 charges submitted to Allstate, and not out of medical necessity for the treatment of

 the patients at issue herein.

       654. The defendants’ failure to use urine drug test results to guide

 prescriptions is also reflective of their practice of recklessly prescribing medications

 to entice patients to return to the clinic, regardless of the potential danger to their

 patients and to the public.




                                           114
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19       PageID.115     Page 115 of 308



       655. The inclusion of prescription medications in the defendant pain

 management clinics’ predetermined treatment protocol further also evidences the

 defendants’ lack of regard for cost-effective and conservative care.

       656. In many cases, the medications were not indicated at all for the

 treatment of the patient’s purported condition.

       657. The defendants’ default frequent prescription of opioid pain medication

 is particularly egregious, as it contributed to a significant public health crisis in

 Michigan.

       658. On October 26, 2015, a bipartisan task force formed by then Michigan

 Governor Rick Snyder issued a report “addressing the growing prescription drug and

 opioid problem in Michigan.”

       659. The task force reported:

       Prescription drug abuse has reached epidemic proportions. The
       increased availability of prescription drugs, coupled with general
       misperceptions regarding the safety of physician-prescribed
       medications, has led to exponential growth of drug users and drug
       abusers. In Michigan, the number of drug overdose deaths – a majority
       of which are from prescription drugs – has tripled since 1999.

       660. It has been estimated that the risk of addiction for patients receiving

 long-term prescriptions for opioid painkillers is as high as 56% of all such patients.

 Bridget A. Martell, et al., Systematic Review: Opioid Treatment for Chronic Back

 Pain: Prevalence, Efficacy, and Association with Addiction, 146(2) Ann. Intern.

 Med. 116-127 (2007).
                                          115
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19       PageID.116    Page 116 of 308



        661. The defendants’ reckless prescriptions of drugs, especially narcotics, is

 exemplified by the following patients:

      Patient R.P. (Claim No. 0449849776) presented to Michigan Pain and was
       allegedly evaluated by Madden on July 19, 2017, which was two (2) days after
       R.P. had completed a hospitalization related to kidney stones. R.P. was
       seeking pain medication seemingly to treat her unrelated condition. Madden
       prescribed R.P. with four (4) different substances, including the opioid Norco.
       In doing so, Madden expressly stated that she was not sure if the prescribed
       medications were appropriate for a patient who had just undergone a
       procedure to remove kidney stones. Rather than attempting to coordinate care
       with R.P.’s other physicians, Madden wrote an extensive prescription and left
       it up to her layperson patient to determine if she should take the drugs.

      Patient T.D. (Claim No. 0410877393) was fourteen (14) years old when he
       underwent a course of treatment with Madden at Michigan Pain. Despite
       narcotic drugs being contraindicated for children in all but extenuating
       circumstances not relevant to T.D., who reported very mild pain complaints,
       Madden repeatedly prescribed the opioid drug Tramadol to this 14 year old.

      Patient G.R. (Claim No. 0357449073) was allegedly evaluated by Madden at
       Michigan Pain on January 15, 2016, who informed G.R. that narcotic pain
       medications were not appropriate for her because they would lead to
       dependency. Madden nevertheless wrote a prescription for the narcotic drug
       Norco. G.R. continued to receive regular narcotic prescriptions from Madden,
       Padula, and Michigan Pain throughout her lengthy treatment, despite
       Madden’s expressed concerns. On March 9, 2017, Madden again warned
       G.R. against taking narcotics, stating that they could increase her headaches.
       Madden nevertheless prescribed 90 Percocet 5mg pills. Also on March 9,
       2017, G.R. was required to provide a urine specimen, which again failed to
       test positive for the prescribed narcotic drugs. G.R. inexplicably returned to
       Michigan Pain just five (5) days later, on March 14, 2017, seeking additional
       pain medications. Madden made no mention of G.R.’s failed drug test and
       wrote her an additional prescription for a higher dosage of Norco pills. Just
       six (6) days later, G.R. returned to Michigan Pain again, where Padula wrote
       her a prescription for an additional 90 Percocet pills, this time doubling the
       dosage to 10mg. Over the course of just eleven (11) days, Madden, Padula,
       and Michigan Pain prescribed G.R. with more than 200 narcotic pills despite
       clear evidence of misuse or diversion of the same.
                                          116
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19         PageID.117    Page 117 of 308




        662. Another key component of the defendants’ protocol was to issue

 disability certificates, both to bolster the appearance of a legitimate claim and also

 as an incentive to keep patients treating with them.

        663. Because the defendants issued the same restrictions and replacement

 services for every patient, regardless of their injury or status, such restrictions were

 rarely, if ever, appropriate. For example, the defendants issued the following

 restrictions and orders for replacement services:

      B.M. (Claim No. 0390496980) was initially evaluated by Madden on
       November 20, 2015, and was prescribed household services and attendant
       care. Madden continued to prescribe these replacement services through at
       least May 2, 2016, despite noting that B.M. was actually responsible for and
       able to take care of both her mother and her grandchildren.

      Y.Y. (Claim No. 0485144620) was allegedly evaluated by Madden on January
       18, 2018, who issued a disability certificate on that date claiming that Y.Y.
       was totally disabled from working and required attendant care. Y.Y. was
       observed by Allstate investigators reporting for work as a chef for at least six
       (6) hours per day on January 17, 18, and 22, 2018, confirming that Madden’s
       disability certificate was issued on a pro forma basis without medical
       justification.

      R.M. (Claim No. 0391112521) was disabled by the defendants from working
       her second job, consisting of waitressing one day per week, but was permitted
       to continue working her full-time job as an office manager by North Shore.
       Despite being able to perform a full-time job, household services were ordered
       for six (6) months.

        664. Michigan Pain, Dearborn Pain, Southfield Pain, and Sterling Heights

 Pain also issued DME to many of the patients at issue herein despite no clinical



                                           117
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19          PageID.118     Page 118 of 308



 indication for doing so, and without possessing the licensure required by the State

 of Michigan.

       665. A license from the Michigan Board of Pharmacy is required for all

 “drugs and devices manufactured, distributed, prescribed, dispensed, administered,

 or issued in this state . . . .” Mich. Comp. Laws § 333.17722 (emphasis added).

       666. None of the defendant pain management clinics have obtained the

 required license from the Michigan Board of Pharmacy.

       667. Further, despite purporting to evaluate and treat patients who presented

 with pain complaints throughout their spine and extremities, Padula, Madden, Gonte,

 and the pain management clinics almost always issued one type of DME: a Velcro

 lumbar brace called “The Weave” for which they invariably charged Allstate $1,400.

       668. These braces were nearly always ordered and issued at the outset of

 treatment, often within days of an alleged motor vehicle accident, without any

 evidence of medical need or structural injury to the spine.

       669. Michigan Pain, Dearborn Pain, Southfield Pain, Sterling Heights Pain,

 Padula, Gonte, Madden, and other physicians employed by the pain management

 clinics also directed patients to return to the clinic as often as possible, usually every

 two (2) weeks, so that they could apply pressure to undergo additional testing and

 procedures.




                                            118
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19       PageID.119    Page 119 of 308



       670. It is rarely necessary to conduct re-evaluations at this frequency,

 especially when the defendants almost always prescribed courses of therapy

 designed to be performed over four (4) weeks.

       671. The boilerplate and template medical records created by Michigan Pain,

 Dearborn Pain, Southfield Pain, Sterling Heights Pain, Padula, Madden, Gonte, and

 other physicians employed by the defendant pain management entities were used to

 prescribe and perform the medically unnecessary treatment and testing by the

 defendants and their associates described throughout this Complaint: application of

 the medically useless acupuncture device P-Stim, urine drug testing, MRI imaging,

 prescription medications, injection therapy, and surgical procedures, each of which

 is discussed further below.

              2.    North Shore Predetermined Treatment Protocol

       672. Nearly every patient of the pain management clinics was directed to

 undergo physical therapy three (3) times per week for four (4) weeks, at every

 appointment.

       673. Physicians at the pain management entities rarely evaluated the efficacy

 of physical therapy, and almost never altered or discontinued their predetermined

 physical therapy prescriptions.

       674. The protocol prescription of physical therapy for nearly every patient

 was designed to, and did in fact, financially benefit associates of Maffia, Goldstein,


                                          119
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19        PageID.120    Page 120 of 308



 Jerome, Padula, and the pain management entities, including defendants North Shore

 and Deweese.

       675. Patients of North Shore almost always underwent simultaneous courses

 of physical therapy and chiropractic treatment, each of which began with a purported

 initial evaluation.

       676. The initial evaluations performed by North Shore chiropractors almost

 always resulted in vague recordings of “pain” rather than specific test results against

 which progress during the excessive courses of therapy prescribed could be

 measured.

       677. For example, and as illustrated below, patient E.J. (Claim No.

 0483737482) underwent a purported evaluation at North Shore on August 9, 2017,

 and was noted to have “decreased range of motion” and “pain” in every possible

 plane of motion, but no actual measurements were recorded:




                                          120
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19       PageID.121     Page 121 of 308



       678. Without documenting accurate baseline deficiencies at initial patient

 evaluations, it was impossible for North Shore to actually evaluate the efficacy of

 the extensive courses of treatment that were invariably prescribed.

       679. Chiropractic evaluations performed at North Shore nearly always

 resulted in treatment plans consisting of application of hot/cold packs, massage,

 traction, and chiropractic adjustments to be performed three (3) times per week for

 twelve (12) weeks.

       680. Chiropractic evaluations at North Shore rarely, if ever, resulted in the

 establishment of patient-specific treatment goals.

       681. Prescribing courses of treatment to last for twelve (12) weeks is

 improper; the standard of care for chiropractic treatment is to conduct re-evaluations

 every four (4) weeks to confirm that treatment is beneficial.

       682. The No-Fault Act provides that benefits for chiropractic treatment are

 only payable if the service(s) allegedly provided were “included in the definition of

 practice of chiropractic under section 16401 of the public health code, 1978 PA 368,

 MCL 333.16401, as of January 1, 2009.” Mich. Comp. Laws § 500.3107b(b).

       683. Excluded from the practice of chiropractic in the applicable definition

 are hot/cold packs, ultrasound, and traction, among other treatments.

       684. Because North Shore could not compel insurers to pay for such

 treatments when they were prescribed by a chiropractor, patients underwent alleged


                                          121
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19         PageID.122   Page 122 of 308



 physical therapy evaluations within days or weeks of initiating chiropractic

 treatment.

       685. Because physical therapy exceeding twenty-one (21) days or ten (10)

 visits must be prescribed by a licensed medical or osteopathic doctor pursuant to

 Mich. Comp. Laws § 333.17820(1), North Shore regularly referred patients for

 evaluation by outside physicians (frequently with the defendant pain management

 clinics), usually after the course of therapy had already been determined, to obtain

 the required prescription.

       686. Obtaining a physician prescription after the length and type of physical

 therapy has already been determined is improper as it results in the physician merely

 acting as a rubber stamp, not making an independent medical determination of

 medical necessity.

       687. Physical therapy courses of treatment ordered at North Shore nearly

 always consisted of hot/cold packs, ultrasound, electrical stimulation, therapeutic

 exercise, postural education, manual therapy, gait training, and therapeutic activity

 three (3) times per week for six (6) to eight (8) weeks.

       688. Prior to the performance of a patient’s physical therapy evaluation,

 North Shore submitted bills indicating that all treatments were performed by a

 chiropractor.




                                          122
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19         PageID.123   Page 123 of 308



       689. Thereafter, North Shore submitted bills claiming that a physical

 therapist performed the services for which it could not demand payment if performed

 by a chiropractor.

       690. As discussed further below, this attempt to manipulate claims to

 maximize reimbursement often resulted in submissions by physical therapists for

 treatments that were only part of the chiropractic treatment plan, and vice versa.

       691. In all cases, it was never necessary for the same patient to undergo

 simultaneous, nearly identical courses of physical therapy and chiropractic

 treatments at the same time.

       692. The physical therapy evaluations performed at North Shore are

 intended to create the appearance that a more detailed examination was performed,

 but the results were always the same vague statements of pain and limitation and

 remarkably similar and unlikely test results.

       693. The tests that were most consistently billed by North Shore were range

 of motion (“ROM”) and motor muscle tests (“MMT”), the latter of which are scored

 using the Oxford Scale, as described in the chart below:




                                          123
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19      PageID.124    Page 124 of 308




     Grade                                   Observation
       0          No muscle contraction is detected.
                  A trace contraction is noted in the muscle by palpating the muscle
        1
                  while the patient attempts to contract it.
        2         The patient is able to move the muscle when gravity is eliminated.
                  The patient may move the muscle against gravity but not against
        3
                  resistance from the examiner.
                  The patient may move the muscle group against some resistance
        4
                  from the examiner.
                  The patient moves the muscle group and overcomes the resistance
        5
                  of the examiner. This is normal muscle strength.

       694. The MMT scores reported by North Shore reflect patients who

 allegedly presented with crippling injuries, not the (at most) minor soft-tissue

 injuries that were reported by other physicians treating the patients and by the

 patients themselves.

       695. Similarly, ROM test results reported by North Shore purport to have

 found patients with range of motion measured at just a small fraction of normal

 movement, which is inconsistent with the injuries documented by other physicians.

       696. Both the ROM and MMT results reported by North Shore include

 highly unlikely findings of the exact same diminishment of motion and strength

 across all body parts for nearly all patients.

       697. The purported findings recorded by North Shore were often

 contradicted by findings recorded by physicians who had made referrals for physical

 therapy treatment.



                                           124
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19         PageID.125   Page 125 of 308



       698. For example, patient M.H. (Claim No. 0478554868) was evaluated and

 prescribed physical therapy by a medical doctor on November 3, 2017.

       699. This doctor noted that M.H. had 5/5 muscle strength in all muscle

 groups in both his upper and lower extremities and decreased range of motion in his

 trunk only on rotation.

       700. Five (5) days later, on November 8, 2017, M.H. allegedly underwent

 an initial physical therapy evaluation at North Shore.

       701. The North Shore evaluation purported to find just 3/5 and 3+/5 muscle

 strength in all groups tested, and significantly diminished lumbar range of motion in

 flexion, extension, and bilateral bending, as well as in rotation.

       702. Patient F.P. (Claim No. 0312756349) was examined by both a North

 Shore physical therapist and defendant Gonte (practicing at a different clinic) on

 December 27, 2013.

       703. North Shore reported that F.P.’s muscle strength was just 2+/5 in all

 groups tested, while Gonte reported normal 5/5 muscle strength everywhere.

       704. The significantly diminished muscle strength and range of motion

 reported by North Shore was used solely to create the appearance of necessity for

 the excessive course of chiropractic treatment and physical therapy it billed for each

 patient.




                                           125
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19        PageID.126   Page 126 of 308



       705. These highly improbable examination results were used to justify the

 exact same excessive prescription for chiropractic treatment and physical therapy for

 each patient.

       706. The courses of treatment ordered at North Shore were also excessive in

 length, with patients continuing for as many as 85 sessions of treatment extending

 over months without significant documented improvement.

       707. Although all but four (4) of the patients at issue herein underwent

 chiropractic evaluation (and thus had courses of chiropractic treatment ordered),

 North Shore never performed a chiropractic re-evaluation of any patient to assess

 the efficacy of the extensive treatment ordered and performed.

       708. North Shore’s disregard for the benefit of the excessive treatment it

 allegedly rendered is exhibited by the following statement, which is handwritten to

 create the appearance that an assessment was performed, but which was actually pre-

 copied onto nearly every chiropractic treatment record:



       709. In approximately 90% of all motor vehicle accident cases, mild injuries

 will resolve by themselves within a few weeks without any treatment whatsoever.

       710. This fact further supports that immediate resort to physical therapy

 pursuant to the defendants’ predetermined treatment plan was not related to the care,




                                         126
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19        PageID.127   Page 127 of 308



 recovery, or rehabilitation of the patient, thus rendering such physical therapy

 medically unnecessary and not compensable under Michigan’s No-Fault Act.

       711. Physical therapy must be objectively indicated for each individual

 patient.

       712. That is, a patient’s subjective complaints of pain are not sufficient to

 justify more than a few weeks of physical therapy.

       713. As set forth above, the objective findings recorded by North Shore are

 boilerplate and meaningless, are contradicted by evaluations performed by referring

 physicians and other healthcare providers, and cannot justify the excessive amounts

 of treatment allegedly rendered to the patients at issue herein.

       714. Under accepted practices, a patient rarely should receive physical

 therapy for more than four (4) to six (6) weeks.

       715. After four (4) to six (6) weeks, the physical therapy will have reached

 its maximum benefit and the patient should either cease in-office physical therapy

 or be recommended for a different type of treatment.

       716. When a patient is no longer making objective progress in physical

 therapy, the treatment plan must be changed or the patient discharged.

       717. As documented by Exhibit 7, patients at North Shore routinely

 continued physical therapy for dozens of appointments over a period of many

 months in order to continue generating claims for submission to Allstate.


                                          127
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19        PageID.128    Page 128 of 308



       718. The full extent and pattern of Deweese and North Shore’s

 misrepresentations regarding the lawfulness and necessity of the treatment they

 allegedly provided was not known to Allstate until it undertook the full investigation

 that culminated in the filing of this action, including identification of North Shore’s

 pattern of predetermined overtreatment.

       719. Allstate is not required to compensate Deweese and North Shore for

 treatment that was rendered based on a predetermined treatment protocol that was

 not patient-specific, and therefore medically unnecessary, and it is entitled to the

 return of money paid in reliance on the defendants’ fraud.

       B.     UNNECESSARY      AND   EXCESSIVE APPLICATION       OF   USELESS P-STIM
              DEVICES

       720. The defendants’ scheme included repeated applications of the clinically

 worthless P-Stim device to patients without any clinical indications or signs of

 improvement from treatment.

       721. Michigan Pain, Dearborn Pain, Southfield Pain, Sterling Heights Pain,

 Padula, Gonte, Madden, and other physicians employed by the defendant pain

 management entities routinely pressured patients into receiving useless P-Stims at

 their very first evaluation, and continued to do so throughout treatment.

       722. The former Michigan Pain office manager testified that application of

 P-Stim devices was included in the predetermined treatment protocol developed by



                                           128
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19        PageID.129   Page 129 of 308



 defendants Goldstein, Jerome, and Maffia and applied by defendants Maffia, Padula,

 and Madden:

       Q:     So what I’m getting at is, were there like predetermined
              treatment protocols that you were aware of?

       A:     Yes.

       Q:     How do you know that?

       A:     Because I was told by John Maffia and Al Jerome that – I believe
              Michael Angelo said this too, in a text message that every patient
              needed a back brace and a P-Stim.

       723. Angelo has testified that he purchases P-Stim devices for

 approximately $175 per device.

       724. The defendant pain management clinics invariably submitted charges

 of at least $8,600 for each P-Stim device applied to patients at issue herein, and

 defendant Advanced Surgery frequently submitted charges that totaled as much as

 $56,272 in connection with the same device application.

       725. The use of P-Stim by Michigan Pain, Dearborn Pain, Southfield Pain,

 Sterling Heights Pain, Padula, Madden, Maffia, Jerome, Goldstein, Gonte, Fatina

 Masri, Haitham Masri, and Advanced Surgery Center is designed solely to increase

 the amount of charges submitted to Allstate as there is no acknowledged therapeutic

 benefit for the use of the devices in this context.




                                           129
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19       PageID.130     Page 130 of 308




              1.    P-Stim Is Not Generally Accepted by the Medical
                    Community

       726. As an initial matter, P-Stim is not an accepted treatment in the medical

 community.

       727. The P-Stim device is a miniaturized, battery-powered, transcutaneous

 electrical nerve stimulator with pre-programmed frequency, pulse, and duration for

 the stimulation of auricular acupuncture points.

       728. The P-Stim device provides a form of acupuncture combined with

 electrical stimulation where all of the acupuncture points are located behind a

 patient’s ear.

       729. The P-Stim device is held behind the patient’s ear by an adhesive

 dressing.

       730. The P-Stim device connects via three (3) stainless steel wires to

 acupuncture needles applied to three (3) points behind a patient’s ear, as illustrated

 by the photograph below:




                                          130
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19           PageID.131   Page 131 of 308



       731. The P-Stim operates until its battery runs out of power, typically three

 (3) days after application, at which point patients remove the device themselves and

 throw it away.

       732. P-Stim treatment has not been shown to be beneficial or more beneficial

 than traditional forms of treatment modalities.

       733. P-Stim is not considered reimbursable by the Centers for Medicare &

 Medicaid Services (“CMS”) under any Medicare Benefit Category.

       734. The defendants rarely, if ever, disclosed the manufacturer of the P-Stim

 devices allegedly applied to the patients at issue herein.

       735. All P-Stim devices marketed in the United States were reviewed by the

 U.S. Food and Drug Administration (“FDA”) through its “Premarket Notification”

 510(k) review program.

       736. Under the 510(k) program, a device manufacturer submits a premarket

 notification submission to the FDA at least 90 days before a device is introduced

 into interstate commerce for commercial distribution. 21 U.S.C. § 360(k).

       737. The FDA determines whether devices meet the criteria for market

 clearance within 90 days, on the basis of whether the device is “substantially

 equivalent” to a legally marketed “predicate” device. 21 U.S.C. §§ 360(n), 360c(i).




                                           131
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19        PageID.132    Page 132 of 308



       738. The FDA reviews whether the new device has the same technological

 characteristics as the predicate device, or whether despite any technological

 differences the new device is as safe and effective as the predicate device.

       739. All currently marketed P-Stim devices were compared to a predicate

 device called the Acu-Stim.

       740. The FDA’s determinations were not based on any clinical or scientific

 data submitted in relation to the P-Stim device.

       741. Further, the FDA’s 510(k) determination in relation to Acu-Stim makes

 clear that the P-Stim’s predicate device was not reviewed for treatment of pain at all.

 See Exhibit 13.

       742. Instead, the “Acu-Stim” identified by the FDA as a predicate device to

 the P-Stim is in fact the “Acuslim” electro-acupuncture device, which is intended

 for weight loss. Id.

       743. Michigan Pain, Dearborn Pain, Southfield Pain, Sterling Heights Pain,

 Padula, Gonte, Madden, and other physicians employed by the pain management

 entities applied P-Stim devices to the patients at issue herein despite a dearth of

 reputable studies supporting the use of P-Stim solely as a means to increase the

 amounts charged to Allstate.




                                          132
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19       PageID.133     Page 133 of 308




              2.    Unnecessary Use of Surgical Centers

       744. As discussed above, P-Stim devices are designed and approved for use

 only as an acupuncture treatment.

       745. The FDA approval documents for the devices by the pain management

 entities state that each device is approved “for use in the practice of acupuncture by

 qualified practitioners of acupuncture as determined by the states.” See Exhibit 13.

       746. In other words, the FDA has determined that P-Stim devices can be

 safely applied by individuals who have no surgical training whatsoever.

       747. Defendant Padula has testified on multiple occasions that it is not

 necessary to apply P-Stim devices in operative suites or surgical centers.

       748. At least one manufacturer of P-Stim devices has represented to CMS

 that “[t]he device is best suited to be used in a physician’s office” and that the

 “device can be placed on the patient in a patient’s home.” See Exhibit 14.

       749. A routine shot administered in a physician’s office penetrates a

 patient’s skin further than a P-Stim device.

       750. P-Stim application is also less intrusive than regular blood sugar tests

 and insulin injections performed at home and without supervision by millions of

 diabetic patients every day.




                                          133
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19         PageID.134   Page 134 of 308



        751. In fact, despite the defendant pain management clinics referring to

 application of P-Stim devices as a “operative care” in their records, many of the P-

 Stims applied to the patients at issue herein were actually applied by a nurse.

        752. Patient G.R. (Claim No. 0357449073) reported that while defendant

 Padula discussed the P-Stim device with her, it was actually applied by a nurse or

 assistant.

        753. In all cases, patients are instructed to remove the P-stim devices on their

 own and do not need the direction or supervision of any medical professional to do

 so.

        754. Despite the minor, non-surgical nature of P-Stim device application,

 defendant Advanced Surgery routinely submitted facility fee charges related to

 application of these acupuncture devices in its surgical facility.

        755. The surgical suites at Advanced Surgery were used only to provide the

 opportunity for Advanced Surgery to submit additional facility fee charges to

 Allstate.

        756. The unnecessary application of P-Stim devices in surgical suites was

 also designed to make P-Stim appear as a much more serious medical procedure than

 the acupuncture device that it actually is.




                                           134
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19       PageID.135     Page 135 of 308



       757. Similar unreasonable and grossly excessive charges are present with

 respect to each of the patients at issue herein who received P-Stim devices from the

 defendants. See Exhibits 1, 2, 3, 4, and 6.

       C.     EXCESSIVE AND MEDICALLY UNNECESSARY MRIS

       758. Another component of the predetermined treatment protocol used by

 the defendants was to immediately order MRI imaging.

       759. The defendants ordered these MRIs because it allowed their associates,

 including defendants Karrumi and Precise MRI, to submit tens of thousands of

 dollars of additional charges to Allstate for imaging studies that cost very little to

 perform.

       760. The former Michigan Pain office manager testified that when defendant

 Maffia attempted to induce her to fake injuries after her own motor vehicle accident,

 getting “a couple MRIs” was among the treatment and testing she was instructed to

 undergo.

       761. In one outrageous example, Precise MRI performed six (6) separate

 MRIs on patient A.H. (Claim No. TXA-0193978) on December 7, 2016 and January

 3, 2017 that were purportedly ordered by convicted felon and Dearborn Pain

 physician Trotter.

       762. Trotter never actually evaluated A.H., whose initial evaluation at

 Michigan Pain was not performed until a year later, on December 20, 2017.


                                          135
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19       PageID.136    Page 136 of 308



       763. For these excessive and unnecessary MRIs that were not ordered based

 on a physician evaluation and did not inform any aspect of A.H.’s treatment, Precise

 MRI submitted charges to Allstate totaling $29,400.

       764. After A.H. actually began treatment with Michigan Pain, repeat MRIs

 of his left shoulder and lumbar spine were ordered, with both Michigan Pain and

 Precise MRI disregarding the fact that prior imaging had already been taken of these

 body parts.

       765. In another example, a physician treating patient W.H. (Claim No.

 0470157116) reported:

       The patient states that on his last visit he was ordered to get an MRI on
       his left knee done when he was supposed to get it done on his left
       shoulder. His left knee does not have any issues. When the patient
       went to Precise MRI in shouthfield [sic] they still proceeded to do the
       left ankle [sic] MRI, so that is what he has a disc of today.

       766. The medically unnecessary MRI of W.H.’s left knee was performed by

 Precise MRI on February 6, 2018.

       767. The radiology report submitted to Allstate documenting the purported

 results of the February 6, 2018 MRI contains the false statement that W.H. had left

 knee pain, despite W.H. clearly stating that his left knee had no problems.

       768. The pain management clinic defendants routinely sent patients to the

 same MRI facilities, including Precise MRI, where they knew the images would be




                                         136
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19     PageID.137    Page 137 of 308



 (mis)interpreted and over-read to “find” injuries used to justify the excessive

 treatment for which they billed.

       769. Defendant Madden and other physicians associated with the defendant

 pain management clinics are the most prolific referrers of MRIs in the entire State

 of Michigan.

       770. The State of Michigan requires all MRI facilities to submit certain

 information regarding MRI scans performed on a quarterly basis, including the

 license number of the physician who made each referral and the number of scans

 performed on each patient at each appointment.

       771. In 2017, Madden made 333 patient referrals for MRIs, of which more

 than 71% were for MRIs of multiple body parts.

       772. 218 of the 333 patients referred for MRIs by Madden in 2017 were sent

 to Precise MRI.

       773. Madden’s practice of referring the majority of patients for MRIs of

 more than one body part means that she alone accounted for a total of 766 MRI scans

 performed in Michigan in 2017.

       774. In 2017, a total of 826,502 patients underwent MRIs in Michigan, of

 which only 12.3% underwent MRIs of multiple body parts during the same visit.




                                        137
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19       PageID.138    Page 138 of 308



       775. Madden, who almost exclusively treats soft-tissue injuries and always

 provides treatment on a non-emergent basis, referred patients for MRIs of multiple

 body parts at nearly six (6) times the statewide average in 2017.

       776. Madden has testified that she sometimes does not even know why she

 ordered multiple MRIs.

       777. Madden ordered both brain and orbital MRIs for patient C.A. (Claim

 No. 0433138302) and explained: “I don’t even know why I marked orbits per se

 because any time they do a brain MRI it includes, it includes the orbits.”

       778. Madden prescribed patient A.A. (Claim No. 0442746953) multiple

 MRIs at his second evaluation on February 13, 2017, just a month after the date of

 A.A.’s alleged motor vehicle accident.

       779. A.A. had a heart condition and pacemaker, a serious contraindication

 that could have been fatal if the MRIs had actually been performed as prescribed by

 Madden, but Madden prescribed these clearly medically contraindicated MRIs

 pursuant to Michigan Pain’s predetermined protocol.

       780. As discussed below, there was rarely, if ever, a medical justification for

 the MRI referrals made by Madden or any physician at the pain management clinics.




                                          138
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19       PageID.139     Page 139 of 308




              1.        Performance of Medically Unnecessary MRIs

                   a.     Standard of Care for MRI Testing

       781. Precise MRI and its owner Karrumi had a responsibility to ensure that

 MRIs were properly ordered, but they intentionally chose not to do so in order to

 maximize the amount of charges submitted to Allstate.

       782. The American College of Radiology (“ACR”) is the principal

 professional organization of radiologists, radiation oncologists, and clinical medical

 physicists, and it defines the practice parameters and technical standards for

 conducting MRI scans.

       783. According to the ACR, an MRI should only be ordered after the

 physician has thoroughly evaluated and examined the patient and recorded the

 findings in the patient’s medical record.

       784. For musculoskeletal joint MRIs, a basic orthopedic examination of the

 applicable part of the body, including documentation of range of motion and

 response to provocative maneuvers, should be performed and documented in the

 medical record.

       785. The ACR’s practice parameters also state that a basic neurological

 examination should be done and recorded prior to an MRI of the brain or spinal

 region.




                                             139
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19       PageID.140     Page 140 of 308



       786. Prior to referring a patient for an MRI to rule out damage to spinal nerve

 roots or intervertebral discs, a physician should perform a basic neurological

 examination and document the findings of such testing, including the results of

 muscle stretch reflexes, pathological reflexes, muscle strength testing, and sensation

 (tested by using a pin prick or light touching).

       787. The ACR promulgates specific “Appropriateness Criteria” rating the

 appropriateness of various types of imaging studies in light of a patient’s presenting

 symptoms and history.

       788. For example, ACR Appropriateness Criteria for cervical spine imaging

 guides that MRIs are “usually not appropriate” as the initial study for patients with

 chronic pain, including when the patient has a history of trauma or prior surgery.

       789. Instead, it is “usually appropriate” to perform x-rays, and it only

 becomes appropriate to move to an MRI when the x-ray is abnormal, or where there

 is documented “[p]ersistent pain following failure of conservative management only

 in select cases.”

       790. Even when a cervical spine x-ray reveals degenerative changes, the

 ACR only guides that it “may be appropriate” (emphasis added) to perform an MRI,

 and again only when pain persists following failure of conservative care.




                                           140
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19       PageID.141     Page 141 of 308



       791. The ACR states that “[p]atients with normal [cervical spine]

 radiographs and no neurologic signs or symptoms need no immediate further

 imaging.”

       792. MRIs should not be ordered in violation of the ACR Practice

 Parameters unless there is an overriding clinical reason in the specific case and that

 reason must be documented in the patient’s medical record.

       793. The physicians who made referrals to Precise MRI never documented

 an overriding clinical reason for the MRIs ordered outside of the ACR Practice

 Parameters.

       794. When asked whether she requires clinical findings in accordance with

 ACR Practice Parameters before ordering MRIs, Madden testified:

       Q:    Don’t you usually have to have some clinical finding like some
       nerve symptoms or something that justifies a more significant study like
       an MRI, more than “I’m in pain”?

       A:    Yeah. You know, any type of trauma you can order an MRI
       study. I mean, it’s good if you do have radicular symptoms. Well, I
       mean bad, but then you think, oh, I really need to order an MRI.

       795. This is precisely the type of early resort to MRIs without clinical

 justification that the ACR Appropriateness Criteria are designed to remove.

       796. The ACR also provides that MRI prescription forms should provide

 sufficient information to demonstrate the medical necessity of the MRI and allow

 for its proper performance and interpretation.


                                          141
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19         PageID.142     Page 142 of 308



       797. If the prescription does not contain sufficient information to

 demonstrate the medical necessity of the examination and allow for its proper

 performance and interpretation, the radiologist should contact the referring

 practitioner (who should be familiar with the patient’s clinic problem or question) to

 obtain the missing information.

       798. Only upon receiving such information is it appropriate for the

 radiologist to interpret the study and issue a radiology report setting forth the

 professional findings and interpretation.

       799. MRI findings may be misleading if not closely correlated with the

 patient’s clinical history, clinical examination, or physiologic tests.

       800. The ACR mandates that the interpreting physician “shall have the

 responsibility for all aspects of the study including, but not limited to, reviewing all

 indications for the examination . . . .”

       801. Nevertheless, the MRIs at issue in this Complaint routinely lack any

 documentation of why the MRI was recommended or medically necessary, much

 less sufficient information to allow for proper performance and interpretation of the

 MRIs prescribed by referring physicians.

       802. Pursuant to the ACR guidelines, it is the responsibility of Precise MRI

 to assure that all MRIs are proper.




                                             142
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19       PageID.143    Page 143 of 308



       803. As set forth below, rather than perform the duties required by the ACR,

 Precise MRI and Karrumi routinely performed (and the other defendants prescribed)

 excessive and medically unnecessary MRIs in order to increase the amount of

 reimbursement sought from Allstate.

                 b.     MRIs Performed During Initial Stages of Treatment

       804. MRIs at issue herein were also routinely ordered at the onset of the

 patient’s treatment, thus evidencing that MRIs were resorted to as a matter of course

 regardless of each patient’s unique symptoms and each patient’s response to initial

 treatment.

       805. Such a practice is belied by medical literature stating “that unnecessary

 imaging may do more harm than good. Multiple randomized controlled trials have

 shown that the early use of imaging for [lower back pain] is not associated with

 improved outcomes and may even be harmful to the patient.”               Brendan J.

 McCullough, et al., Lumbar MR Imaging and Reporting Epidemiology: Do

 Epidemiologic Data in Reports Affect Clinical Management?, 262 Radiology 941,

 942 (2012).

       806. Indeed, early resort to MRI has been denounced by The American

 College of Physicians for its “inefficiencies” and “potential harms.” Id. at 945.

       807. At the onset of a soft-tissue injury (the type of injury claimed by almost

 all of the patients at issue herein), an MRI should only be ordered if there are


                                          143
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19        PageID.144   Page 144 of 308



 objective neurological symptoms of spinal cord or other neurological injuries,

 including radiculopathy (severe back pain radiating into an extremity) or where the

 medical practitioner suspects the patient has suffered a fracture.

       808. Short of these circumstances, an MRI should be deferred to allow for

 conservative treatment to run its course.

       809. Precise MRI routinely performed MRIs of patients who had only just

 initiated treatment.

       810. Nearly half of the patients at issue herein who allegedly underwent MRI

 imaging at Precise MRI had such imaging performed within two (2) months of their

 alleged motor vehicle accidents.

       811. Patients of Precise MRI had multiple MRIs performed as soon as seven

 (7) days after their alleged motor vehicle accidents.

       812. For example, patients S.M. and Y.D. (Claim No. 0476540513) were

 allegedly involved in a motor vehicle accident on September 26, 2017 and were

 purportedly evaluated by Bhatti at Sterling Heights Pain just two (2) days later, on

 September 28, 2017.

       813. Bhatti reported that both patients were “[n]ot in apparent distress,” had

 negative straight leg raise tests bilaterally, and had neurological examinations that

 were almost entirely normal.




                                             144
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19       PageID.145     Page 145 of 308



       814. In other words, Bhatti found that there was no suspicion of fracture or

 emergent neurologic abnormality.

       815. Nevertheless, Bhatti ordered each patient to undergo cervical, lumbar,

 and shoulder MRIs.

       816. Precise MRI performed these medically unnecessary MRIs ordered in

 clear disregard of applicable standards of care on October 3, 2017, just seven (7)

 days after the occurrence of the alleged motor vehicle accident.

       817. It is not possible that patients who underwent MRIs just days or weeks

 after their alleged motor vehicle accidents attempted conservative treatment as

 required by the ACR before resorting to MRI imaging.

       818. The patients at issue herein who received MRIs at Precise MRI within

 the first days and weeks after their alleged motor vehicle injuries had non-emergent

 medical conditions, not the type of fracture or neurological injury that would justify

 overriding the ACR’s directives to attempt conservative treatment before imaging.

                 c.     Excessive MRI Scans

       819. In addition to performing MRIs as soon as possible after an alleged

 accident in violation of the standard of care, Precise MRI also sought to maximize

 the amount of the charges submitted to Allstate by performing far more MRIs than

 were medically necessary.




                                          145
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19      PageID.146    Page 146 of 308



       820. MRIs should be limited to the body part for which fracture or

 neurologic injury is suspected, and it is uncommon to order MRIs on more than one

 region.

       821. The rarity of MRIs of multiple body parts of the same patient is

 confirmed by the data reported to the State of Michigan by all MRI providers in

 2017, which documents that just 12.3% (101,714 of 826,502) of all patients

 underwent MRIs of multiple body parts during the same visit.

       822. This figure includes MRIs performed at hospitals, trauma centers,

 cancer treatment centers, and other facilities providing treatment to traumatically

 injured and gravely ill patients.

       823. Precise MRI never provided MRIs to patients seeking emergent

 diagnosis and treatment.

       824. By comparison, in 2017, Precise MRI performed multiple MRIs at

 more than five (5) times the statewide average, with 67.4% of patients receiving

 multiple MRIs.

       825. Because the defendants intentionally targeted automobile insurers for

 excessive and medically unnecessary MRIs, the patients at issue in this Complaint

 received multiple MRIs at an even higher rate; more than 80% of the patients insured

 by Allstate received MRIs of more than one body part at Precise MRI. See Exhibit

 5.


                                         146
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19                     PageID.147           Page 147 of 308



       826. The extreme number of MRIs per patient performed by Precise MRI is

 illustrated on the chart below:

                     Patients Who Underwent MRIs of 
                            Multiple Body Parts

                                                                                82.2%

                                                 67.4%




                    12.3%

             2017 Statewide Average   2017 Precise MRI ‐ All Patients   Patients At Issue Herein
                                                                                                    

       827. Of the 157 patients at issue herein who purportedly underwent MRIs at

 Precise MRI, 85 patients had MRIs of three (3) or more body parts. See Exhibit 5.

       828. Moreover, Precise MRI often performed MRIs of the same patient that

 were just days or weeks apart, which obscures the true number of MRIs performed

 per patient by Precise MRI in the data reported to the State of Michigan.

       829. Patients at issue herein underwent as many eight (8) separate MRIs at

 Precise MRI, with at least seventeen (17) patients who underwent five (5) or more

 MRIs and an additional thirty (30) patients who underwent four (4) MRIs at Precise

 MRI. See Exhibit 5.

       830. Precise MRI was able to perform this excessive number of MRIs

 because it relied on the pain management clinic defendants for referrals.

                                                   147
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19        PageID.148   Page 148 of 308



       831. Precise MRI reported that it performed MRIs of 870 patients in 2017,

 of which at least 500 were referred by physicians associated with the pain

 management clinic defendants, including Madden, Gonte, and Padula.

       832. Precise MRI has also reported scores of MRI referrals made using the

 license number of Trotter’s father, who died in 2008.

       833. In 2016 (the first year in which Precise MRI was in operation), Precise

 MRI reported that the deceased physician referred 65 patients for MRIs; in 2017,

 Precise MRI reported thirty-two (32) such referrals.

       834. As discussed above, in addition to the unnecessary MRI referrals

 ordered by Padula, Madden, Gonte, and the pain management clinics, Precise MRI

 and Karrumi intentionally cultivated relationships with unscrupulous providers

 whom they knew would refer patients for multiple medically unnecessary MRIs.

       D.     FRAUDULENT      AND   UNNECESSARY USE        OF   OTHER DIAGNOSTIC
              TESTING

       835. Padula, Madden, Gonte, and the pain management clinics also ordered

 numerous other types of diagnostic testing that was medically unnecessary and never

 used to develop treatment plans for the patients at issue herein.

              1.    Fraudulent Comparative Muscle and Range of Motion
                    Testing

       836. Beginning in or about September 2016, each of the defendant pain

 management clinics began submitting separate charges to Allstate for purported


                                          148
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19       PageID.149    Page 149 of 308



 comparative muscle testing and range of motion testing performed in addition to the

 office evaluations that were already billed at the highest levels available under the

 AMA’s coding guidelines.

        837. The separate charges submitted by the defendants were billed using

 CPT Codes 95831 (for muscle testing) and 95851 (for range of motion testing),

 which were nearly always billed at the same time and were always billed in

 conjunction with an ordinary evaluation and management CPT Code.

        838. As an initial matter, muscle and range of motion testing should be part

 of any comprehensive evaluation of alleged orthopedic and soft tissue injuries, and

 the separate billing by the defendants for these routine tests is simply another

 improper method to multiply the already excessive amounts charged to Allstate for

 examinations.

        839. Indeed, CPT Code 95851 cannot be billed in conjunction with routine

 patient evaluation CPT Codes because the testing it describes should be part of

 regular examinations.

        840. CPT Code 95831 also cannot properly be billed at the same time as

 CPT Code 95851, because muscle testing should be included with range of motion

 testing.

        841. Even if the muscle testing and range of motion testing used by Padula,

 Madden, Gonte, and the pain management clinics were properly performed as a


                                         149
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19           PageID.150   Page 150 of 308



 separate and independent procedures, which they were not, the defendants still failed

 to make findings to support the performance of such testing.

       842. In order for separately-performed muscle strength and range of motion

 testing to be medically necessary, there must be specific examination findings of

 weakness.

       843. Not only did the defendants fail to make examination findings

 establishing necessity for the muscle strength and range of motion testing performed,

 they ordered the testing to be performed even when they found that patients had

 normal muscle strength and range of motion.

       844. For example, patients S.M. and Y.D. (Claim No. 0476540513)

 presented to Sterling Heights Pain on September 28, 2017, and both were found to

 have normal and full 5/5 strength bilaterally in their upper and lower extremities.

       845. Despite this entirely normal finding, Sterling Heights Pain purportedly

 performed both muscle strength and range of motion testing on both S.M. and Y.D.,

 resulting in additional $895 in charges for both patients.

       846. The purported results of the testing allegedly performed by the

 defendants were also extraordinary and inconsistent with examination findings made

 by other physicians, rendering them clinically useless.

       847. For example, patient K.H. (Claim No. 0477211155) was allegedly

 evaluated by Madden at Michigan Pain on October 4, 2017, and was found to have


                                          150
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19        PageID.151    Page 151 of 308



 cervical range of motion “within functional limits” and was not noted to have any

 diminishment in lumbar range of motion.

        848. Nevertheless, range of motion testing purportedly ordered by Madden

 but performed on October 2, 2017, two (2) days before Madden’s initial visit,

 purported to find that K.H. had range of motion in both his cervical and lumbar spine

 that was less than 10% of normal in multiple planes of movement.

        849. The degree of restriction represented by the testing allegedly performed

 on K.H. are wholly inconsistent with Madden’s findings, and are inconsistent with

 a patient able to ambulate and present for evaluation at an outpatient clinic.

        850. Defendant Padula has testified that this testing is performed by

 assistants and measurements taken are relayed to a company in Florida called ISO-

 Diagnostics Testing, Inc. (“ISO-Diagnostics”), which is owned by an associate of

 Padula.

        851. Padula chose ISO-Diagnostics because he believes they have

 successfully “fought the insurance companies.”

        852. Padula claimed that the measurements taken by assistants at the

 defendant pain management clinics are “placed in some type of intricate computer

 program that [ISO-Diagnostics] developed . . . to determine range of motion and

 disability for the patient.”




                                          151
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19         PageID.152    Page 152 of 308



       853. Both the defendants and ISO-Diagnostics attempt to create the

 appearance that the comparative muscle and range of motion testing performed is

 somehow unique because the assistants use dynamometers and goniometers to take

 measurements.

       854. These devices are standard medical equipment that should be used

 during any evaluation of a patient reporting orthopedic or soft-tissue injury, and their

 use does not justify the submission of separate and additional charges.

       855. The comparative muscle and range of motion testing was purportedly

 used to evaluate impairment pursuant to the AMA Guides to the Evaluation of

 Permanent Impairment.

       856. The AMA Guides to the Evaluation of Permanent Impairment are

 expressly designed to evaluate patients who have reached maximal medical

 improvement; they have no valid use for patients who are undergoing initial

 evaluation in the days and weeks following an alleged injury.

       857. Moreover, as with MRIs, urine drug testing, and other tests routinely

 ordered by Padula, Madden, Gonte, and the pain management clinics, there is no

 indication that the results of the comparative muscle and range of motion tests were

 used to inform patient treatment plans, which, as discussed above, were

 predetermined, thereby rendering the muscle and range of motion testing

 unnecessary.


                                           152
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19       PageID.153    Page 153 of 308




              2.     Fraudulent Ambulatory Electroencephalograms

       858. Among the most brazen of the tests and services routinely billed by the

 defendants without any indication of medical need were 72-hour ambulatory EEGs.

       859. The pain management clinics arbitrarily began prescribing this

 unreasonable and unnecessary testing in or about December 2017, despite no change

 to the types of injuries claimed by their patients.

       860. Ambulatory EEGs are tests that are used to detect seizures and to

 confirm diagnoses of epilepsy.

       861. Indeed, the defendants included reference to three (3) articles that

 purport to support the use of ambulatory EEGs with all of their claims for the tests,

 and each of the three (3) articles refers only to use in connection with diagnosing

 seizures and epilepsy.

       862. None of the patients at issue herein were seeking treatment from the

 defendants for seizures or epilepsy causally related to motor vehicle accidents.

       863. Patients for whom ambulatory EEGs were ordered were often not

 reported to have even experienced headaches or suspicion of concussion except a

 conclusory statement or diagnosis added to the record by the defendants on the date

 that the ambulatory EEG was ordered.

       864. For example, patient N.K. (Claim No. TXA-0198116) underwent

 multiple purported evaluations at Dearborn Pain before an ambulatory EEG was


                                           153
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19      PageID.154    Page 154 of 308



 ordered on February 5, 2018, but had not reported experiencing headaches for

 months beforehand.

       865. On February 5, 2018, N.K. again did not report experiencing headaches

 and an examination found his “[h]ead is normocephalic and atraumatic,” but an

 additional diagnosis of “[t]raumatic headache post accident” was added by Dearborn

 Pain solely in an attempt to justify an order of an ambulatory EEG.

       866. Dearborn Pain claimed to have performed N.K.’s 72-hour ambulatory

 EEG from February 12, 2018 to February 15, 2018, a period of four (4) days (or 96

 hours).

       867. The bill for N.K.’s 72-hour ambulatory EEG was signed by a Dearborn

 Pain physician, but the unsigned record claims that the test was actually performed

 by a physician named Tessy Jenkins, M.D.

       868. The record submitted by Dearborn Pain falsely states that N.K. had

 experienced chronic headaches and cognitive difficulties since the occurrence of the

 alleged accident.

       869. The performance of an ambulatory EEG on patient N.K. was never

 indicated by any symptom reported by N.K.

       870. Patient M.A. (Claim No. 0491733226) reported to Allstate that the

 defendants attempted to perform an EEG test on him, but he refused because he did

 not have any injury to his head.


                                         154
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19             PageID.155    Page 155 of 308



       871. The defendants’ use of ambulatory EEGs was not only medically

 unnecessary for the types of symptoms reported by patients, they were performed in

 disregard for the appropriate course of care, which calls for a traditional, in-office

 EEG to be performed before subjecting a patient to a 3-day-long procedure.

       872. The methodology allegedly used by the pain management clinics was

 to attach the equipment to a patient’s head and direct him or her to keep the

 equipment on for three (3) days while performing normal activities.

       873. The defendants never submitted records documenting the actual

 application or removal of the EEG test equipment, nor the instructions provided to

 patients regarding its use.

       874. The dates of the ambulatory EEG tests allegedly performed by the

 defendants rarely, if ever, corresponded with dates that patients were at the pain

 management clinics.

       875. The pain management clinics invariably charged Allstate $9,500 per

 day, or $28,500 per ambulatory EEG test allegedly performed.

       876. The ambulatory EEGs for which the pain management clinics billed

 Allstate, if performed at all, were never medically necessary.

              3.     Fraudulent Electrodiagnostic Testing

       877. Padula, Madden, Gonte, and the defendant pain management clinics

 routinely   referred   patients   at   issue    herein   for     medically    unnecessary


                                           155
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19        PageID.156    Page 156 of 308



 electrodiagnostic testing that was not indicated when ordered and was not used to

 inform patients’ courses of treatment.

       878. Electrodiagnostic testing includes electromyography (EMG) and nerve

 conduction studies (NCS).

       879. EMG testing involves the use of an electromyography machine to

 record the electrical activity of a skeletal muscle to evaluate the existence of muscle

 and/or nerve abnormalities.

       880. A needle EMG is an invasive procedure that involves the insertion of a

 small needle electrode directly into an individual muscle.

       881. To perform a NCS, the clinician must measure nerve impulses

 following nerve stimulation and obtain information regarding the speed (i.e.,

 velocity), timing, and strength (i.e., amplitude) of nerve impulses.

       882. NCS involve non-invasive tests in which peripheral nerves in the upper

 and lower limbs (i.e., arms and legs) are stimulated through the skin by the

 application of an electrical current.

       883. The records of the patients who purportedly underwent EMG and NCS

 testing at the defendant pain management clinics reflect that the testing was

 predominantly unjustified and was not indicated by the patients’ complaints and

 neurological examination findings.




                                          156
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19       PageID.157    Page 157 of 308



        884. The defendants also did not use the electrodiagnostic testing allegedly

 performed to inform or influence patients’ treatment plans, which were

 predetermined.

        885. For example, Padula ordered EMG testing to be performed on patient

 D.S. (Claim No. TXA-0150324) on April 4, 2016, but on the same date, prior to the

 performance of the test, Padula scheduled D.S. for a discogram and possible

 discectomy.

        886. Michigan Pain also allegedly ordered and performed an EMG on

 Patient A.A. (Claim No. 0442746953), discussed above, which would have been

 contraindicated by A.A.’s pacemaker if actually rendered.

        887. Despite the clear contraindication of an EMG being performed on a

 patient with a pacemaker, Michigan Pain failed to note any precautions taken to limit

 the potential danger, or any other concerns of such a procedure being performed on

 A.A.

        888. The electrodiagnostic testing was only ordered for patients D.S., A.A.,

 and the other patients at issue in this Complaint to justify additional testing and

 treatment by the defendants and to generate higher claims for payment against

 Allstate.




                                         157
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19        PageID.158     Page 158 of 308




                 a.     Unlawful EMG and NCS Testing by Unlicensed Personnel

       889. As an initial matter, much of the EMG and NCS testing ordered and

 allegedly performed by the defendant pain management clinics was rendered by

 Petryk, a chiropractor who is not licensed to provide any type of medical services in

 Michigan.

       890. Mich. Comp. Laws. § 333.17518(1) directs:

       only an individual who is licensed as a physician shall perform needle
       electromyography or interpret nerve conduction tests. A physician
       shall not delegate the interpretation of nerve conduction studies to
       another individual unless that individual is licensed under this article to
       engage in the practice of medicine or osteopathic medicine and surgery.
       A physician shall not designate the performance of needle
       electromyography to another individual unless that individual is
       licensed under this article to engage in the practice of medicine or
       osteopathic medicine and surgery or that individual is otherwise
       authorized under this section.

       891. The only applicable exception to this provision is that a physician may

 delegate the performance of nerve conduction tests to an unlicensed individual who

 is “qualified by education, training, or experience if those tests are conducted under

 the direct supervision of a physician.” Mich. Comp. Laws. § 333.17518(2).

       892. There is no provision allowing delegation of performance of needle

 electromyography testing to unlicensed individuals nor interpretation of any results

 of EMG or NCS testing.

       893. Thus, it was unlawful for Petryk to perform any EMG testing or to

 interpret any EMG or NCS test results.
                                          158
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19         PageID.159   Page 159 of 308



        894. Further, when Petryk performed NCS testing, he was not under the

 required direct supervision of the delegating physician.

        895. Furthermore, the defendant pain management clinics billed tens of

 thousands of dollars for needle EMG intraoperative monitoring performed during

 surgical procedures at Advanced Surgery.

        896. In virtually every case, Petryk is indicated as having performed this

 intraoperative monitoring, which was invariably performed in violation of Michigan

 law.

        897. All EMG and NCS testing performed by Petryk in Michigan was

 therefore unlawful and Allstate is not required to remit payment to the defendants

 for any of the EMG and NCS testing performed by him.

                 b.     Unnecessary and Unjustified EMG and NCS Testing

        898. For EMG and NCS testing to be medically justified, the clinical

 examination must indicate symptoms or signs of radiculopathy.

        899. Radiculopathy is a pathological condition of the nerve roots where one

 or more root nerves along the spine become damaged causing radiating pain to the

 part of the body served by the particular nerve.

        900. The patient’s subjective symptoms alone cannot properly support the

 performance of an electrodiagnostic study absent objective findings by the

 practitioner because such studies are an extension of the clinical exam.


                                          159
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19         PageID.160    Page 160 of 308



       901. EMG and NCS studies are reserved for cases of actual neurologic

 abnormalities.

       902. EMG and NCS are not indicated where, as is the case with nearly all

 patients of the pain management clinics, neurologic deficits are not detected in the

 patients.

       903. Padula, Madden, Gonte, and the defendant pain management clinics

 displayed a troubling pattern of ordering EMG and NCS testing without first making

 objective findings of abnormal neurology.

       904. Instead, Padula, Madden, Gonte, and the defendant pain management

 clinics’ examinations almost always resulted in entirely normal neurological

 findings.

       905. No reason exists to resort to EMG and NCS when a patient does not

 present with a neurological deficit.

       906. Therefore, Padula, Madden, Gonte, and the defendant pain

 management clinics’ own findings do not support the electrodiagnostic testing

 ordered for their patients.

       907. Consequently, Padula, Madden, Gonte, and the pain management

 clinics subjected patients to unnecessary pain and risk of infection and billed Allstate

 for unnecessary and unjustified EMG and NCS testing.




                                           160
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19       PageID.161    Page 161 of 308




                  c.    Use of a Predetermined Protocol for Electrodiagnostic
                        Testing

       908. Electrodiagnostic testing is an extension of the clinical exam and should

 be used, if at all, in accordance with a patient’s individualized objective symptoms.

       909. Accordingly, the nature and number of the peripheral nerves and the

 types of nerve fibers tested in a NCS should be dynamic (i.e., varied from patient to

 patient), and should never be based on a predetermined protocol.

       910. Likewise, the provision of EMG tests should not be conducted pursuant

 to a predetermined protocol of muscles to be tested.

       911. Use of a protocol-based approach to electrodiagnostic testing can lead

 to overutilization of such testing.

       912. Overutilization of invasive electrodiagnostic studies also subjects

 patients to unnecessary pain and exposes them to unnecessary risk for infection.

       913. As discussed above, Padula, Madden, Gonte, and the defendant pain

 management clinics referred patients for electrodiagnostic testing even if they did

 not present with any neurological deficits or any other objective symptoms

 indicating a suspected radiculopathy, and often without any subjective complaints,

 supporting that such referrals were made on the basis of a predetermined protocol of

 maximizing referrals for diagnostic testing.

       914. Patients who underwent EMG and NCS testing at the defendant pain

 management clinics almost always had testing performed on the same nerves and
                                          161
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19          PageID.162    Page 162 of 308



 muscle groups, regardless of the patients’ individual complaints and without regard

 to the results being found by the physician performing the tests.

       E.     MEDICALLY UNNECESSARY INJECTIONS AND OTHER PROCEDURES

       915. The defendants subjected their patients to a battery of unnecessary

 steroid injections, facet joint injections, and other injection-related services.

       916. The performance of invasive procedures (such as injections) for the

 relief of pain must be based upon adequate diagnosis and legitimate medical

 necessity.

       917. As discussed above, examinations performed by the defendants, if they

 were performed at all, resulted only in boilerplate findings and treatment plans that

 were not adequate to support the performance of invasive procedures.

       918. Moreover, the defendants routinely conflated the injection procedures

 that are intended to be used for diagnostic purposes with procedures that are intended

 for therapeutic purposes.

       919. The defendants ignored diagnostic information gleaned from previous

 injections, and instead persisted in recommending that patients undergo additional

 rounds of injections to generate bills for submission to Allstate.

       920. Consequently, patients received unjustified invasive procedures that

 offered little therapeutic efficacy while subjecting the patients to unnecessary risks

 of infection and the risks associated with anesthesia.


                                           162
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19       PageID.163     Page 163 of 308



       921. The defendant pain management clinics, Padula, Madden, and Gonte

 resorted to rendering injections to patients at issue in this Complaint without regard

 for conservative forms of treatment.

       922. Even in those instances where patients reported improvement from

 conservative treatment, the pain management clinics, Padula, Madden, and Gonte

 nonetheless pushed for injections to be administered.

       923. The defendant pain management clinics, Padula, Madden, and Gonte

 frequently ordered repeat injections without analyzing the efficacy of prior

 procedures, in derogation of established standards of care.

       924. Indeed, the defendants routinely scheduled patients for multiple

 injections at once, an improper practice that makes it impossible to evaluate the

 efficacy of the first (and subsequent) injection.

       925. Applicable standards of care direct that physicians should not perform

 steroid injections too frequently, usually no more than three (3) times per six (6)

 month period or four (4) times per year.

       926. Facet injections should not be performed more frequently than once

 every three (3) months.

       927. The defendant pain management clinics, Padula, Madden, and Gonte

 disregarded these practice standards, and placed their patients in danger, to

 maximize the amount of claims submitted to Allstate.


                                            163
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19        PageID.164    Page 164 of 308



        928. For example, patient M.Y. (Claim No. 0422477315) was given epidural

 steroid injections by Madden at Michigan Pain on August 12, 2016, August 25,

 2016, September 8, 2016, and September 20, 2016.

        929. Performance of four (4) epidural steroid injections in a period of

 approximately five (5) weeks is unsafe and medically unnecessary.

        930. M.Y. also underwent a facet injection on September 30, 2016, and a

 fifth steroid injection on December 13, 2016, for a total of six (6) injection

 procedures in just four (4) months of treatment.

        931. The defendants pressured patients into undergoing injections even in

 the face of evidence that such injections were hurting, not helping, the patients.

        932. Patient B.M. (Claim No. 0390496980) was given cervical epidural

 steroid injections by Madden at Michigan Pain on December 1, 2015 and January

 14, 2016, with the second improperly performed despite a report of only brief pain

 relief after the first.

        933. On January 29, 2016, B.M. received a lumbar epidural steroid injection

 and a right knee injection.

        934. B.M. then returned to Michigan Pain on February 12, 2016 and reported

 that the lumbar epidural steroid injection had increased her pain.




                                          164
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19        PageID.165   Page 165 of 308



       935. Although this report by B.M. clearly contraindicates a further injection,

 Madden scheduled a second lumbar epidural steroid injection to be performed in two

 (2) weeks, B.M.’s fourth in less than three (3) months.

       936. Also on February 12, 2016, Madden performed a repeat right knee

 injection that should not have been performed for at least three (3) months after the

 first knee injection.

       937. A third unsafe and improper knee injection was performed by Madden

 on April 1, 2016, along with bilateral lumbar facet injections.

       938. The defendant pain management clinics, Padula, Madden, and Gonte

 also ordered minor injection procedures that should be performed in a physician’s

 office to be performed in surgical settings, including at defendant Advanced

 Surgery, to further inflate the charges submitted to Allstate.

       939. Indeed, Padula has admitted in sworn testimony that the only reason

 certain injections are performed at Advanced Surgery Center is that Dearborn Pain’s

 lease prohibits it from maintaining its own fluoroscope, thus forcing it to use the

 Advanced Surgery surgical facility.

       940. Injections that are performed in surgical settings that should be

 performed in physicians’ offices absent complications are medically unnecessary

 and non-compensable.




                                          165
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19          PageID.166   Page 166 of 308



       941. Allstate is not required to reimburse Michigan Pain, Southfield Pain,

 Dearborn Pain, Sterling Heights Pain, or Advanced Surgery Center for medically

 unnecessary injections that were only recommended and performed to inflate claims

 submitted to Allstate.

       942. The defendants also failed to use the injections performed for their

 intended purpose.

       943. For example, medial branch block injections are used to predict a

 patient’s response to a radiofrequency ablation/rhizotomy procedure.

       944. If a patient has a positive response to a medial branch block injection,

 the standard of care calls for proceeding to a rhizotomy.

       945. However, in order to maximize the amounts charged to Allstate, the

 defendants repeated medial branch blocks that were reported to have positive

 outcomes multiple times before performing rhizotomies.

       946. Similarly, the defendants repeated other injections that were designed

 to provide months of pain relief within just weeks, even when the first injection had

 provided the intended benefit.

       947. The defendants also maximized the charges submitted to Allstate at the

 expense of proper patient care by performing multiple types of injections in the same

 body part at the same time, making it impossible to determine what, if anything,

 caused any relief reported by the patient.


                                          166
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19        PageID.167    Page 167 of 308



       948. For example, on June 8, 2017, Madden performed a right sacroiliac and

 right L5-S1 facet injection on patient A.A. (Claim No. 0442746953), both of which

 were intended to relieve the same pain symptoms reported by A.A.

       949. Similarly, on June 22, 2017, Madden performed a facet injection and

 epidural steroid injection, but at A.A.’s L5-S1 vertebral level, and both to target

 A.A.’s reported lower back pain.

       950. Use of this type of “shotgun” approach is improper and medically

 unnecessary, as it deprives the physician of the ability to accurately record which

 procedure, if either, was beneficial, and therefore cannot be used to inform additional

 future treatment plans.

       951. The defendants also subjected the patients at issue herein to a litany of

 procedures that are considered experimental and have no proven medical value.

       952. As discussed above, the discectomy procedures that were actually

 performed by Padula, Michigan Pain, and Dearborn Pain were percutaneous rather

 than the traditional surgical procedures billed.

       953. Percutaneous discectomies have not been proven to be an effective

 treatment and are therefore medically unnecessary to perform.

       954. Moreover, Padula and the defendant pain management clinics

 attempted to justify the performance of medically unnecessary discectomies using

 results of discogram tests that were normal.


                                          167
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19       PageID.168    Page 168 of 308



       955. Discograms are also controversial testing procedures that are not

 widely accepted by the medical community, and involve using a manometer to take

 pressure readings of the patient’s discs.

       956. Padula has testified that it is his opinion that pressure readings between

 20 psi and 50 psi are considered normal.

       957. Multiple patients at issue herein were placed under general anesthesia

 to undergo discogram tests that resulted in disc pressures between 20 psi and 50 psi,

 but Padula nevertheless proceeded with performing medically unnecessary

 percutaneous discectomies while the patients remained under anesthesia.

       958. The medically unnecessary discectomies were frequently combined

 with stem cell aspirate injections, another experimental procedure Padula routinely

 performed for the defendant pain management clinics.

       959. The procedure, as performed by Padula, involved harvesting bone

 marrow material from a patient’s iliac crest and injecting the material, without

 manipulation, into vertebral joint spaces.

       960. According to current relevant medical literature, stem cell aspirate

 injections are an investigational procedure that, when properly performed, involves

 manipulation of the harvested bone marrow material in a centrifuge in order to create

 a concentrate that provides the hypothesized therapeutic benefit.




                                             168
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19            PageID.169   Page 169 of 308



       961. Padula’s failure to process the harvested bone marrow material

 confirms that there is no possible therapeutic benefit to this already experimental

 procedure.

       962. At least one patient has testified that the stem cell injection by Padula

 caused her to be in extreme pain for two (2) months thereafter.

       963. Regardless of the method used, Padula’s use of these experimental

 procedures was never medically necessary to treat the routine orthopedic and soft

 tissue injuries diagnosed for the patients at issue herein.

       F.     MEDICALLY UNNECESSARY TRANSPORTATION SERVICES

       964. Medi Transit billed Allstate for unnecessary medical transportation

 services.

       965. To receive medical transportation, a licensed healthcare provider must

 determine that an individual is disabled and unable to drive.

       966. This determination by the licensed healthcare provider must be

 documented in the patient’s medical record.

       967. The licensed healthcare provider often provides the patient with a

 disability certificate that identifies the forms of necessary assistance, including

 medical transportation.




                                           169
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19        PageID.170    Page 170 of 308



        968. Medi Transit repeatedly provided transportation services prior to any

 determination by a licensed healthcare provider that the patient required

 transportation services, as exemplified by the following patients:

      Patient F.P. (Claim No. 0312756349) was allegedly injured on December 19,
       2013. Medi Transit submitted a charge to Allstate claiming to have provided
       medical transportation to F.P. on the date that he was allegedly injured,
       starting from his home address. F.P. was allegedly evaluated at North Shore
       that day, but the disability certificate issued by North Shore does not include
       a driving restriction. Disability certificates issued in January 2014 and
       February 2014 also omit driving restrictions. Medi Transit nevertheless
       submitted charges to Allstate seeking reimbursement for at least eight (8)
       dates of service for which there was no medical need.

      Patient S.M. (Claim No. 0277939351) was allegedly injured on February 27,
       2013. On February 28, 2013, Medi Transit picked S.M. up at home and
       transported her to North Shore, where she obtained a disability certificate. At
       the time that S.M. was transported by Medi Transit on the day following her
       alleged motor vehicle accident it had not been determined by a physician that
       she was unable to drive.

      Patients A.C. and D.E. (Claim No. 0494436710) were allegedly injured on
       March 8, 2018. On March 9, 2018, Medi Transit allegedly transported both
       patients to and from initial evaluations at North Shore, where they obtained
       disability certificates. At the time A.C. and D.E. were transported by Medi
       Transit on the day following their alleged motor vehicle accident it had not
       been determined by a physician that they were unable to drive.

        969. As discussed above, in other cases, Medi Transit provided

 transportation services for patients whose disability certificates were clearly forged,

 as they were purportedly signed on dates that the alleged issuing clinic was not open

 or on dates that the patient did not undergo treatment or evaluation.




                                          170
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19         PageID.171    Page 171 of 308



       970. Further, and as discussed above, Padula, Madden, Gonte, and other

 physicians at the defendant pain management clinics and North Shore issued

 disability certificates restricting patients from driving as part of their predetermined

 protocol rather than on the basis of an independent determination of medical

 necessity.

       971. Because the defendants’ predetermined protocol was to issue

 restrictions for periods of four (4) weeks, so as to induce patients to continue

 returning to the clinic, the driving restrictions used to justify medical transportation

 services by Medi Transit often expired during treatment.

       972. The issuance of disability certificates as a matter of course rather than

 a matter of medical necessity resulted in patients being transported by Medi Transit

 who were able to drive, and were in fact driving, during the same time period they

 were allegedly disabled from doing so.

       973. In addition to being medically unnecessary, Medi Transit illegally

 transported patients in unregistered motor vehicles.

       974. Michigan law requires transportation companies and each vehicle used

 by a transportation company to be registered.

       975. In 2011, Medi Transit obtained a limousine carrier certificate of

 authority and registered a 2003 Chevrolet Venture.




                                           171
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19        PageID.172    Page 172 of 308



       976. On February 26, 2016, defendant Faraj requested a voluntary

 revocation of Medi Transit’s certificate of authority because it “will not be providing

 services in 2016.”

       977. Medi Transit did not re-apply to act as a limousine carrier until

 February 26, 2018, and did not receive approval until April 19, 2018.

       978. Medi Transit submitted dozens of charges for alleged transportation

 services on dates for which it was not licensed. See Exhibit 8.

       979. Medi Transit has never obtained an updated registration of the vehicles

 it purportedly uses.

       980. Allstate has no obligation to pay for transportation services that were

 medically unnecessary or that were provided illegally by using unregistered

 vehicles.

       G.     SPECIFIC EXAMPLES OF UNREASONABLE                  AND    UNNECESSARY
              EVALUATION, TREATMENT, AND TESTING

       981. The defendants’ use of boilerplate examination findings and a

 predetermined treatment protocol to order and perform medically unnecessary

 physical therapy, injections, P-Stim devices, MRIs, urine drug testing, medical

 transportation, and other services is exemplified by the following representative

 patients.




                                          172
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19       PageID.173    Page 173 of 308




              1.    Patient R.M. (Claim No. 0391112521)

       982. Patient R.M. was involved in an alleged motor vehicle accident on

 November 10, 2015.

       983. R.M. presented to North Shore on November 13, 2015, where she was

 allegedly evaluated by chiropractor John Dimitriou, D.C. (“Dimitriou”).

       984. Dimitriou’s alleged evaluation found “decreased” range of motion and

 “pain” in all planes of movement of R.M.’s spine, but did not record specific results

 of any test purportedly performed.

       985.    Dimitriou checked every generic pre-printed goal listed on North

 Shore’s pre-printed record, and ordered a course of chiropractic treatment consisting

 of hot/cold packs, massage, traction, and adjustments to be performed three (3) times

 per week for twelve (12) weeks.

       986. Dimitriou also ordered full spine x-rays for which the record was not

 created until a week later, and which thus did not inform the treatment plan ordered

 for R.M.

       987. Dimitriou never adhered to his own treatment plan, including on the

 day it was created, as North Shore submitted bills claiming that he performed only

 chiropractic manipulations and traction on R.M.




                                         173
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19       PageID.174    Page 174 of 308



       988. On November 18, 2015, R.M. allegedly underwent a physical therapy

 evaluation at North Shore to increase the number of treatments and modalities that

 could be billed on each date of service.

       989. The physical therapy evaluation allegedly found that R.M. had 3/5 and

 3-/5 muscle strength in her left shoulder, cervical, and lumbar spine, and range of

 motion that was profoundly diminished.

       990. The physical therapy treatment plan created based upon this purported

 evaluation called for hot/cold packs, ultrasound, electrical stimulation, therapeutic

 exercises, home exercises (with written instructions), postural education, lumbar

 stabilization, manual therapy, balance training, and therapeutic activity to be

 performed three (3) times per week for six (6) to eight (8) weeks.

       991. Like Dimitriou’s disregard of his own chiropractic treatment plan, the

 physical therapist failed to ever follow the plan developed, and performed just

 hot/cold packs, electrical stimulation, massage, and therapeutic exercises on most

 dates of service.

       992. On November 19, 2015, the day after North Shore ordered a specific

 course of therapy to last for up to eight (8) weeks, R.M. underwent her first

 evaluation with a medical doctor.

       993. The medical doctor did not include physical therapy in his treatment

 plan and directed R.M. to return in four (4) weeks.


                                            174
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19        PageID.175    Page 175 of 308



       994. R.M. continued receiving the exact same treatments at nearly every

 appointment at North Shore until February 8, 2016, when manual therapy was

 improperly added to her treatment regimen.

       995. As discussed further below, billing for massage and manual therapy on

 the same date of service constitutes the fraudulent practice of unbundling.

       996. On February 11, 2016, North Shore chiropractor Pasquale Papalia,

 D.C., who never performed an evaluation of R.M., inexplicably signed a disability

 certificate for household services despite the fact that R.M. continued to work a full-

 time job and was reporting improving pain scores.

       997. This disability certificate was reissued by Papalia and Dimitriou

 through June 16, 2016, despite only continued improvement in R.M.’s reported

 functional status.

       998. R.M. ultimately underwent forty-three (43) chiropractic treatments on

 separate dates of service without any evaluation of efficacy, and 54 physical therapy

 treatments on separate dates.

       999. All of the treatment billed by North Shore was based on predetermined

 and boilerplate findings that did not have any relation to the individual needs of

 patient R.M.

       1000. North Shore submitted claims for payment and accompanying medical

 records relative to R.M. to Allstate through the U.S. Mail and interstate wires for


                                          175
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19         PageID.176    Page 176 of 308



 unreasonable and unnecessary treatment rendered pursuant to a predetermined

 protocol, and Allstate relied upon the same in adjusting the claims.

       1001. Allstate is not required to pay North Shore for the fraudulent,

 unnecessary, and unreasonable treatment rendered to R.M., and is entitled to a return

 of the monies it paid in reliance on the defendants’ fraudulent submissions.

              2.     Patient E.C. (Claim No. 0444334346)

       1002. Patient E.C. was involved in an alleged motor vehicle accident on

 January 23, 2017.

       1003. E.C. presented to Dearborn Pain on February 3, 2017, where he was

 purportedly evaluated by Trotter.

       1004. Trotter’s purported examination resulted in non-specific findings and

 vague diagnoses in multiple body parts.

       1005. Despite a lack of concern for fracture or any significant neurological

 examination findings, and less than two (2) weeks after the occurrence of the alleged

 accident, Trotter ordered seven (7) MRIs to be performed, of E.C.’s cervical spine,

 thoracic spine, lumbar spine, bilateral shoulders, left hip, and left femur.

       1006. E.C. underwent six (6) of the excessive and medically unnecessary

 MRIs ordered by Trotter at Precise MRI on February 8, 2017 and February 22, 2017.




                                           176
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19       PageID.177    Page 177 of 308



       1007. The MRI of E.C.’s right shoulder ordered by Trotter was never

 performed, and never addressed by Trotter, evidencing that it, and the other MRIs,

 were never actually medically necessary or used to develop E.C.’s treatment plan.

       1008. Trotter performed an alleged re-evaluation of E.C. on February 20,

 2017, just seventeen (17) days after his initial visit, which is not long enough to

 determine whether treatment that had been prescribed was having an effect.

       1009. Trotter performed another re-evaluation on March 6, 2017, just two (2)

 weeks after E.C.’s prior appointment, and again without sufficient time to evaluate

 the efficacy of treatments that had been prescribed previously.

       1010. Trotter then performed yet another re-evaluation just one (1) week later,

 on March 13, 2017.

       1011. The pattern of Dearborn Pain performing excessive alleged re-

 evaluations continued throughout E.C.’s treatment, including evaluations performed

 by Bhatti just three (3) days apart on April 7, 2017 and April 10, 2017.

       1012. On March 13, 2017, Trotter allegedly performed an epidural steroid

 injection, which included improper billing submitted by Dearborn Pain for hot

 packs, improper billing submitted by Advanced Surgery for an epidurogram, and

 unreasonable charges submitted by both Dearborn Pain and Advanced Surgery, all

 of which are addressed infra.




                                         177
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19       PageID.178     Page 178 of 308



       1013. On April 10, 2017, Bhatti performed a repeat epidural steroid injection

 despite failing to evaluate the efficacy of the injection that was performed the

 previous month.

       1014. The April 10, 2017 injection included the same improper and fraudulent

 charges as the March 13, 2017 injection.

       1015. On at least three (3) of the dates on which alleged evaluations were

 performed, Dearborn Pain also ordered extensive urine drug testing to be performed

 to detect the presence or absence of dozens of drugs and analytes, despite no

 controlled substances being prescribed to E.C.

       1016. All of the treatment and testing ordered and performed by Dearborn

 Pain, Precise MRI, and Advanced Surgery was based on predetermined and

 boilerplate findings that did not have any relation to the individual needs of patient

 E.C., and was medically unnecessary and performed in disregard for the applicable

 standards of care.

       1017. Dearborn Pain, Precise MRI, and Advanced Surgery submitted claims

 for payment and accompanying medical records relative to E.C. to Allstate through

 the U.S. Mail and interstate wires for unreasonable and unnecessary treatment and

 testing, and Allstate relied upon the same in adjusting the claims.

       1018. Allstate is not required to pay Dearborn Pain, Precise MRI, and

 Advanced Surgery for the fraudulent, unnecessary, and unreasonable treatment and


                                          178
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19        PageID.179    Page 179 of 308



 testing rendered to E.C., and is entitled to a return of the monies it paid in reliance

 on the defendants’ fraudulent submissions.

               3.    Patient M.Y. (Claim No. 0422477315)

       1019. Patient M.Y. was involved in an alleged motor vehicle accident on July

 25, 2016.

       1020. M.Y. presented to Michigan Pain on July 29, 2016, where he was

 allegedly evaluated by defendant Madden.

       1021. Madden reported that M.Y. had 10/10 pain throughout his entire spine

 and shoulder, but did not perform any assessment for symptom magnification or

 malingering despite also finding normal ranges of motion, sensation, and strength in

 the same areas.

       1022. Madden diagnosed M.Y. with vague strains, sprains, and pain

 complaints.

       1023. Madden prescribed the same lumbar brace that was unlawfully issued

 by Michigan Pain to many of the patients at issue herein for an unreasonable cost of

 $1,400, but did not prescribe any DME to address M.Y.’s equally severe pain

 complaints and diagnoses in other body parts.

       1024. Despite evaluating M.Y. just four (4) days after his alleged accident,

 and despite a lack of any suspicion of fracture or significant neurological




                                          179
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19       PageID.180   Page 180 of 308



 examination findings, Madden ordered four (4) separate MRIs to be performed of

 M.Y.’s cervical spine, lumbar spine, left shoulder, and right hip.

       1025. Indeed, Madden expressly reported that she believed that most of

 M.Y.’s pain symptoms were soft tissue in nature, which confirms that early resort to

 MRIs was unnecessary and improper.

       1026. M.Y. underwent three (3) MRIs purportedly ordered by Madden on

 August 10, 2016 at Precise MRI; the cervical and lumbar spine MRIs Madden

 addressed and, inexplicably, a right shoulder MRI that was not addressed by Madden

 or any other doctor.

       1027. On August 16, 2016, M.Y. underwent bilateral hip MRIs at Precise

 MRI, despite Madden only ordering an MRI of his right hip.

       1028. Madden allegedly performed a follow-up examination on August 12,

 2016, just two (2) weeks after her initial evaluation and before it was possible to

 properly evaluate the efficacy of the treatment she had prescribed.

       1029. M.Y. exhibited clear drug-seeking behavior, including a report that he

 believed the only medication that helped was the narcotic prescribed and that he was

 taking more of the narcotic drug than instructed by Madden.

       1030. Madden did not address this admitted improper use of a dangerous

 narcotic drug and increased M.Y.’s prescription to a more potent drug.




                                          180
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19       PageID.181    Page 181 of 308



          1031. Madden also did not evaluate the results of the MRIs that had been

 performed two (2) days prior, but nevertheless proceeded with performing a lumbar

 epidural steroid injection.

          1032. The bill for this injection was submitted with improperly unbundled

 charges for fluoroscopy, an improper additional charge for application of hot packs,

 and an improper additional charge for a surgical tray, all of which are addressed

 infra.

          1033. Michigan Pain then submitted a charge for a purported second initial

 evaluation performed on August 16, 2016, using CPT Code 99204 and billed at an

 outrageous rate of $1,918 for this office visit.

          1034. Madden performed yet another evaluation on August 25, 2016, for a

 total of four (4) examinations within M.Y.’s first month of care.

          1035. On August 25, 2016, Madden performed a second steroid injection and

 noted that she was already planning a third, despite not knowing what, if any, relief

 M.Y. would get from the injection to be performed that day.

          1036. Without explanation, M.Y. also allegedly underwent electrodiagnostic

 testing at Michigan Pain on August 25, 2016.

          1037. The third steroid injection was performed on September 8, 2016, again

 without analysis of the efficacy of the previous injections, and again with improper

 unbundled charges for fluoroscopy, hot packs, and a surgical tray.


                                           181
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19       PageID.182   Page 182 of 308



       1038. A fourth steroid injection within two (2) months of the alleged accident

 was then performed on September 20, 2016, despite the standard of care calling for

 no more than three (3) such injections to be performed within any six-month period.

       1039. Madden then performed a lumbar facet injection on September 30,

 2016, which was, like the steroid injections, billed to Allstate using improper

 additional charges for fluoroscopy, hot packs, and a surgical tray.

       1040. Excessive and unnecessary evaluation and treatment continued at

 Michigan Pain on October 17, 2016, November 14, 2016, December 13, 2016, and

 December 28, 2016, February 3, 2017, and March 9, 2017.

       1041. The treatments and testing ordered and performed during this period by

 Madden, Padula, and Michigan Pain included an additional MRI performed at

 Precise MRI on November 16, 2016, and additional unnecessary and improper

 steroid injections.

       1042. All of the treatment and testing ordered and performed by Michigan

 Pain and Precise MRI was based on predetermined and boilerplate findings that did

 not have any relation to the individual needs of patient M.Y., and was medically

 unnecessary and performed in disregard of the applicable standards of care.

       1043. Michigan Pain and Precise MRI submitted claims for payment and

 accompanying medical records relative to M.Y. to Allstate through the U.S. Mail




                                          182
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19        PageID.183    Page 183 of 308



 and interstate wires for unreasonable and unnecessary treatment and testing, and

 Allstate relied upon the same in adjusting the claims.

          1044. Allstate is not required to pay Michigan Pain and Precise MRI for the

 fraudulent, unnecessary, and unreasonable treatment and testing rendered to M.Y.,

 and is entitled to a return of the monies it paid in reliance on the defendants’

 fraudulent submissions.

                4.    Patient B.K. (Claim No. 0454414953)

          1045. Patient B.K. was involved in an alleged motor vehicle accident on April

 26, 2017.

          1046. On May 4, 2017, B.K. presented to Sterling Heights Pain where she

 was allegedly evaluated by Bhatti.

          1047. Bhatti made nonspecific findings of tenderness and decreased range of

 motion in all body parts examined, and gave vague diagnoses of pain in various body

 parts.

          1048. Bhatti’s alleged evaluation included separately-billed comparative

 muscle and range of motion testing, neither of which were used in any way to guide

 treatment and were medically unnecessary.

          1049. There was no suspicion of fracture nor significant findings on

 neurological examination, but Bhatti nevertheless ordered five (5) MRIs to be

 performed just a week after the occurrence of the alleged accident, in addition to the


                                           183
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19       PageID.184   Page 184 of 308



 standard predetermined protocol of urine drug testing, physical therapy, a back

 brace, and an extensive disability certificate.

       1050. Bhatti did not perform any specific orthopedic tests before ordering the

 MRIs, nor did he make a differential diagnosis as to what problems might exist or

 what to look for on the MRIs.

       1051. B.K. returned to Sterling Heights Pain on May 24, 2017, June 7, 2017,

 and July 5, 2017, and at each appointment a non-specific examination was allegedly

 conducted by a nurse practitioner.

       1052. On July 26, 2017, B.K. was allegedly evaluated by Michael Roberts,

 M.D. at Sterling Heights Pain, an office visit that was billed to Allstate at the

 unreasonable amount of $1,254 despite lacking analysis of past medical history,

 social history, a review of systems, or a detailed examination.

       1053. Sterling Heights Pain allegedly performed electrodiagnostic testing on

 B.K., which included an improper and outrageous $276 charge for tape allegedly

 used during the test, and which was not used to guide any medical decision making.

       1054. All of the treatment and testing ordered and performed by Sterling

 Heights Pain was based on predetermined and boilerplate findings that did not have

 any relation to the individual needs of patient B.K., and was medically unnecessary

 and performed in disregard for the applicable standards of care.




                                           184
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19         PageID.185    Page 185 of 308



         1055. Sterling Heights Pain submitted claims for payment and accompanying

 medical records relative to B.K. to Allstate through the U.S. Mail and interstate wires

 for unreasonable and unnecessary treatment and testing, and Allstate relied upon the

 same in adjusting the claims.

         1056. Allstate is not required to pay Sterling Heights Pain for the fraudulent,

 unnecessary, and unreasonable treatment and testing rendered to B.K., and is entitled

 to a return of the monies it paid in reliance on the defendants’ fraudulent

 submissions.

                5.    Patient E.L. (Claim No. 0397904939)

         1057. Patient E.L. was involved in an alleged motor vehicle accident on

 January 11, 2016.

         1058. E.L. was 61-years-old at the time of the alleged accident with a history

 of arthritis, diabetes, and ambulation with a cane.

         1059. E.L. underwent conservative treatment with various providers,

 including defendant Gonte through a separate pain management clinic, for over a

 year.

         1060. On February 10, 2017, Gonte noted that E.L. may benefit from an

 epidural steroid injection and referred her to Southfield Pain.

         1061. E.L. presented to Southfield Pain on February 16, 2017 and was

 allegedly evaluated by Trotter.


                                           185
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19      PageID.186    Page 186 of 308



       1062. Trotter did not review the more than thirteen (13) months of prior

 treatment, immediately ordered five (5) MRIs, indiscriminately issued disability

 certificates, and ordered urine drug testing despite not prescribing any controlled

 substances.

       1063. The medically unnecessary spinal MRIs ordered by Trotter were

 allegedly performed at Precise MRI on March 1, 2017 and the images were read by

 Precise MRI’s radiologist on March 3, 2017.

       1064. E.L. returned to Southfield Pain on March 2, 2017, where Trotter

 performed a lumbar epidural steroid injection, issued a $1,400 lumbar brace, and

 performed unnecessary comparative muscle and range of motion testing, all without

 the benefit of the MRIs that were ordered at E.L.’s prior appointment and which

 were represented by Southfield Pain and Precise MRI to be medically necessary for

 E.L.’s care.

       1065. A follow-up evaluation was allegedly performed by Trotter just thirteen

 (13) days later, on March 15, 2017, at which he inexplicably failed to inquire as to

 whether the injection performed at the previous appointment was beneficial.

       1066. On March 29, 2017, Trotter again failed to evaluate the efficacy of the

 injection previously performed, but nevertheless proceeded with a repeat injection

 procedure.




                                         186
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19        PageID.187    Page 187 of 308



         1067. The medically unnecessary bilateral shoulder MRIs ordered by Trotter

 in February were performed at Precise MRI on April 5, 2017.

         1068. E.L.’s treatment was transferred to Bhatti after Trotter’s conviction on

 multiple healthcare fraud charges, and he performed evaluations on April 12, 2017,

 May 24, 2017, and June 7, 2017, and another repeat steroid injection on May 10,

 2017.

         1069. Southfield Pain physician Roberts also allegedly performed evaluations

 on April 25, 2017, May 23, 2017, and June 20, 2017, for a total of six (6) allegedly

 high-level examinations in a period of approximately two (2) months, including on

 back-to-back days.

         1070. Bhatti referred E.L. for evaluation by defendant Padula, who

 immediately ordered electrodiagnostic testing that was performed on June 14, 2017,

 and proposed to perform a discogram and stem cell injections before seeing the

 results of such testing.

         1071. Padula allegedly examined E.L. again on June 28, 2017, but the only

 apparent topic of conversation was E.L.’s attorney’s concern that insurance may not

 cover the discogram Padula wanted to perform.

         1072. On July 11, 2017, Bhatti reported that E.L.’s pain levels had decreased

 to 2/10 in her cervical spine and 3/10 in her thoracic and lumbar spine, but




                                           187
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19       PageID.188    Page 188 of 308



 nevertheless renewed a disability certificate for household services, attendant care,

 and driving.

       1073. Despite her near recovery, E.L. was allegedly re-evaluated an

 additional eight (8) times at Southfield Pain, allegedly improperly received two (2)

 rounds of diagnostic medial branch block injections within less than a month, and

 was recommended to undergo a radiofrequency ablation procedure that she declined.

       1074. All of the treatment and testing ordered and performed by Southfield

 Pain and Precise MRI was based on predetermined and boilerplate findings that did

 not have any relation to the individual needs of patient E.L., and was medically

 unnecessary and performed in disregard for the applicable standards of care.

       1075. Southfield Pain and Precise MRI submitted claims for payment and

 accompanying medical records relative to E.L. to Allstate through the U.S. Mail and

 interstate wires for unreasonable and unnecessary treatment and testing, and Allstate

 relied upon the same in adjusting the claims.

       1076. Allstate is not required to pay Southfield Pain and Precise MRI for the

 fraudulent, unnecessary, and unreasonable treatment and testing rendered to E.L.,

 and is entitled to a return of the monies it paid in reliance on the defendants’

 fraudulent submissions.




                                         188
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19        PageID.189    Page 189 of 308




               6.    Patient D.S. (Claim No. 0355492943)

         1077. Patient D.S. was involved in an alleged motor vehicle accident on

 October 31, 2014.

         1078. D.S. did not seek any medical treatment at all until January 13, 2015,

 when he first went to both Michigan Pain and North Shore.

         1079. At Michigan Pain, D.S. was purportedly evaluated by Padula, who

 immediately prescribed narcotic drugs, issued a lumbar brace without any indication

 of structural damage, and ordered an MRI without any suspicion of fracture or

 significant abnormal neurological findings.

         1080. North Shore allegedly performed an examination that resulted in the

 normal non-specific findings of decreased and painful range of motion in all spinal

 planes of movement and a treatment plan of passive modalities including hot packs,

 traction, massage, and adjustment, three (3) times per week for twelve (12) weeks.

         1081. A physical therapy evaluation was allegedly performed on D.S. at

 North Shore on January 20, 2015, which resulted in the addition of ultrasound,

 electrical stimulation, therapeutic exercise, postural education, dynamic lumbar

 stabilization, manual therapy, gait training, and therapeutic activity to his treatment

 plan.

         1082. North Shore never actually performed the majority of the treatments

 and modalities that were part of D.S.’s treatment plan, as with most patients at issue


                                          189
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19         PageID.190    Page 190 of 308



 herein, D.S.’s actual treatment was limited on nearly all dates to chiropractic

 manipulation, multiple units of therapeutic exercise, traction, hot packs, and

 electrical stimulation.

         1083. D.S.’s alleged concurrent chiropractic and physical therapy treatment

 at North Shore continued for forty-nine (49) visits over more than five (5) months

 despite little indication that treatment was improving D.S.’s symptoms.

         1084. Defendant Medi Transit allegedly provided medically unnecessary

 transportation services to D.S. for forty-two (42) of his forty-nine (49) dates of

 service at North Shore.

         1085. Disability certificates that purportedly restricted D.S. from driving were

 issued by North Shore chiropractors on January 13, 2015, and again on February 13,

 2015, March 13, 2015, April 13, 2015, May 13, 2015, and June 13, 2015.

         1086. After the initial evaluation, the only date on which a disability

 certificate was issued that corresponds with an actual date of service (and thus, any

 possible evaluation) was April 13, 2015.

         1087. Each of the other disability certificates was issued on, at best, a pro

 forma basis without any actual evaluation of D.S.’s condition or functional capacity.

         1088. June 13, 2015 was a Saturday, a day on which North Shore was not

 open.




                                           190
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19       PageID.191     Page 191 of 308



       1089. Both MRIs of D.S.’s spine were interpreted as normal, which caused

 Padula to order additional imaging and re-reads in an attempt to justify the extensive

 amount of treatment that he planned to perform.

       1090. The treatment and testing billed by Padula included an epidural

 injection, application of two (2) medically unnecessary P-Stim devices,

 electrodiagnostic testing, a facet injection, and a discography, the last of which was

 allegedly performed in a surgical suite at Advanced Surgery.

       1091. All of the treatment and testing ordered and billed by Michigan Pain,

 North Shore, Advanced Surgery, and Medi Transit was based on predetermined and

 boilerplate findings that did not have any relation to the individual needs of patient

 D.S., and was medically unnecessary and performed in disregard for the applicable

 standards of care.

       1092. Michigan Pain, North Shore, Advanced Surgery, and Medi Transit

 submitted claims for payment and accompanying medical records relative to D.S. to

 Allstate through the U.S. Mail and interstate wires for unreasonable and unnecessary

 treatment and testing, and Allstate relied upon the same in adjusting the claims.

       1093. Allstate is not required to pay Michigan Pain, North Shore, Advanced

 Surgery, and Medi Transit for the fraudulent, unnecessary, and unreasonable

 treatment and testing rendered to D.S., and is entitled to a return of the monies it

 paid in reliance on the defendants’ fraudulent submissions.


                                          191
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19       PageID.192    Page 192 of 308




              7.    Patient M.A. (Claim No. TXA-0192872)

       1094. Patient M.A. was involved in an alleged motor vehicle accident on

 August 25, 2017.

       1095. M.A. presented to Dearborn Pain on September 22, 2017.

       1096. The evaluating physician did not obtain a pain score for headaches and

 did not evaluate how, if at all, headaches interfered with daily activities, despite

 doing so for other alleged pain complaints reported by M.A.

       1097. The neurological examination of M.A. was entirely normal, and his

 musculoskeletal examination found primarily just “mild” tenderness.

       1098. Dearborn Pain diagnosed M.A. with non-specific injuries including

 strains, spasm, and headache.

       1099. Dearborn Pain’s treatment recommendations were based on the

 defendants’ predetermined protocol and not the almost entirely normal examination

 he performed, and included three (3) MRIs and a 72-hour ambulatory EEG.

       1100. There was nothing in the examination to justify ordering these tests

 following an initial evaluation and before any attempt at conservative treatment.

       1101. M.A. returned to Dearborn Pain on October 6, 2017 for a re-evaluation,

 although he had not undergone any of the tests previously ordered, rendering this re-

 evaluation after just two (2) weeks pointless.




                                          192
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19        PageID.193   Page 193 of 308



       1102. This examination was again almost entirely normal, and is most notable

 for an apparent resolution of M.A.’s headaches.

       1103. Dearborn Pain nevertheless added a narcotic drug to M.A.’s medication

 regimen.

       1104. M.A. was again re-evaluated after another two (2) weeks on October

 20, 2017, which was again medically unnecessary as he had not undergone any of

 the tests ordered, and which again confirmed a mostly normal presentation without

 headaches.

       1105. Dearborn Pain then submitted a charge for $28,500 claiming to have

 performed a 72-hour ambulatory EEG on M.A. from October 30, 2017 to November

 1, 2017.

       1106. There is no indication that M.A. ever experienced headaches after his

 initial evaluation before the alleged performance of this test.

       1107. There is no documentation as to how, when, or who applied or removed

 the equipment used to perform the alleged ambulatory EEG, nor is there any

 indication as to what instructions were provided to M.A.

       1108. M.A. returned to Dearborn Pain again on November 3, 2017, at which

 point his complaints and examination were materially unchanged, but this

 examination resulted in the application of a clinically-useless P-Stim device and the

 performance of a medically unnecessary bursa injection.


                                          193
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19       PageID.194   Page 194 of 308



         1109. Dearborn Pain also submitted a charge to Allstate for $1,400 for

 allegedly issuing a back brace to M.A., which was not documented at all in M.A.’s

 record.

         1110. Indeed, the physician reported on November 3, 2017 that M.A.’s

 lumbar MRI had returned negative, meaning that even if the back brace was actually

 issued, which it does not appear it was, there was no medical reason for doing so.

         1111. Dearborn Pain continued to provide medically unreasonable and

 unnecessary treatment to M.A. through at least March 19, 2018, including additional

 rounds of unnecessary injections.

         1112. All of the treatment and testing ordered and performed by Dearborn

 Pain and Advanced Surgery was based on predetermined and boilerplate findings

 that did not have any relation to the individual needs of patient M.A., and was

 medically unnecessary and performed in disregard for the applicable standards of

 care.

         1113. Dearborn Pain and Advanced Surgery submitted claims for payment

 and accompanying medical records relative to M.A. to Allstate through the U.S. Mail

 and interstate wires for unreasonable and unnecessary treatment and testing, and

 Allstate relied upon the same in adjusting the claims.

         1114. Allstate is not required to pay Dearborn Pain and Advanced Surgery for

 the fraudulent, unnecessary, and unreasonable treatment and testing rendered to


                                          194
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19         PageID.195     Page 195 of 308



 M.A., and is entitled to a return of the monies it paid in reliance on the defendants’

 fraudulent submissions.

 XI.   FRAUDULENT BILLING PRACTICES

       1115. Providers like Michigan Pain, Dearborn Pain, Southfield Pain, Sterling

 Heights Pain, Precise MRI, Advanced Surgery, North Shore, Medi Transit, Padula,

 Gonte, Madden, Fatina Masri, Haitham Masri, and Karrumi have a responsibility to

 select and submit the billing code that accurately and truthfully identifies the services

 performed and the complexity involved in rendering those services.

       1116. Michigan Pain, Dearborn Pain, Southfield Pain, Sterling Heights Pain,

 Precise MRI, Advanced Surgery, North Shore, Medi Transit, Padula, Gonte,

 Madden, Fatina Masri, Haitham Masri, and Karrumi failed to meet this responsibility

 and instead submitted bills for unreasonable payments to Allstate for medically

 unnecessary and excessive services and used fraudulent billing practices, as

 discussed infra.

       1117. All of the medical records, bills, and invoices submitted to Allstate by,

 and on behalf of, the defendants contained CPT Codes.

       1118. The bills submitted to Allstate by the defendants were submitted on

 Health Insurance Claim Forms (HICF) approved by the National Uniform Claim

 Committee (NUCC) and referenced in the NUCC Instruction Manual.




                                           195
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19       PageID.196    Page 196 of 308



       1119. The back of all HICF forms contains the following language in bold

 font: “NOTICE: Any person who knowingly files a statement of claim containing

 any misrepresentation or any false, incomplete or misleading information may be

 guilty of a criminal act punishable under law and may be subject to civil penalties.”

       1120. Despite the warning on the back of the HICF forms, the defendants

 included false, incomplete, and misleading information in the bills and medical

 records submitted to Allstate through interstate wires and the U.S. Mail.

       A.     IMPROPER BILLING FOR EVALUATIONS

              1.    Fraudulently Upcoded Office Visits

       1121. Physician examinations of patients are billed using CPT Codes that

 reflect the level of complexity involved in the examination.

       1122. It is the responsibility of the medical provider to select the CPT Code

 that accurately and truthfully identifies the services performed and the complexity

 involved in rendering those services.

       1123. As discussed above, the defendants made misrepresentations to Allstate

 by submitting documentation that included CPT Codes for medical services that (1)

 were not actually performed, (2) were not performed consistent with established

 standards of care, and/or (3) were wholly unwarranted and unnecessary.

       1124. Moreover, the billing codes submitted to Allstate by, and on behalf of,

 Michigan Pain, Dearborn Pain, Southfield Pain, Sterling Heights Pain, Padula,


                                         196
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19        PageID.197    Page 197 of 308



 Madden, and Gonte consistently exaggerated the level of services purportedly

 provided in order to inflate the charges submitted to Allstate.

        1125. Michigan Pain, Dearborn Pain, Southfield Pain, Sterling Heights Pain,

 Padula, Madden, and Gonte routinely submitted bills to Allstate seeking

 reimbursement for high-level office visits and office consultations that did not occur

 as billed.

        1126. The former Michigan Pain office manager reported to Allstate that

 patients were scheduled for appointments at the clinic every fifteen (15) minutes,

 and often were scheduled for the same time slot.

        1127. It is not possible to perform examinations of the complexity and

 comprehensiveness represented by the defendants in fifteen (15) minutes or less.

        1128. Southfield Pain submitted a charge for a purported level three initial

 evaluation of patient M.Y. (Claim No. 0438737264) by Michael Roberts, D.O,

 charged at an unreasonable amount of $959, on February 28, 2017, and submitted a

 charge for a purported level four re-evaluation performed on the same date by

 Trotter.

        1129. It is medically unnecessary to undergo both an initial evaluation and a

 re-evaluation on the same date, and neither of the evaluations met the complexity

 requirements to be billed as either level three or level four encounters.




                                          197
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19        PageID.198    Page 198 of 308



        1130. Dearborn Pain submitted a charge for a purported level four evaluation

 of patient R.J. (Claim No. 0476016084) on May 16, 2018 that consisted of nothing

 more than changing the dressing on an incision from a procedure that had been

 performed the previous day; it did not include any patient history or complex medical

 decision making (this visit was also improperly billed during a global post-surgery

 period, discussed further below).

        1131. All bills submitted by Michigan Pain, Dearborn Pain, Southfield Pain,

 Sterling Heights Pain, Padula, Madden, and Gonte using complexity-based CPT

 Codes as a matter of course rather than based on an independent assessment of the

 complexity of medical decision-making were fraudulent.

        1132. Despite not providing treatment that warranted level four or five

 evaluations, the defendants charged excessive amounts for their purported

 evaluations.

        1133. The defendant pain management clinics submitted bills to Allstate for

 level four and five initial evaluations that were as high as $1,918, and for level four

 and five re-evaluations as high as $1,207. See Exhibits 1 through 4.

        1134. The excessive rates charged by the defendants further demonstrate that

 the purpose of their scheme was to maximize the amount they billed to auto insurers

 like Allstate.




                                          198
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19       PageID.199    Page 199 of 308




              2.    Fraudulent Billing for Evaluations During Global Post-
                    Surgery Periods

       1135. The CPT Codes used by the defendants for certain surgical procedures

 are for “global surgical packages,” which include all necessary services normally

 furnished by a surgeon before, during, and after a procedure.

       1136. The amount of post-surgical treatment covered by the CPT Code for the

 surgery varies between procedures, but is either ten (10) days or ninety (90) days.

       1137. It is improper to submit charges for follow-up visits related to recovery

 from surgeries during the applicable global period thereafter.

       1138. The prohibition against billing for follow-up visits within the global

 period includes for post-surgical pain management, and is applicable to different

 physicians within the same practice group as the physician who performed the

 surgery.

       1139. Surgeries performed by the defendants that are subject to global

 surgical packages with periods of post-surgical follow-up visits include:

               CPT                                            Global
                                  Description
              Code                                            Period
              23020         Release shoulder joint            90 days
              23130             Acromioplasty                 90 days
              23410          Repair of rotator cuff           90 days
              29823       Arthroscopy of the shoulder         90 days
              29870       Diagnostic knee arthroscpy          90 days
              29873        Arthroscopy of the knee            90 days
              29875        Arthroscopy of the knee            90 days
              29876        Arthroscopy of the knee            90 days

                                         199
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19      PageID.200    Page 200 of 308




                CPT                                          Global
                                    Description
               Code                                          Period
               29877        Arthroscopy of the knee          90 days
               29879        Arthroscopy of the knee          90 days
               29880        Arthroscopy of the knee          90 days
               29881        Arthroscopy of the knee          90 days
               29895        Arthroscopy of the ankle         90 days
               29897        Arthroscopy of the ankle         90 days
               63050         Cervical laminoplasty           90 days
               63056       Spinal cord decompression         90 days
               63075          Cervical disc surgery          90 days
               63650       Neuroelectrode implantation       10 days
               64555       Neuroelectrode implantation       10 days
               64633        Radiofrequency ablation          10 days
               64635        Radiofrequency ablation          10 days

        1140. Michigan Pain, Dearborn Pain, Southfield Pain, Sterling Heights Pain,

 Padula, Madden, and Gonte routinely disregarded the post-surgical global period,

 and repeatedly submitted charges to Allstate for surgical follow-up visits that were

 included in the bill for the surgery itself.

        1141. Notably, on at least some occasions, the defendant pain management

 clinics properly submitted claim documents to Allstate using CPT Code 99024 but

 charging $0, indicating that a postoperative follow-up visit was conducted but no

 charge was incurred. Thus, the defendants are indisputably aware of the post-

 surgical global period, yet nonetheless improperly submitted charges to Allstate on

 several occasions.




                                            200
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19        PageID.201    Page 201 of 308



       1142. The following patients exemplify the defendants’ fraudulent practice of

 submitting charges for follow-up visits that are included in the charge for the surgery

 performed:

        Patient D.S. (Claim No. TXA-0150324) allegedly underwent a lumbar
         decompression on August 9, 2016 by defendant Padula that was billed by
         Michigan Pain using CPT Code 63056. On August 23, 2016, D.S. was
         allegedly evaluated by defendant Madden, and Michigan Pain correctly
         submitted a bill with no charge using CPT Code 99024. However, D.S.
         was then allegedly evaluated by September 20, 2016 by Madden, on
         October 3, 2016 by Padula, on October 14, 2016 by Trotter, and on October
         31, 2016 by Padula, all of which were billed to Allstate despite being
         within the 90-day global period following the procedure performed on
         August 9, 2016. On each date it was expressly noted that D.S. was status
         post-surgery, and Padula’s and Trotter’s evaluations included only post-
         surgical assessments.

        Patient R.J. (Claim No. 0476016084) allegedly underwent a discectomy
         on May 15, 2018 by defendant Padula that was billed by Dearborn Pain
         using CPT Code 63056. The following day, May 16, 2018, R.J. underwent
         a clear post-surgical evaluation by a Dearborn Pain physician named Pavan
         Tankha, D.O., who reported that the only action at the appointment was an
         observation of R.J.’s incision and a dressing change. Dearborn Pain
         submitted a charge to Allstate claiming this was a level 4 evaluation.
         Dearborn Pain then properly submitted a bill without a charge using CPT
         Code 99024 in relation to a post-surgical evaluation performed by Padula
         on May 30, 2018, evidencing that it was aware that evaluations within the
         90-day global period were not billable. Nevertheless, Dearborn Pain
         improperly submitted additional charges for evaluations purportedly
         performed on June 13, 2018 and June 29, 2018.

        Patient R.T. (Claim No. 0393986864) allegedly underwent a discectomy
         on May 17, 2016 by defendant Padula, a left knee arthroscopy on June 22,
         2016 by Frank McCormick, M.D. (“McCormick”), and a left shoulder
         arthroscopy on August 3, 2016 by McCormick, all of which were billed by
         Michigan Pain using CPT Codes with 90-day global periods. R.T. was
         allegedly evaluated by Michigan Pain physicians on at least thirteen (13)
         separate occasions during the global periods applicable to these
                                          201
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19          PageID.202   Page 202 of 308



          procedures, including the majority of which were within two (2) applicable
          periods. Michigan Pain only properly submitted claims with no charge
          using CPT Code 99024 for five (5) of the visits. For the other eight (8)
          visits, Michigan Pain improperly billed Allstate for examinations that were
          used to evaluate and control post-surgical pain, including the examinations
          immediately following the June 22, 2016 and August 3, 2016 procedures.

             3.     Fraudulent    Billing        for   Evaluations   During   Planned
                    Procedures

       1143. The defendant pain management clinics often submitted charges to

 Allstate for alleged high-level patient evaluations that were performed in

 conjunction with planned procedures.

       1144. When a patient presented to a pain management clinic for a scheduled

 injection or other procedure, it is not appropriate to submit a charge for the

 examination that must be conducted in order to perform the planned procedure.

       1145. If examinations were performed at all on these dates, they did not meet

 the criteria to be billed as the high-complexity evaluations represented by the

 defendants, as discussed further above.

       1146. Further, many of the procedures performed by the defendants

 specifically include an examination performed on the same date.

       1147. For example, patient S.W. (Claim No. 0445001357) was scheduled for

 an injection by defendant Gonte on May 8, 2017, which was performed by Bhatti at

 Dearborn Pain on May 12, 2017.




                                           202
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19        PageID.203    Page 203 of 308



         1148. The injection performed was billed to Allstate using CPT Codes 64490,

 64491, and 64492, each of which has a global period encompassing the day of the

 procedure.

         1149. Dearborn Pain nevertheless submitted a charge for a level four

 evaluation purportedly performed by Bhatti on the same date.

         1150. Not only was this bill improper pursuant to coding guidelines, Bhatti

 did not perform any evaluation apart from standard preparation for the injection

 performed, including explaining risks and benefits and obtaining a signed consent

 form.

         1151. Adding a bill for a purported office evaluation is a fraudulent practice

 used by the defendants for nearly every planned procedure at issue in this Complaint.

         B.    FRAUDULENT BILLING FOR P-STIM APPLICATION

         1152. Each time a physician at Michigan Pain, Dearborn Pain, Southfield

 Pain, and Sterling Heights Pain allegedly applied a medically unnecessary and

 clinically useless P-Stim device, Allstate received a raft of improper charges totaling

 more than $8,600.

         1153. Similarly, each time a physician unnecessarily applied a P-Stim device

 in a surgical suite at Advanced Surgery, Allstate received improper and fraudulent

 charges totaling as much as $56,272.




                                           203
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19      PageID.204   Page 204 of 308



        1154. As detailed above, both the application of P-Stim devices and the use

 of surgical suites for the application of P-Stim was medically unnecessary and

 therefore non-compensable under the No-Fault Act.

        1155. The billing practices used in relation to the P-Stim devices were also

 independently fraudulent.

        1156. Michigan Pain, Dearborn Pain, Southfield Pain, and Sterling Heights

 Pain routinely used four (4) separate CPT and HCPCS Codes to bill Allstate for P-

 Stim devices:

      63650 – “Percutaneous implantation of neurostimulator electrode array,
       epidural”;

      64555 – “Percutaneous implantation of neurostimulator, peripheral nerve”;

      95972 – “Electronic analysis of implanted complex spinal cord or peripheral
       neurostimulator pulse generator system with intraoperative or subsequent
       programming”; and

      A6237 – “Hydrocolloid dressing.”

        1157. On each occasion, the pain management clinics charged Allstate for

 three (3) units of CPT Codes 63650 and 64555, one (1) for each of the wires of the

 P-Stim device.

        1158. CPT Code 63650 describes the implantation of a spinal cord stimulator

 and CPT Code 64555 describes the implantation of a neuromuscular stimulator.




                                         204
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19         PageID.205   Page 205 of 308



       1159. When describing the same alleged application, CPT Codes 63650 and

 64555 are mutually exclusive, as they describe application of a device to different

 parts of the body.

       1160. Neither CPT Code 63650 nor 64555 describes P-Stim devices, which

 are transcutaneous, not percutaneous, and are affixed, not implanted.

       1161. As discussed above, P-Stim devices are simply acupuncture devices

 affixed to an area behind a patient’s ear.

       1162. CPT Code 94972 describes a procedure that was not performed at all

 by the pain management clinics, as the P-Stim devices affixed to patients came pre-

 programmed by the manufacturer.

       1163. HCPCS Code A6237 for wound dressing is also an improper charge,

 again because P-Stim application is transcutaneous.

       1164. In addition to the fraudulent and improper codes for P-Stim application

 discussed above, Advanced Surgery added additional fraudulent and improper codes

 to its bills when physicians applied P-Stims at its facility.

       1165. As discussed above, it is never medically necessary to apply a P-Stim

 device in a surgical suite.

       1166. Indeed, the majority of the P-Stim devices applied by the pain

 management clinics were performed in office settings, confirming that surgical

 suites are unnecessary.


                                              205
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19          PageID.206   Page 206 of 308



         1167. When Advanced Surgery convinced patients to undergo P-Stim

 application in its surgical suites, it added the following CPT and HCPCS Codes to

 its bills:

      99217 – “Observation care discharge”;

      93005 – “Electrocardiogram, routine ECG with at least 12 leads; tracing only,
       without interpretation and report;”

      A4450 – “Non-waterproof tape”;

      L8680 – “Implantable neurostimulator electrode;” and

      L8686 – “Implantable neurostimulator pulse generator.”

         1168. CPT Code 99217 is a wholly improper charge that should be billed only

 when a patient is placed on “observation status” at a hospital and then evaluated

 before discharge.

         1169. P-Stim applications at Advanced Surgery did not involve any such

 observation, nor did they result in any discharge report.

         1170. Instead, P-Stims were applied at Advanced Surgery as an extension of

 alleged evaluations performed by its associated physicians solely as a means to add

 tens of thousands of dollars in facility fee charges to submit to Allstate.

         1171. CPT Code 93005 describes a routine cardiology test that has nothing to

 do with the application of a P-Stim device.




                                           206
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19        PageID.207    Page 207 of 308



       1172. HCPCS Code A4550 describes a supply that is included with the P-

 Stim device.

       1173. HCPCS Codes L8680 and L8686 are both improper because they

 describe implantable, rather than transcutaneous, devices.

       1174. The proper HCPCS Code to describe the application of a P-Stim device

 is S8930, which is for “electrical stimulation of auricular acupuncture points; each

 15 minutes of personal one-on-one contact with the patient.”

       1175. CMS created HCPCS Code S8930 in April 2011, well before the

 defendants began submitting their fraudulent bills to Allstate.

       1176. The defendants choose not to use HCPCS Code S8930, which precisely

 describes the P-Stim application, because it would require them to submit a single

 charge with a description befitting the simple, non-surgical device application that it

 is.

       1177. Instead, the defendants chose a series of codes that they believed would

 justify their unreasonable charges of between $8,600 and $56,272 for each P-Stim

 device applied.

       1178. Allstate is not obligated to pay any pending bills for alleged P-Stim

 application fraudulently billed using CPT and HCPCS Codes that do not properly

 describe the treatment performed, and it is entitled to reimbursement for payment

 already tendered.


                                          207
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19         PageID.208    Page 208 of 308




        C.      FRAUDULENT BILLING FOR PROCEDURES

        1179. The defendants used esoteric and complex coding to submit charges for

 surgical and injection procedures, often involving multiple billing, in order to inflate

 charges submitted to Allstate to the maximum extent possible.

                1.   Fraudulent Billing for Fluoroscopy

        1180. One frequent method of improperly unbundling charges used by the

 defendants was to submit charges for fluoroscopic guidance for procedures that have

 such guidance built into their descriptions.

        1181. The majority of the injection procedures used by the defendant pain

 management clinics have fluoroscopic guidance expressly included in their

 definitions.

        1182. As one representative example, defendant Michigan Pain submitted

 charges for fluoroscopic guidance for the following procedures allegedly rendered

 to patient K.S. (Claim No. 0390106060):

      On January 14, 2016, CPT Code 62311 – “Injection, single, of diagnostic or
       therapeutic substance(s) not including neurolytic substances, including needle
       or catheter placement . . . lumbar, sacral”;

      On September 7, 2016, CPT Code 64635 – “Destruction by neurolytic agent,
       paravertebral facet joint nerve(s), with imaging guidance (fluoroscopy or CT);
       lumbar or sacral”;

      On November 28, 2016, February 7, 2017, and March 21, 2017, CPT Codes
       64493, 64494, and 64495 – “Injection(s), diagnostic or therapeutic agent,
       paravertebral facet joint with image guidance (fluoroscopy or CT), lumbar or
       sacral”;
                                           208
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19      PageID.209    Page 209 of 308




      On June 13, 2017, CPT Codes 64490, 64491, and 64492 – “Injection(s),
       diagnostic or therapeutic agent, paravertebral facet joint with image guidance
       (fluoroscopy or CT), cervical or thoracic”; and

      On July 11, 2017, CPT Codes 64633 and 64634 – “Destruction by neurolytic
       agent, paravertebral facet joint nerve(s), with imaging guidance (fluoroscopy
       or CT); cervical or thoracic.”

 (Emphasis added to all CPT Code descriptions above.)

        1183. Each time the defendant pain management clinics submitted charges for

 separate fluoroscopy guidance for injections and other procedures, they were

 attempting to fraudulently induce Allstate to make a second payment for services

 that were already included in the injections and procedures themselves.

        1184. Defendant Advanced Surgery also routinely used the same practice of

 fraudulent unbundling for facility fee charges for procedures with fluoroscopy

 guidance included.

        1185. The pain management clinics used CPT Codes 77002 and 77003 to

 report purported fluoroscopic guidance during procedures.

        1186. The CPT Code Book expressly directs providers “[d]o not report

 guidance codes 77001, 77002, 77003 for services in which fluoroscopic guidance is

 listed in the descriptor.”

        1187. Moreover, and as discussed further above, the pain management clinics

 submitted additional fraudulent charges for alleged epidurograms in connection with



                                         209
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19     PageID.210    Page 210 of 308



 injections for which they claimed to use fluoroscopic guidance, using CPT Code

 72275.

       1188. The description of CPT Code 72275 expressly states that it includes the

 fluoroscopic guidance itself.

       1189. Thus, the defendants’ bills for fluoroscopic guidance are unbundled

 from both the underlying procedure codes and from the improper and fraudulent

 epidurogram codes that were charged in nearly every instance.

       1190. The defendants also improperly submitted charges for multiple types of

 fluoroscopic guidance for the same procedure.

       1191. For example, patent R.C. (Claim No. 0390496980) allegedly underwent

 a lumbar epidural steroid injection performed by Madden at Michigan Pain.

       1192. Madden described a single instance of localizing the needle using

 fluoroscopy guidance, an action which, as discussed above, is included in the

 description of the injection procedure.

       1193. Michigan Pain nevertheless improperly submitted a bill to Allstate

 seeking reimbursement for two (2) instances of fluoroscopic guidance, using both

 CPT Codes 77002 and 77003.

       1194. Dearborn Pain and Advanced Surgery also fraudulently submitted the

 same charges for fluoroscopic guidance for the same procedures.




                                           210
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19        PageID.211    Page 211 of 308



       1195. For example, patient M.M. (Claim No. 0444997455) allegedly

 underwent a shoulder injection performed by Dearborn Pain’s Bhatti at Advanced

 Surgery on May 8, 2017.

       1196. Both Dearborn Pain and Advanced Surgery submitted charges to

 Allstate for the unnecessary fluoroscopic guidance purportedly used during this

 procedure.

              2.    Other Fraudulent Billing in Connection with Procedures

       1197. In addition to improper unbundled fluoroscopy charges, and charges for

 epidurograms not properly or actually performed, the defendant pain management

 clinics, Padula, Madden, and Gonte peppered their bills with improper charges for

 supplies.

       1198. When an injection is performed in a physician’s office, it is improper

 to submit charges for certain supplies that are necessarily incident to the procedure.

       1199. Among the supplies that cannot be billed by physicians are local

 anesthesia, which were regularly billed to Allstate by the defendants using HCPCS

 Codes S0020 and J2001.

       1200. The defendants also submitted charges to Allstate for contrast agent

 used in relation to fluoroscopic guidance using HCPCS Code Q9966.




                                          211
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19      PageID.212   Page 212 of 308



       1201. The contrast agent used in imaging guidance is included in the charge

 for the imaging itself, and thus the separate bills submitted by the defendants

 constitute fraudulent unbundling.

       1202. As set forth above, the imaging guidance bills submitted by the

 defendants were themselves fraudulently unbundled from the charges for the

 underlying procedures.

       1203. The defendants also routinely added a charge for use of surgical trays

 using CPT Code A4550.

       1204. To properly bill for surgical trays in relation to procedures performed

 in an office setting, the medical record must explain the need for and specifically

 designate the supplies used, which the defendants never did.

       1205. The defendants added a charge for hot packs to nearly every bill for

 injections they performed, using CPT Code 97010.

       1206. CPT Code 97010 is a physical therapy code that is not properly billed

 during an injection procedure.

       1207. The defendants also routinely added a charge for surgical trays

 allegedly used during procedures performed at Advanced Surgery.

       1208. When procedures are performed by physicians in other facilities,

 including ambulatory surgery centers like Advanced Surgery, it is not proper for




                                         212
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19       PageID.213     Page 213 of 308



 physicians to submit charges for any supplies, as they are included in the separately-

 billed facility fee charge.

       1209. Padula, Madden, Gonte, and the defendant pain management clinics

 regularly submitted charges for supplies allegedly used during injections and other

 procedures even when they were performed in surgical facilities that submitted

 separate charges covering such supplies.

       1210. The defendants also submitted improper and unnecessary charges using

 DME HCPCS Codes for supplies allegedly used during discogram procedures.

       1211. Michigan Pain, Dearborn Pain, and Padula routinely submitted charges

 for thousands of dollars for electrodes and lead wires using CPT Codes A4556 and

 A4557, both of which describe items that are used in connection with sleep apnea

 monitors or TENS devices.

       1212. Allstate is not required to pay the defendants for medically unnecessary

 supplies that were improperly unbundled from the procedures allegedly performed.

       D.     FRAUDULENT BILLING FOR DURABLE MEDICAL EQUIPMENT

       1213. As discussed above, the predetermined treatment protocol used by

 Padula, Madden, Gonte, and the pain management clinics involved the unlicensed

 issuance of DME, and particularly a Velcro lumbar back brace called “The Weave.”




                                          213
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19       PageID.214    Page 214 of 308



       1214. Each time the defendants unlawfully issued this back brace to patients,

 they submitted a charge of $1,400 and improperly described the brace using HCPCS

 Code L0631. See Exhibits 1 through 4.

       1215. HCPCS Code L0631 describes a lumbar-sacral orthosis that has been

 “trimmed, bent, molded, assembled, or otherwise customized to fit a specific patient

 by an individual with expertise.”

       1216. The pre-fabricated, off-the-shelf “The Weave” brace was never

 customized by the defendants for the patients at issue herein.

       1217. Instead, to the extent the back brace was dispensed at all, it was self-

 adjustable by the individual patients.

       1218. The correct HCPCS Code for such an off-the-shelf lumbar brace is

 L0628, which was never billed by the defendants relative to the patients at issue

 herein. See Exhibits 1 through 4.

       1219. Not only was the back brace improperly billed in almost every instance,

 but the former Michigan Pain office manager testified that defendants Maffia, a

 layperson, and Jerome actually dispensed braces to patients, and added the braces to

 patient bills, even when the patient had not been prescribed a brace by a physician:

          Q. So you would fill out a billing sheet that had like lines where you
             would check off what treatment was provided?

          A. Yes, I would fill those out occasionally, if there was extra things
             needed. Like if the patient required a -- if John Maffia gave the
             patient a back brace but it was not indicated by Dr. Padula on the
                                          214
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19           PageID.215     Page 215 of 308



               billing sheet, I would then circle it or check it and submit it to the
               biller.

            Q. So there were times that Dr. Padula or one of the other doctors
               wouldn’t prescribe a back brace on the paperwork, and then Mr.
               Maffia would add it?

            A. Yes, Mr. Maffia or Mr. Jerome…

       1220. Allstate is not required to compensate the defendants for DME

 fraudulently issued pursuant to a predetermined treatment protocol or “prescribed”

 by laypersons, and is entitled to return of all sums paid due to the fraudulent issuance

 of DME by the defendants.

 XII. THE DEFENDANTS’ CHARGES ARE UNREASONABLE AND NOT
      CUSTOMARY

       A.      CHARGES SUBMITTED BY PRECISE MRI

               1.    Precise MRI’s Representations Regarding Cost and Revenue

       1221. On or about September 15, 2015, Precise MRI submitted documents to

 the Michigan Department of Community Health in support of its application for a

 Certificate of Need (“CON”) to operate a mobile MRI host site.

       1222. The letter of intent filed by Precise MRI reported that it would spend

 $40,000 for renovations, that it had a space lease for $51,000 per year, and that it

 had a lease for mobile MRI equipment for one (1) day per week for $150,000 per

 year. See Exhibit 15.




                                            215
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19         PageID.216    Page 216 of 308



       1223. The space lease amount represented by Precise MRI in its letter of

 intent was false; the actual lease provides for rent in the amount of $2,125 per month,

 for a total of $25,500 per year. See Exhibit 16.

       1224. Precise MRI also submitted a “Statement of Revenue and Expense” in

 which it reiterated the cost representations made in its letter of intent, and further

 stated that it expected to hire just one employee, a receptionist, who would be paid

 $10,000 per year in wages and benefits. See Exhibit 17.

       1225. Additional costs reported by Precise MRI for utilities, insurance,

 medical supplies, office supplies, and radiologic services totaled $87,500 per year.

 Id.

       1226. Specifically, Precise MRI reported that each scan performed would

 incur a cost of $60 for a radiologist to interpret the images, $10 for medical supplies,

 and $3 for office supplies. Id.

       1227. Based on these detailed projections, Precise MRI estimated that its

 average cost per MRI would be $301 in its first year of operation, and $280

 thereafter. Id.

       1228. Precise MRI represented to the State of Michigan to acquire its CON

 that its average charge per MRI would be $1,100 in its first year, and $1,000 in its

 second and third year. Id.




                                           216
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19        PageID.217    Page 217 of 308



        1229. Based on the representations made by Precise MRI, its CON application

 was approved and it began performing MRIs on March 29, 2016.

        1230. Precise MRI then used this CON approval to obtain non-substantive

 reviews and approvals of applications to add additional mobile MRI route stops to

 its host site.

                  2.   Precise MRI’s Charges to Allstate

        1231. Precise MRI began submitting charges to Allstate on March 29, 2016,

 the date it commenced operation.

        1232. For the three (3) MRIs allegedly performed on March 29, 2016, along

 with an additional five (5) MRIs allegedly performed in the week thereafter, Precise

 MRI submitted charges of $4,300 per scan.

        1233. For every MRI allegedly performed after April 5, 2016, Precise MRI

 has submitted charges of at least $4,900 per scan, regardless of the body part

 purportedly imaged.

        1234. Using the highest per-MRI cost of $301 admitted by Precise MRI, its

 charges to Allstate were between fourteen (14) and sixteen (16) times its cost per

 MRI.

        1235. Because Precise MRI’s cost projections decreased after its first year,

 and because it actually negotiated cheaper leases for its physical space than reported,

 the unreasonable inflation of its charges compared to its costs is actually higher.


                                          217
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19        PageID.218     Page 218 of 308



       1236. As itemized in the chart annexed hereto at Exhibit 5, Precise MRI has

 billed Allstate for 454 MRIs since March 29, 2016.

       1237. Precise MRI billed Allstate in the amount of $2,221,785 for the 454

 MRIs allegedly performed since March 29, 2016. Id.

       1238. By Precise MRI’s own admission, the cost to it for these 454 MRIs was

 no more than $136,654 (454 x $301).

       1239. Thus, Precise MRI’s costs for the MRIs performed since March 29,

 2016 represent, at most, just 6.1% of the total amount it billed to Allstate.

       1240. Since increasing its charges the week after it commenced operation,

 Precise MRI billed Allstate at least $4,599 more than its cost per MRI.

       1241. It is untenable that the Michigan No-Fault Act was enacted to permit

 such gross exploitation of the benefits available thereunder.

       1242. Indeed, such excessive charges stand in stark contrast to the established

 public policy in Michigan that the No-Fault Act should not increase the cost of

 healthcare treatment.

              3.     Precise MRI’s Charges Far Exceeded the Amounts Paid by
                     Other Michigan Payors

       1243. In addition to its charges being unreasonable and excessive based on its

 admitted-to costs, Precise MRI’s charges are also grossly excessive when compared

 to other prominent Michigan payors.



                                           218
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19     PageID.219   Page 219 of 308



         1244. For example, Medicare reimbursed for MRIs performed in Macomb,

 Oakland, and Wayne counties at the following amounts for MRIs performed in 2015

 through 2017:

                           2015A           2015B           2016           2017
     CPT Code 70551       $230.15         $231.30         $232.01        $234.22
     CPT Code 72141       $244.06         $224.52         $225.73        $228.00
     CPT Code 72146       $223.40         $224.52         $225.73        $228.35
     CPT Code 72148       $223.33         $223.44         $224.66        $227.29
     CPT Code 73221       $235.81         $236.99         $237.80        $240.78
     CPT Code 73718       $364.47         $366.29         $366.28        $368.59
     CPT Code 73721       $325.45         $236.63         $238.16        $240.42

         1245. Michigan Medicaid reimbursed for MRIs performed from 2015 through

 2017 at the following amounts:

                                2015                 2016               2017
     CPT Code 70551            $127.77              $128.37            $129.16
     CPT Code 72141            $124.01              $124.80            $125.60
     CPT Code 72146            $124.01              $124.80            $125.79
     CPT Code 72148            $123.22              $124.21            $125.20
     CPT Code 73221            $130.75              $131.54            $132.73
     CPT Code 73718            $202.46              $203.05            $203.84
     CPT Code 73721            $130.75              $131.74            $132.53

         1246. The Michigan workers’ compensation program reimbursed MRIs

 performed from 2015 through 2017 at the following amounts:

                                2015                 2016               2017
     CPT Code 70551            $230.15              $232.01            $234.22
     CPT Code 72141            $324.04              $225.73            $228.00
     CPT Code 72146            $223.40              $225.73            $228.35
     CPT Code 72148            $222.33              $224.66            $227.29
     CPT Code 73221            $235.81              $237.80            $240.78
     CPT Code 73718            $364.47              $366.28            $368.59
     CPT Code 73721            $235.45              $238.16            $240.42




                                         219
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19      PageID.220    Page 220 of 308



       1247. Allstate is not suggesting that it should pay only what other Michigan

 payors pay for MRIs.

       1248. However, the reimbursement amounts from other payors are indicative

 of the range for what a reasonable charge and reimbursement is per MRI.

       1249. Precise MRI’s charges are well outside this range and the spectrum of

 reasonableness and the defendants cannot sustain their burden of proving otherwise.

             4.     Precise MRI Charges Allstate More Than Other Payors

       1250. Michigan law is clear that a provider’s charge “shall not exceed the

 amount the person or institution customarily charges for like products, services and

 accommodations in cases not involving insurance.” Mich. Comp. Laws § 500.3157.

       1251. “[A] no-fault insurer is not liable for the amount of any charge that

 exceeds the health-care provider’s customary charge for a like product, service, or

 accommodation in a case not involving insurance.” Hofmann v. Auto Club Ins.

 Ass’n, 211 Mich. App. 55, 103 (1995).

       1252. In its CON application, Precise MRI stated that its “average charges”

 per MRI would be $1,100 in its first year and $1,000 thereafter. See Exhibit 17.

       1253. In stark contrast to the defendants’ represented average charge of

 $1,100 or $1,000 per MRI, Allstate has never been charged an amount less than

 $4,300 per MRI and the vast majority of the charges at issue herein were submitted

 at $4,900 per MRI. See Exhibit 5.


                                         220
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19           PageID.221    Page 221 of 308



       1254. Accordingly, for Precise MRI’s average charges of $1,100 or $1,000

 per MRI to be valid, Precise MRI must be charging a significantly lower amount to

 the other payor sources it lists in its application than it does to Allstate.

       1255. Indeed, Precise MRI has admitted in discovery responses submitted to

 Allstate that it charges different payors different amounts for the same MRIs for

 which it almost always charged Allstate $4,900.

       1256. Precise MRI further admitted that it charges Medicaid less than $4,900

 per MRI.

       1257. Precise MRI’s use of differing charge amounts is evidence that $4,900

 is not its “customary charge,” but rather is the amount it uses to victimize Allstate

 by attempting to exploit the benefits available under the No-Fault Act.

       B.     CHARGES SUBMITTED BY THE PAIN MANAGEMENT CLINICS

       1258. As discussed above, the defendants aggressively pressured patients to

 undergo unnecessary testing and procedures, including comparative muscle testing,

 range of motion testing, EEGs, injections, and discograms.

       1259. When the defendants were successful in coercing patients to undergo

 medically unnecessary testing and procedures, the bills that resulted from such

 testing and treatment were staggering.




                                            221
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19       PageID.222    Page 222 of 308



       1260. For example, defendant Michigan Pain routinely submitted charges to

 Allstate of $24,000 for injections performed during discography procedures using

 CPT Code 62290.

       1261. The average Medicare reimbursement for CPT Code 62290 in the

 Detroit area is $338.16.

       1262. Michigan Pain and Dearborn Pain each submitted charges of $9,500 per

 day for purported ambulatory EEG monitoring using CPT Code 95951.

       1263. The average Medicare reimbursement for CPT Code 95951 in the

 Detroit area is $335.52.

       1264. Allstate is not suggesting that a reasonable price under the No-Fault Act

 is necessarily equivalent to Medicare reimbursement rates, but charges that are up

 to 70 times higher than the amounts paid by other payors are per se unreasonable.

       1265. The defendant pain management clinics also submitted charges for the

 DME that they were not licensed to issue at rates that were many times higher than

 amounts that identical items could be obtained through numerous retailers.

       1266. The lumbar support issued to nearly every patient called “The Weave”

 retails for less than $100 at numerous stores, including availability at Wal-Mart for

 $62.99, but was invariably charged to Allstate by the defendants at $1,400.




                                         222
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19       PageID.223     Page 223 of 308



       1267. The lead wires and electrodes that were improperly billed by the

 defendants in relation to procedures can both be obtained for less than $10, but were

 billed at rates of $6,500 and $1,800, respectively.

       1268. Allstate is not obligated to pay any pending bills for testing, equipment,

 or procedures billed at excessive amounts, and it is entitled to reimbursement for

 those procedures for which it has already tendered payment.

       C.     CHARGES SUBMITTED BY ADVANCED SURGERY

       1269. As discussed above, Advanced Surgery was primarily used as a venue

 for procedures that could normally be performed in-office, and were in fact regularly

 performed in-office by the defendants, in order to generate additional facility fee

 charges for procedures.

       1270. The facility fees charged by Advanced Surgery for the unnecessary use

 of its surgical suites were unreasonable.

       1271. Most egregiously, Advanced Surgery charged Allstate as much as

 $72,989 for application of medically useless P-Stim devices in its facility, a process

 that defendant Padula has testified takes no longer than fifteen (15) minutes.

       1272. Advanced Surgery obtained P-Stim devices for no more than $280.

       1273. Advanced Surgery also routinely submitted charges of more than

 $14,000 for injections that take only minutes to perform and are regularly performed




                                             223
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19        PageID.224   Page 224 of 308



 in physician offices without any facility fee charges, including by the pain

 management clinic defendants.

       1274. Advanced Surgery also charged unconscionable amounts when

 surgeries were actually performed.

       1275. For example, patient P.S. (Claim No. 0461166407) allegedly

 underwent a laminotomy on April 26, 2018 at Advanced Surgery.

       1276. The surgeon who performed the surgery submitted charges totaling

 $153,670 for this procedure that lasted no longer than 90 minutes, including $33,750

 submitted through an entity owned by defendant Gonte.

       1277. Defendants Padula and Dearborn Pain submitted additional charges of

 $28,400 for “intraoperative monitoring,” allegedly performed by Padula and

 unlicensed physician Petryk, including codes that describe electrodiagnostic testing

 and TENS device supplies.

       1278. A nurse practitioner from a fourth separate pain management clinic

 submitted charges totaling $19,775 in relation to the procedure.

       1279. Despite at least four (4) other entities submitting charges for the staff

 and supplies used during the surgery, Advanced Surgery submitted charges totaling

 $207,766.16 for this outpatient procedure.

       1280. In total, the defendants and their associates submitted charges to

 Allstate totaling at least $409,611.16 for this one procedure.


                                          224
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19       PageID.225    Page 225 of 308



       1281. An article published in August 2017 surveyed the costs of lumbar

 laminotomies for 181,267 patients throughout the country, and found that the

 average cost in the most recent year studied (2013) was $11,405. Corinna C.

 Zygourakis, M.D., et al., Geographic and Hospital Variation in Cost of Lumbar

 Laminectomy and Lumbar Fusion for Degenerative Conditions, 81 NEUROSURG

 331-340 (2017).

       1282. The amount charged by the defendants was nearly thirty-six (36) times

 this average cost.

       D.     CHARGES FOR TRANSPORTATION SERVICES

       1283. The transportation charges submitted by defendant Medi Transit to

 Allstate are unreasonable and excessive.

       1284. For most patients, Medi Transit submitted bills to Allstate charging flat

 fees of $55 for each leg of transportation allegedly provided.

       1285. These rates far exceed the amount of a taxicab or application-based

 ride-hailing services, such as Uber or Lyft.

       1286. For example, patient F.P. (Claim No. 0312756349) lives just under

 seven (7) miles from North Shore.

       1287. The $55 amount ($110 round-trip) invariably charged by Medi Transit

 for allegedly transporting F.P. to North Shore was more than three (3) times the

 amount of a taxicab and approximately five (5) times the most expensive amount


                                          225
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19         PageID.226    Page 226 of 308



 that it would cost to take an application-based ride-hailing service, such as Uber or

 Lyft.

         1288. F.P. could have obtained transportation to North Shore in a taxi, with a

 15% tip, for $17.19.

         1289. If F.P. were to ride as a single passenger using Uber, his estimated fare

 would be $11.74 in each direction.

         1290. If F.P. were to ride as a single passenger using Lyft, his estimated fare

 would be $12-$15 in each direction.

         1291. The excessive amounts charged relative to F.P. were not unique; many

 of the patients at issue herein live within ten (10) miles of North Shore but incurred

 the same unreasonable charges for alleged transportation services, including:

      S.M. (Claim No. 0277939351) – 8.9 miles from North Shore

      D.S. (Claim No. 0355492943) – 7.8 miles from North Shore

      M.D. (Claim No. 0266797785) – 5.3 miles from North Shore

         1292. In all cases, records submitted to Allstate by Medi Transit lack

 recordings of both the time transportation services were allegedly provided and the

 distances of the alleged ride, both of which would reveal the absurdity of the amounts

 charged.




                                           226
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19         PageID.227    Page 227 of 308




 XIII. MISREPRESENTATIONS MADE BY THE DEFENDANTS AND
       RELIED ON BY ALLSTATE

       A.     MISREPRESENTATIONS BY THE DEFENDANTS

       1293. To induce Allstate to pay promptly their fraudulent charges, the

 defendants submitted and caused to be submitted to Allstate false documentation

 that materially misrepresented that the services they referred and billed were

 necessary within the meaning of the Michigan No-Fault Act, that the charges for the

 same were reasonable, and that all treatment was lawfully and actually rendered.

       1294. Claims for medical benefits under Michigan’s No-Fault Act can only

 be made for “reasonable charges incurred for reasonably necessary products,

 services and accommodations for an injured person’s care, recovery, or

 rehabilitation.” Mich. Comp. Laws § 500.3107(1)(a).

       1295. Moreover, claims for medical benefits under Michigan’s No-Fault Act

 can only be made for services that are “lawfully render[ed].” Mich. Comp. Laws §

 500.3157.

       1296. Thus, every time the defendants submitted bills and medical records to

 Allstate supporting their claims for No-Fault benefits, the defendants necessarily

 warranted that such bills and records related to lawfully and actually rendered and

 necessary treatment for their patients’ care, recovery, or rehabilitation.




                                           227
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19      PageID.228    Page 228 of 308



       1297. There are no less than seventeen (17) separate reasons why the

 defendants’ alleged treatment was not in fact performed, was not lawful, was not

 medically necessary, and was fraudulently billed to Allstate:

       a.    Michigan Pain, Dearborn Pain, Southfield Pain, Sterling Heights Pain,
             Advanced Surgery, Padula, Madden, Gonte, Maffia, Jerome, Goldstein,
             Fatina Masri, and Haitham Masri billed Allstate for treatment and
             services that were not actually provided. Multiple patients at issue in
             this Complaint denied receiving the treatment or services that these
             defendants purported to provide.

       b.    The defendants falsified and altered records to justify performance of
             medically unnecessary services, including physical therapy and
             medical transportation, and to create the appearance of injuries that
             were more severe than they actually were.

       c.    The defendants offered improper inducements to patients to undergo
             medically unnecessary treatments, including cash payments, in-kind
             compensation, and promises of disability certificates and prescriptions
             for narcotic drugs.

       d.    The defendants illegally solicited patients for unnecessary treatment
             and engaged in quid pro quo relationships with each other. The
             defendants utilized runners to recruit patients to receive unnecessary
             treatment and personally sought out patients who did not require
             medical care. The defendants’ methods of obtaining patients did not
             include considerations of medical necessity.            The defendants
             participated in quid pro quo relationships with each other that derived
             profit for themselves without regard for the necessity and lawfulness of
             medical treatment.

       e.    The defendants used an unlawful predetermined treatment protocol,
             implemented by the ordering of excessive physical therapy, disability,
             diagnostic testing, DME, medically useless P-Stim devices,
             medication, injection therapy, invasive procedures, and MRI imaging.
             This predetermined protocol is confirmed by the nearly identical
             purported findings and treatment plans ordered for patients at issue in


                                         228
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19       PageID.229    Page 229 of 308



             this Complaint, which have no relationship to medical necessity or any
             patient-specific considerations.

       f.    Padula, Madden, Gonte, Maffia, Jerome, Goldstein, the defendant pain
             management clinics, Advanced Surgery, Fatina Masri, and Haitham
             Masri subjected patients to unnecessary and clinically useless P-Stim
             devices. The defendants further fraudulently required patients to have
             this acupuncture device applied in operating rooms and surgical
             centers, despite the fact that it is a transcutaneous adhesive application
             that has no surgical aspect whatsoever.

       g.    Padula, Madden, Gonte, Maffia, Jerome, Goldstein, and the defendant
             pain management clinics indiscriminately referred patients for physical
             therapy (frequently to defendant North Shore) without any individual
             determination of medical necessity, and without any evaluation of the
             efficacy of such treatment. The predetermined nature of these referrals
             is illustrated by the defendants’ purported examination findings, which
             frequently ordered physical therapy without reference to whether or not
             the patient was already attending physical therapy, or whether it was
             effective.

       h.    Padula, Madden, Gonte, Maffia, Jerome, Goldstein, and the defendant
             pain management clinics referred patients for MRIs, and Precise MRI
             billed for MRIs, that were medically unnecessary and performed only
             in furtherance of the scheme to bill Allstate for as many ancillary
             services as possible, and not based on the individual needs of patients.

       i.    Precise MRI and Karrumi submitted bills to Allstate seeking payment
             for medically unnecessary MRIs that were ordered as a matter of course
             at the outset of treatment and were excessive in number.

       j.    Precise MRI and Karrumi submitted bills to Allstate for MRIs that were
             medically unnecessary and failed to adhere to applicable standards of
             care, including ACR guidelines. Precise MRI and Karrumi routinely
             performed MRIs that lacked any supporting examination or neurologic
             test findings. It was these defendants’ responsibility to confirm the
             need for MRIs pursuant to ACR guidelines before performing the same.

       k.    Precise MRI and Karrumi submitted bills to Allstate seeking payment
             for MRI charges that, by their own admissions in documents submitted
                                         229
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19       PageID.230    Page 230 of 308



             to the State of Michigan, were many times their cost for each MRI
             purportedly performed. These defendants’ charges to Allstate were not
             reasonable and therefore non-compensable under the Michigan No-
             Fault Act.

       l.    Padula, Madden, Gonte, Maffia, Jerome, Goldstein, and the defendant
             pain management clinics prescribed medications, including narcotics,
             on a pro forma basis in an attempt to incentivize patients to continue to
             return to them for medically unnecessary treatment. The predetermined
             nature of the prescriptions written by the defendants is evidenced by the
             lack of influence of urine drug test results on their prescription habits,
             which continued without change even in the face of evidence that
             patients were abusing or diverting the drugs prescribed.

       m.    Padula, Madden, Gonte, Maffia, Jerome, Goldstein, and the defendant
             pain management clinics ordered and performed medically unnecessary
             injections and surgical procedures in violation of applicable standards
             of care.

       n.    Padula, Madden, Gonte, Maffia, Jerome, Goldstein, and the defendant
             pain management clinics fraudulently upcoded office visits, submitted
             charges for office visits that were included in global post-surgery
             periods, and improperly submitted charges for office visits when
             patients presented to the pain management clinics for pre-planned
             procedures.

       o.    The defendant pain management clinics, Padula, Gonte, Madden,
             Maffia, Jerome, and Goldstein submitted claims using CPT Codes to
             separately describe aspects of the same procedure allegedly performed,
             which constitutes a fraudulent billing practice known as unbundling.

       p.    Michigan Pain, Dearborn Pain, Southfield Pain, Advanced Surgery,
             Padula, Madden, Gonte, Maffia, Jerome, Goldstein, Fatina Masri, and
             Haitham Masri submitted charges to Allstate for clinically-useless P-
             Stim acupuncture devices using CPT Codes that they knew described
             procedures that were far more complex and invasive than P-Stim, which
             merely involves placing an adhesive behind patients’ ears.

       q.    The pain management clinics, North Shore, Medi Transit, Advanced
             Surgery, Padula, Madden, Gonte, Karrumi, Faraj, Fatina Masri, and
                                         230
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19         PageID.231       Page 231 of 308



              Haitham Masri submitted charges to Allstate at amounts that were
              excessive and unreasonable for nearly all services at issue herein,
              including office evaluations, P-Stim, surgical procedures,
              transportation, MRI imaging, medications, and facility fees.

       1298. As detailed supra, the defendants frequently violated established

 standards of care, treated excessively, and rendered treatment without basis or

 adequate substantiation.

       1299. If treatment is not required for a patient’s care, recovery, or

 rehabilitation, such treatment is not medically necessary.

       1300. The foregoing facts – billing for services not rendered, unlawfully

 soliciting patients, offering inducements and kickbacks, falsifying documents to

 justify excessive treatment, using a predetermined treatment protocol to inflate

 charges, and misrepresenting the necessity of procedures performed on submitted

 bills – were not, and could not have been, known to Allstate until it commenced its

 investigation of the defendants shortly before the filing of this action.

       1301. Taken as a whole, the prevalence of such facts and the defendants’

 failure to abide by accepted standards of care render the treatment and testing

 allegedly provided by the defendants unnecessary and unlawful.

       1302. The fact of violations of medical standards is present with respect to

 every patient at issue in this Complaint, including those specific patient examples

 set out above and in the charts annexed at Exhibits 1 through 8.



                                           231
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19        PageID.232    Page 232 of 308



        1303. Thus, each claim for payment (and accompanying medical records)

 under Michigan’s No-Fault Act faxed and mailed to Allstate by, on behalf of, or with

 the knowledge of the defendants constitutes a misrepresentation because the

 treatment underlying the claim was not lawful and medically necessary, as it must

 be in order to be compensable under Michigan law.

        1304. Moreover, each HICF submitted to Allstate by the defendants contained

 the following notation: “NOTICE: Any person who knowingly files a statement of

 claim containing any misrepresentation or any false, incomplete or misleading

 information may be guilty of a criminal act punishable under law and may be subject

 to civil penalties.”

        1305. Through the submission of patient records, invoices, HICFs, and other

 medical documentation to Allstate via the interstate wires and the U.S. Mail, the

 defendants attested to the fact, lawfulness, and medical necessity of the visits,

 examinations, screenings, testing, procedures, and ancillary services for which they

 billed Allstate.

        1306. As the defendants did not render lawful and reasonably necessary

 medical treatment and testing, and misrepresented the treatment and testing

 purportedly performed, each bill and accompanying documentation faxed or mailed

 by or on behalf of the defendants to Allstate constitutes a material misrepresentation.




                                          232
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19           PageID.233     Page 233 of 308



       1307. As licensed medical professionals, defendants Padula, Madden, Gonte,

 Karrumi, Haitham Masri, and Fatina Masri were obligated, legally and ethically, to

 act honestly, with integrity, and in accordance with their professional oaths and

 pledges.

       1308. Each misrepresentation made by Padula, Madden, Gonte, Karrumi,

 Haitham Masri, and Fatina Masri was in violation of their legal and ethical

 obligations as healthcare professionals.

       B.     ALLSTATE’S JUSTIFIABLE RELIANCE

       1309. The facially valid documents submitted to Allstate by the defendants

 were designed to, and did in fact, induce Allstate to rely on the documents.

       1310. At all relevant times, the defendants concealed from Allstate facts

 regarding the fact, lawfulness, and medical necessity of services allegedly provided

 and referred by them to prevent Allstate from discovering that the claims submitted

 by and on behalf of the defendants were not compensable under the No-Fault Act.

       1311. These     misrepresentations         include   submitting     false   medical

 documentation, including HICFs, documenting the fact, lawfulness, and necessity of

 medical treatment, testing, and services in order to seek reimbursement under

 Michigan’s No-Fault Act.




                                            233
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19       PageID.234    Page 234 of 308



        1312. Evidence of the fraudulent scheme detailed in this Complaint was not

 discovered until after patterns had emerged and Allstate began to investigate the

 defendants, revealing the true nature and full scope of their fraudulent scheme.

        1313. Due to the defendants’ material misrepresentations and other

 affirmative acts designed to conceal their fraudulent scheme, Allstate did not and

 could not have discovered that its damages were attributable to fraud until shortly

 before it filed this Complaint.

        1314. In reliance on the defendants’ misrepresentations, Allstate paid money

 to the defendants to its detriment.

        1315. Allstate would not have paid these monies had the defendants provided

 true and accurate information about the fact, lawfulness, and necessity of the

 referrals and medical services provided.

        1316. As a result, Allstate has paid in excess of $3,501,685 to the defendants

 in reasonable reliance on the false medical documentation and false representations

 regarding the defendants’ eligibility for reimbursement under the Michigan No-Fault

 Act.

 XIV. MAIL AND WIRE FRAUD RACKETEERING ACTIVITY

        1317. As discussed above, the referrals, treatment, and services purportedly

 provided by the defendants were not medically necessary, were unlawful, and were

 fraudulently billed.


                                            234
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19       PageID.235    Page 235 of 308



       1318. The objective of the scheme to defraud Allstate, which occurred

 throughout the period noted in Exhibits 1 to 8, was to collect No-Fault benefits to

 which the defendants were not entitled because the medical services rendered, if at

 all, were not necessary and were not lawfully rendered, were fraudulently billed, and

 were billed at excessive and unreasonable amounts.

       1319. This objective necessarily required the submission of claims for

 reimbursement to Allstate.

       1320. The defendants created, prepared, and submitted false medical

 documentation and placed in a post office and/or authorized depository for mail

 matter things to be sent and delivered by the United States Postal Service or sent

 through faxes over interstate wires.

       1321. All documents, medical records, notes, reports, HICFs, medical

 diagnoses, letters, correspondence, and requests for payment in connection with the

 insurance claims referenced throughout this pleading traveled through interstate

 wires or the U.S. Mail.

       1322. All medical records and bills submitted through interstate wires by the

 defendants were faxed from the defendants in Michigan to Allstate in Georgia until

 November 2013 and thereafter were faxed to Allstate in Iowa.

       1323. Allstate received all medical records and bills faxed to it by the

 defendants in Georgia until November 2013 and thereafter in Iowa.


                                         235
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19        PageID.236     Page 236 of 308



       1324. Every automobile insurance claim detailed herein involved at least one

 (1) use of the U.S. Mail, including the mailing of, among other things, the notice of

 claim, initial policies, insurance payments, benefits payment checks, and the return

 of the cancelled check drafts to the financial institution(s) from which the draft(s)

 were drawn, as well as the return of check draft duplicates to Allstate for filing.

       1325. It was foreseeable to the defendants that faxing bills and medical

 records to Allstate would trigger mailings in furtherance of the scheme to defraud,

 including actual payment of fraudulent bills via checks mailed by Allstate.

       1326. Every payment at issue in this Complaint where Allstate was induced

 to rely on the defendants’ false medical records and bills was tendered via a check

 mailed by Allstate using the U.S. Mail.

       1327. The fraudulent medical billing scheme detailed herein generated

 thousands of mailings and faxes.

       1328. A chart highlighting representative examples of mail and wire fraud

 arising from the defendants’ patient/business files is annexed hereto at Exhibit 18.

       1329. As detailed herein, the defendants also submitted, caused to be

 submitted, or knew medical documentation and claims for payment would be

 submitted to Allstate via fax or mail related to each exemplar patient discussed in

 this Complaint.




                                           236
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19       PageID.237    Page 237 of 308



       1330. It was within the ordinary course of business for Michigan Pain,

 Dearborn Pain, Southfield Pain, Sterling Heights Pain, Precise MRI, Advanced

 Surgery, North Shore, and Medi Transit to submit claims for No-Fault

 reimbursement to insurance carriers like Allstate through faxes and the U.S. Mail.

       1331. Moreover, the business of providing medical services by each of the

 defendant clinics at issue herein is regularly conducted by fraudulently seeking

 reimbursement to which each defendant clinic is not entitled through the use of

 fraudulent communications sent via faxes and the U.S. Mail.

       1332. In other words, discrete (claim- and patient-specific) instances of mail

 and wire fraud are a regular way of doing business for each of the defendant clinics.

       1333. The defendant clinics, at the direction and with the knowledge of their

 owners and managers, continue to submit claims for payment to Allstate and, in

 some instances, continue to commence litigation against Allstate seeking to collect

 on unpaid claims.

       1334. Thus, the defendants’ commission of mail and wire fraud continues.

       1335. As all of the defendants named herein agreed that they would use (and,

 in fact, did use) the mails in furtherance of their scheme to defraud Allstate by

 seeking payment for services that are not compensable under the Michigan No-Fault

 Act, these defendants committed mail fraud, as defined in 18 U.S.C. § 1341.




                                         237
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19        PageID.238      Page 238 of 308



       1336. As several of the defendants named herein agreed that they would use

 (and, in fact, did use) faxes over interstate wires in furtherance of their scheme to

 defraud Allstate by seeking payment for services that are not compensable under the

 Michigan No-Fault Act, these defendants committed wire fraud, as defined in 18

 U.S.C. § 1343.

       1337. Allstate reasonably relied on the submissions it received from Michigan

 Pain, Dearborn Pain, Southfield Pain, Sterling Heights Pain, Precise MRI, Advanced

 Surgery, North Shore, and Medi Transit, including the representative submissions

 set out in Exhibit 18 annexed hereto and identified in the exemplar claims above.

       1338. As the defendants agreed to pursue the same criminal objective

 (namely, mail and wire fraud), they committed a conspiracy within the meaning of

 the RICO Act, 18 U.S.C. § 1962(d), and are therefore jointly and severally liable for

 Allstate’s damages.

 XV. DAMAGES

       1339. The pattern of fraudulent conduct by the defendants injured Allstate in

 its business and property by reason of the aforesaid violations of law.

       1340. Although it is not necessary for Allstate to calculate damages with

 specificity at this stage in the litigation, and Allstate’s damages continue to accrue,

 Allstate’s injury includes, but is not limited to, compensatory damages in excess of

 $3,501,685.


                                          238
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19         PageID.239    Page 239 of 308



         1341. Exhibits 19 through 26 annexed hereto and incorporated herein as if

 fully set forth in their entirety, identify monies paid by Allstate to the defendants by

 date, payor, patient claim number, check number, and amount.

         1342. Exhibit 19 details payments made by Allstate to Michigan Pain since

 2014.

         1343. Exhibit 20 details payments made by Allstate to Dearborn Pain since

 2017.

         1344. Exhibit 21 details payments made by Allstate to Southfield Pain since

 2016.

         1345. Exhibit 22 details payments made by Allstate to Sterling Heights Pain

 since 2017.

         1346. Exhibit 23 details payments made by Allstate to Precise MRI since

 2016.

         1347. Exhibit 24 details payments made by Allstate to Advanced Surgery

 since 2015.

         1348. Exhibit 25 details payments made by Allstate to North Shore since

 2012.

         1349. Exhibit 26 details payments made by Allstate to Medi Transit since

 2013.




                                           239
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19       PageID.240    Page 240 of 308



       1350. Every claim identified in Exhibits 19 through 26 derives from an

 Allstate insurance policy.

       1351. Allstate’s claim for compensatory damages, as set out in Exhibits 19

 through 26, does not include payment made with respect to any Assigned Claim

 Facility/Michigan Automobile Insurance Placement Facility claimant.

       1352. Every payment identified in Exhibits 19 through 26 was made by

 Allstate alone and Allstate has not been reimbursed for any of the payments itemized

 in Exhibits 19 through 26.

       1353. Moreover, every payment identified in Exhibits 19 through 26 derives

 from a check sent by Allstate to the defendants through the U.S. Mail.

       1354. As such, the defendants knew that the U.S. Mail would be used as part

 of their scheme to defraud as the defendants only faxed and mailed medical records

 and bills for the purpose of having Allstate rely on such documents and mail payment

 in response thereto.

       1355. Allstate also seeks damages, in an amount to be determined at trial,

 related to the cost of claims handling/adjustment for claims mailed and faxed by the

 defendants, which includes the cost of investigation to uncover the fraudulent nature

 of the claims submitted by the defendants.




                                         240
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19        PageID.241   Page 241 of 308



       1356. Allstate investigated each of the defendants both individually and in

 connection with the comprehensive scheme detailed herein and incurred

 investigative and claims handling expenses with respect to each defendant.

 XVI. CAUSES OF ACTION

                                  COUNT I
                      VIOLATION OF 18 U.S.C. § 1962(c)
                          (Michigan Pain Enterprise)
     Against Precision MRI of Michigan LLC d/b/a Precise MRI; Advanced
  Surgery Center, LLC; North Shore Injury Center, Inc.; James Padula, D.O.;
  Jonathan Maffia; William Gonte, M.D.; Elias Goldstein, D.C.; Albert Jerome,
    D.C.; Frances Madden, M.D.; Fatina Masri, M.D.; Haitham Masri, M.D.;
                  James Deweese; and Natham Karrumi, D.C.

       1357. Allstate re-alleges, re-pleads, and incorporates by reference paragraphs

 1 to 1356 set forth above as if fully set forth herein.

       1358. Michigan Pain constitutes an enterprise, as defined in 18 U.S.C.

 § 1961(4), engaged in, and the activities of which affect, interstate commerce.

       1359. In connection with each of the claims identified in the within

 Complaint, Precision MRI of Michigan LLC d/b/a Precise MRI; Advanced Surgery

 Center, LLC; North Shore Injury Center, Inc.; James Padula, D.O.; Jonathan Maffia;

 William Gonte, M.D.; Elias Goldstein, D.C.; Albert Jerome, D.C.; Frances Madden,

 M.D.; Fatina Masri, M.D.; Haitham Masri, M.D.; James Deweese; and Natham

 Karrumi, D.C. (“Count I defendants”) intentionally caused to be prepared, faxed,

 and mailed false medical documentation by Michigan Pain, or knew that such false

 medical documentation would be faxed and mailed in the ordinary course of
                                           241
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19         PageID.242     Page 242 of 308



 Michigan Pain’s business, or should have reasonably foreseen that the faxing and

 mailing of such false medical documentation by Michigan Pain would occur, in

 furtherance of the Count I defendants’ scheme to defraud.

       1360. The Count I defendants employed, knew, or should have foreseen that,

 two (2) or more faxes and mailings to demand and receive payment from Allstate on

 certain dates, including, but not limited to, those dates identified in the chart annexed

 hereto at Exhibit 18.

       1361. Among other things, medical records, bills, invoices, applications for

 insurance, applications for benefits, and premium checks were delivered to Allstate

 through the U.S. Mail.

       1362. Policies of insurance were delivered to insureds through the U.S. Mail.

       1363. Payments to Michigan Pain from Allstate were transmitted through the

 U.S. Mail.

       1364. As documented above, the Count I defendants repeatedly and

 intentionally submitted, caused to be submitted, or knew that documentation would

 be submitted to Allstate for medical services that were purportedly performed by

 Michigan Pain, which they knew would be billed by Michigan Pain, in order to

 collect payment from Allstate under the personal injury protection benefits portion

 of the Allstate policies and applicable provisions of the Michigan No-Fault Act.




                                           242
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19       PageID.243    Page 243 of 308



         1365. Padula, Maffia, Goldstein, and Jerome owned and managed Michigan

 Pain and were responsible for all actions taken by Michigan Pain and its physicians.

         1366. Padula, Madden, and Gonte rendered and facilitated the unlawful and

 medically unnecessary treatment, when treatment was in fact rendered, by Michigan

 Pain.

         1367. Precise MRI, Advanced Surgery, North Shore – including their owners

 Karrumi, Fatina Masri, Haitham Masri, and James Deweese – submitted records for

 testing and other procedures that created the appearance of injury and permitted

 Michigan Pain to continue providing unlawful and medically unnecessary treatment,

 if provided at all.

         1368. As a result of, and in reasonable reliance on, these misleading

 documents and representations, Allstate, by its agents and employees, issued drafts

 to Michigan Pain for the benefit of the Count I defendants that would not otherwise

 have been paid.

         1369. The Count I defendants’ pattern of submitting, causing to be submitted,

 or knowing that fraudulent claims that appeared legitimate on their face would be

 submitted prevented Allstate from discovering the fraudulent scheme for a long

 period of time, thus enabling the Count I defendants to continue their fraudulent

 scheme without detection.




                                          243
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19         PageID.244   Page 244 of 308



       1370. By faxing and mailing, or agreeing that the interstate wires or the mails

 would be used to submit, numerous fraudulent claims in an ongoing scheme, the

 Count I defendants engaged in a pattern of racketeering activity within the meaning

 of 18 U.S.C. § 1962(c).

       1371. The activities alleged in this Complaint had the direct effect of causing

 funds to be transferred from Allstate to Michigan Pain for the benefit of the Count I

 defendants.

       1372. The Count I defendants participated in the conduct of this enterprise

 through a pattern of racketeering activities.

       1373. Allstate is a “person,” as defined by 18 U.S.C. § 1961(3), injured in its

 business or property by reason of the Count I defendants’ fraudulent acts.

       1374. The Count I defendants’ conduct in violation of 18 U.S.C. § 1962(c)

 was the direct and proximate cause of Allstate’s injury.

       1375. Allstate (and all plaintiffs individually) is in the business of writing

 insurance and paying claims in the State of Michigan.

       1376. Insurance fraud schemes practiced here and elsewhere have a

 deleterious impact on Allstate’s overall financial well-being and adversely affect

 insurance rates.

       1377. By virtue of the Count I defendants’ violation of 18 U.S.C. § 1962(c),

 Allstate is entitled to recover from them three times the damages sustained by reason


                                           244
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19        PageID.245   Page 245 of 308



 of the claims submitted, caused to be submitted, or known to be submitted by them,

 and others acting in concert with them, together with the costs of suit, including

 reasonable attorney’s fees.

                                 COUNT II
                      VIOLATION OF 18 U.S.C. § 1962(d)
                          (Michigan Pain Enterprise)
     Against Precision MRI of Michigan LLC d/b/a Precise MRI; Advanced
  Surgery Center, LLC; North Shore Injury Center, Inc.; James Padula, D.O.;
  Jonathan Maffia; William Gonte, M.D.; Elias Goldstein, D.C.; Albert Jerome,
    D.C.; Frances Madden, M.D.; Fatina Masri, M.D.; Haitham Masri, M.D.;
                  James Deweese; and Natham Karrumi, D.C.

       1378. Allstate re-alleges, re-pleads, and incorporates by reference paragraphs

 1 to 1356 set forth above as if fully set forth herein.

       1379. Defendants Precision MRI of Michigan LLC d/b/a Precise MRI;

 Advanced Surgery Center, LLC; North Shore Injury Center, Inc.; James Padula,

 D.O.; Jonathan Maffia; William Gonte, M.D.; Elias Goldstein, D.C.; Albert Jerome,

 D.C.; Frances Madden, M.D.; Fatina Masri, M.D.; Haitham Masri, M.D.; James

 Deweese; and Natham Karrumi, D.C. (“Count II defendants”) conspired with each

 other to violate 18 U.S.C. § 1962(c) through the facilitation of the operation of

 Michigan Pain.

       1380. The Count II defendants each agreed to further, facilitate, support, and

 operate the Michigan Pain enterprise.

       1381. As such, the Count II defendants conspired to violate 18 U.S.C. §

 1962(c).
                                           245
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19       PageID.246     Page 246 of 308



       1382. The purpose of the conspiracy was to obtain No-Fault payments from

 Allstate on behalf of Michigan Pain even though Michigan Pain was not eligible to

 collect No-Fault payments by virtue of its unlawful conduct.

       1383. The Count II defendants were aware of this purpose and agreed to take

 steps to meet the conspiracy’s objectives, including the creation and submission to

 Allstate of insurance claim and medical record documents containing material

 misrepresentations.

       1384. Allstate has been injured in its business and property by reason of this

 conspiratorial conduct whereas Allstate has been induced to make No-Fault claim

 payments as a result of the Count II defendants’ unlawful conduct described herein.

       1385. By virtue of this violation of 18 U.S.C. § 1962(d), the Count II

 defendants are jointly and severally liable to Allstate and Allstate is entitled to

 recover from each three times the damages sustained by reason of the claims

 submitted by or on behalf of the Count II defendants, and others acting in concert

 with them, together with the costs of suit, including reasonable attorney’s fees.




                                          246
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19         PageID.247    Page 247 of 308




                                     COUNT III
                         VIOLATION OF 18 U.S.C. § 1962(c)
                             (Dearborn Pain Enterprise)
        Against Precision MRI of Michigan LLC d/b/a Precise MRI; Advanced
     Surgery Center, LLC; James Padula, D.O.; Jonathan Maffia; William Gonte,
        M.D.; Elias Goldstein, D.C.; Albert Jerome, D.C.; Fatina Masri, M.D.;
                 Haitham Masri, M.D.; and Natham Karrumi, D.C.

          1386. Allstate re-alleges, re-pleads, and incorporates by reference paragraphs

 1 to 1356 set forth above as if fully set forth herein.

          1387. Dearborn Pain constitutes an enterprise, as defined in 18 U.S.C.

 § 1961(4), engaged in, and the activities of which affect, interstate commerce.

          1388. In connection with each of the claims identified in the within

 Complaint, Precision MRI of Michigan LLC d/b/a Precise MRI; Advanced Surgery

 Center, LLC; James Padula, D.O.; Jonathan Maffia; William Gonte, M.D.; Elias

 Goldstein, D.C.; Albert Jerome, D.C.; Fatina Masri, M.D.; Haitham Masri, M.D.;

 and Natham Karrumi, D.C. (“Count III defendants”) intentionally caused to be

 prepared, faxed, and mailed false medical documentation by Dearborn Pain, or knew

 that such false medical documentation would be faxed and mailed in the ordinary

 course of Dearborn Pain’s business, or should have reasonably foreseen that the

 faxing and mailing of such false medical documentation by Dearborn Pain would

 occur, in furtherance of the Count III defendants’ scheme to defraud.

          1389. The Count III defendants employed, knew, or should have foreseen that

 two (2) or more faxes and mailings to demand and receive payment from Allstate on


                                            247
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19         PageID.248     Page 248 of 308



 certain dates, including, but not limited to, those dates identified in the chart annexed

 hereto at Exhibit 18.

       1390. Among other things, medical records, bills, invoices, applications for

 insurance, applications for benefits, and premium checks were delivered to Allstate

 through the U.S. Mail and/or interstate wires.

       1391. Policies of insurance were delivered to insureds through the U.S. Mail.

       1392. Payments to Dearborn Pain from Allstate were transmitted through the

 U.S. Mail.

       1393. As documented above, the Count III defendants repeatedly and

 intentionally submitted, caused to be submitted, or knew that documentation would

 be submitted to Allstate for medical services that were purportedly performed by

 Dearborn Pain, which they knew would be billed by Dearborn Pain, in order to

 collect payment from Allstate under the personal injury protection benefits portion

 of the Allstate policies and applicable provisions of the Michigan No-Fault Act.

       1394. Padula, Maffia, Goldstein, and Jerome owned and managed Dearborn

 Pain and were responsible for all actions taken by Dearborn Pain and its physicians.

       1395. Padula and Gonte rendered and facilitated the unlawful and medically

 unnecessary treatment, when treatment was in fact rendered, by Dearborn Pain.

       1396. Precise MRI and Advanced Surgery – by and through their owners

 Karrumi, Fatina Masri, and Haitham Masri – submitted records for testing and other


                                           248
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19       PageID.249    Page 249 of 308



 procedures that created the appearance of injury and permitted Dearborn Pain to

 continue providing unlawful and medically unnecessary treatment, if provided at all.

       1397. Fatina Masri, Haitham Masri, and Advanced Surgery forced Dearborn

 Pain to perform medically unnecessary treatments in Advanced Surgery’s facility.

       1398. As a result of, and in reasonable reliance on, these misleading

 documents and representations, Allstate, by its agents and employees, issued drafts

 to Dearborn Pain for the benefit of the Count III defendants that would not otherwise

 have been paid.

       1399. The Count III defendants’ pattern of submitting, causing to be

 submitted, or knowing that fraudulent claims that appeared legitimate on their face

 would be submitted prevented Allstate from discovering the fraudulent scheme for

 a long period of time, thus enabling the Count III defendants to continue their

 fraudulent scheme without detection.

       1400. By faxing and mailing, or agreeing that the interstate wires or the mails

 would be used to submit, numerous fraudulent claims in an ongoing scheme, the

 Count III defendants engaged in a pattern of racketeering activity within the meaning

 of 18 U.S.C. § 1962(c).

       1401. The activities alleged in this Complaint had the direct effect of causing

 funds to be transferred from Allstate to Dearborn Pain for the benefit of the Count

 III defendants.


                                         249
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19         PageID.250   Page 250 of 308



       1402. The Count III defendants participated in the conduct of this enterprise

 through a pattern of racketeering activities.

       1403. Allstate is a “person,” as defined by 18 U.S.C. § 1961(3), injured in its

 business or property by reason of the Count III defendants’ fraudulent acts.

       1404. The Count III defendants’ conduct in violation of 18 U.S.C. § 1962(c)

 was the direct and proximate cause of Allstate’s injury.

       1405. Allstate (and all plaintiffs individually) is in the business of writing

 insurance and paying claims in the State of Michigan.

       1406. Insurance fraud schemes practiced here and elsewhere have a

 deleterious impact on Allstate’s overall financial well-being and adversely affect

 insurance rates.

       1407. By virtue of the Count III defendants’ violation of 18 U.S.C. § 1962(c),

 Allstate is entitled to recover from them three times the damages sustained by reason

 of the claims submitted, caused to be submitted, or known to be submitted by them,

 and others acting in concert with them, together with the costs of suit, including

 reasonable attorney’s fees.




                                           250
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19         PageID.251    Page 251 of 308




                                     COUNT IV
                         VIOLATION OF 18 U.S.C. § 1962(d)
                             (Dearborn Pain Enterprise)
        Against Precision MRI of Michigan LLC d/b/a Precise MRI; Advanced
     Surgery Center, LLC; James Padula, D.O.; Jonathan Maffia; William Gonte,
        M.D.; Elias Goldstein, D.C.; Albert Jerome, D.C.; Fatina Masri, M.D.;
                 Haitham Masri, M.D.; and Natham Karrumi, D.C.

          1408. Allstate re-alleges, re-pleads, and incorporates by reference paragraphs

 1 to 1356 set forth above as if fully set forth herein.

          1409. Defendants Precision MRI of Michigan LLC d/b/a Precise MRI;

 Advanced Surgery Center, LLC; James Padula, D.O.; Jonathan Maffia; William

 Gonte, M.D.; Elias Goldstein, D.C.; Albert Jerome, D.C.; Fatina Masri, M.D.;

 Haitham Masri, M.D.; and Natham Karrumi, D.C. (“Count IV defendants”)

 conspired with each other to violate 18 U.S.C. § 1962(c) through the facilitation of

 the operation of Dearborn Pain.

          1410. The Count IV defendants each agreed to further, facilitate, support, and

 operate the Dearborn Pain enterprise.

          1411. As such, the Count IV defendants conspired to violate 18 U.S.C. §

 1962(c).

          1412. The purpose of the conspiracy was to obtain No-Fault payments from

 Allstate on behalf of Dearborn Pain even though Dearborn Pain was not eligible to

 collect No-Fault payments by virtue of its unlawful conduct.




                                            251
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19        PageID.252    Page 252 of 308



       1413. The Count IV defendants were aware of this purpose and agreed to take

 steps to meet the conspiracy’s objectives, including the creation and submission to

 Allstate of insurance claim and medical record documents containing material

 misrepresentations.

       1414. Allstate has been injured in its business and property by reason of this

 conspiratorial conduct whereas Allstate has been induced to make No-Fault claim

 payments as a result of the Count IV defendants’ unlawful conduct described herein.

       1415. By virtue of this violation of 18 U.S.C. § 1962(d), the Count IV

 defendants are jointly and severally liable to Allstate and Allstate is entitled to

 recover from each three times the damages sustained by reason of the claims

 submitted by or on behalf of the Count IV defendants, and others acting in concert

 with them, together with the costs of suit, including reasonable attorney’s fees.

                                  COUNT V
                      VIOLATION OF 18 U.S.C. § 1962(c)
                         (Southfield Pain Enterprise)
  Against Michigan Pain Management PLLC; Precision MRI of Michigan LLC
    d/b/a Precise MRI; Advanced Surgery Center, LLC; James Padula, D.O.;
  Jonathan Maffia; William Gonte, M.D.; Elias Goldstein, D.C.; Albert Jerome,
  D.C.; Fatina Masri, M.D.; Haitham Masri, M.D.; and Natham Karrumi, D.C.

       1416. Allstate re-alleges, re-pleads, and incorporates by reference paragraphs

 1 to 1356 set forth above as if fully set forth herein.

       1417. Southfield Pain constitutes an enterprise, as defined in 18 U.S.C.

 § 1961(4), engaged in, and the activities of which affect, interstate commerce.


                                           252
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19         PageID.253     Page 253 of 308



       1418. In connection with each of the claims identified in the within

 Complaint, Michigan Pain Management PLLC; Precision MRI of Michigan LLC

 d/b/a Precise MRI; Advanced Surgery Center, LLC; James Padula, D.O.; Jonathan

 Maffia; William Gonte, M.D.; Elias Goldstein, D.C.; Albert Jerome, D.C.; Fatina

 Masri, M.D.; Haitham Masri, M.D.; and Natham Karrumi, D.C. (“Count V

 defendants”) intentionally caused to be prepared, faxed, and mailed false medical

 documentation by Southfield Pain, or knew that such false medical documentation

 would be faxed and mailed in the ordinary course of Southfield Pain’s business, or

 should have reasonably foreseen that the faxing and mailing of such false medical

 documentation by Southfield Pain would occur, in furtherance of the Count V

 defendants’ scheme to defraud.

       1419. The Count V defendants employed, knew, or should have foreseen that

 two (2) or more faxes and mailings to demand and receive payment from Allstate on

 certain dates, including, but not limited to, those dates identified in the chart annexed

 hereto at Exhibit 18.

       1420. Among other things, medical records, bills, invoices, applications for

 insurance, applications for benefits, and premium checks were delivered to Allstate

 through the U.S. Mail and/or interstate wires.

       1421. Policies of insurance were delivered to insureds through the U.S. Mail.




                                           253
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19      PageID.254    Page 254 of 308



       1422. Payments to Southfield Pain from Allstate were transmitted through the

 U.S. Mail.

       1423. As documented above, the Count V defendants repeatedly and

 intentionally submitted, caused to be submitted, or knew that documentation would

 be submitted to Allstate for medical services that were purportedly performed by

 Southfield Pain, which they knew would be billed by Southfield Pain, in order to

 collect payment from Allstate under the personal injury protection benefits portion

 of the Allstate policies and applicable provisions of the Michigan No-Fault Act.

       1424. Michigan Pain, Gonte, Padula, Maffia, Goldstein, and Jerome owned

 and managed Southfield Pain and were responsible for all actions taken by

 Southfield Pain and its physicians.

       1425. Padula and Gonte rendered and facilitated the unlawful and medically

 unnecessary treatment, when treatment was in fact rendered, by Southfield Pain.

       1426. Precise MRI and Advanced Surgery – by and through their owners

 Karrumi, Fatina Masri, and Haitham Masri – submitted records for testing and other

 procedures that created the appearance of injury and permitted Southfield Pain to

 continue providing unlawful and medically unnecessary treatment, if provided at all.

       1427. As a result of, and in reasonable reliance on, these misleading

 documents and representations, Allstate, by its agents and employees, issued drafts




                                         254
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19         PageID.255   Page 255 of 308



 to Southfield Pain for the benefit of the Count V defendants that would not otherwise

 have been paid.

       1428. The Count V defendants’ pattern of submitting, causing to be

 submitted, or knowing that fraudulent claims that appeared legitimate on their face

 would be submitted prevented Allstate from discovering the fraudulent scheme for

 a long period of time, thus enabling the Count V defendants to continue their

 fraudulent scheme without detection.

       1429. By faxing and mailing, or agreeing that the interstate wires or the mails

 would be used to submit, numerous fraudulent claims in an ongoing scheme, the

 Count V defendants engaged in a pattern of racketeering activity within the meaning

 of 18 U.S.C. § 1962(c).

       1430. The activities alleged in this Complaint had the direct effect of causing

 funds to be transferred from Allstate to Southfield Pain for the benefit of the Count

 V defendants.

       1431. The Count V defendants participated in the conduct of this enterprise

 through a pattern of racketeering activities.

       1432. Allstate is a “person,” as defined by 18 U.S.C. § 1961(3), injured in its

 business or property by reason of the Count V defendants’ fraudulent acts.

       1433. The Count V defendants’ conduct in violation of 18 U.S.C. § 1962(c)

 was the direct and proximate cause of Allstate’s injury.


                                           255
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19        PageID.256   Page 256 of 308



       1434. Allstate (and all plaintiffs individually) is in the business of writing

 insurance and paying claims in the State of Michigan.

       1435. Insurance fraud schemes practiced here and elsewhere have a

 deleterious impact on Allstate’s overall financial well-being and adversely affect

 insurance rates.

       1436. By virtue of the Count V defendants’ violation of 18 U.S.C. § 1962(c),

 Allstate is entitled to recover from them three times the damages sustained by reason

 of the claims submitted, caused to be submitted, or known to be submitted by them,

 and others acting in concert with them, together with the costs of suit, including

 reasonable attorney’s fees.

                                 COUNT VI
                      VIOLATION OF 18 U.S.C. § 1962(d)
                         (Southfield Pain Enterprise)
  Against Michigan Pain Management PLLC; Precision MRI of Michigan LLC
    d/b/a Precise MRI; Advanced Surgery Center, LLC; James Padula, D.O.;
  Jonathan Maffia; William Gonte, M.D.; Elias Goldstein, D.C.; Albert Jerome,
  D.C.; Fatina Masri, M.D.; Haitham Masri, M.D.; and Natham Karrumi, D.C.

       1437. Allstate re-alleges, re-pleads, and incorporates by reference paragraphs

 1 to 1356 set forth above as if fully set forth herein.

       1438. Defendants Michigan Pain Management PLLC; Precision MRI of

 Michigan LLC d/b/a Precise MRI; Advanced Surgery Center, LLC; James Padula,

 D.O.; Jonathan Maffia; William Gonte, M.D.; Elias Goldstein, D.C.; Albert Jerome,

 D.C.; Fatina Masri, M.D.; Haitham Masri, M.D.; and Natham Karrumi, D.C.


                                           256
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19        PageID.257   Page 257 of 308



 (“Count VI defendants”) conspired with each other to violate 18 U.S.C. § 1962(c)

 through the facilitation of the operation of Southfield Pain.

       1439. The Count VI defendants each agreed to further, facilitate, support, and

 operate the Southfield Pain enterprise.

       1440. As such, the Count VI defendants conspired to violate 18 U.S.C. §

 1962(c).

       1441. The purpose of the conspiracy was to obtain No-Fault payments from

 Allstate on behalf of Southfield Pain even though Southfield Pain was not eligible

 to collect No-Fault payments by virtue of its unlawful conduct.

       1442. The Count VI defendants were aware of this purpose and agreed to take

 steps to meet the conspiracy’s objectives, including the creation and submission to

 Allstate of insurance claim and medical record documents containing material

 misrepresentations.

       1443. Allstate has been injured in its business and property by reason of this

 conspiratorial conduct whereas Allstate has been induced to make No-Fault claim

 payments as a result of the Count VI defendants’ unlawful conduct described herein.

       1444. By virtue of this violation of 18 U.S.C. § 1962(d), the Count VI

 defendants are jointly and severally liable to Allstate and Allstate is entitled to

 recover from each three times the damages sustained by reason of the claims




                                           257
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19        PageID.258    Page 258 of 308



 submitted by or on behalf of the Count VI defendants, and others acting in concert

 with them, together with the costs of suit, including reasonable attorney’s fees.

                                    COUNT VII
                        VIOLATION OF 18 U.S.C. § 1962(c)
                         (Sterling Heights Pain Enterprise)
     Against Precision MRI of Michigan LLC d/b/a Precise MRI; James Padula,
     D.O.; Jonathan Maffia; Elias Goldstein, D.C.; Albert Jerome, D.C.; Frances
                     Madden, M.D.; and Natham Karrumi, D.C.

         1445. Allstate re-alleges, re-pleads, and incorporates by reference paragraphs

 1 to 1356 set forth above as if fully set forth herein.

         1446. Sterling Heights Pain constitutes an enterprise, as defined in 18 U.S.C.

 § 1961(4), engaged in, and the activities of which affect, interstate commerce.

         1447. In connection with each of the claims identified in the within

 Complaint, Precision MRI of Michigan LLC d/b/a Precise MRI; James Padula, D.O.;

 Jonathan Maffia; Elias Goldstein, D.C.; Albert Jerome, D.C.; Frances Madden,

 M.D.; and Natham Karrumi, D.C. (“Count VII defendants”) intentionally caused to

 be prepared, faxed, and mailed false medical documentation by Sterling Heights

 Pain, or knew that such false medical documentation would be faxed and mailed in

 the ordinary course of Sterling Heights Pain’s business, or should have reasonably

 foreseen that the faxing and mailing of such false medical documentation by Sterling

 Heights Pain would occur, in furtherance of the Count VII defendants’ scheme to

 defraud.



                                           258
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19        PageID.259    Page 259 of 308



        1448. The Count VII defendants employed, knew, or should have foreseen

 that two (2) or more faxes and mailings to demand and receive payment from

 Allstate on certain dates, including, but not limited to, those dates identified in the

 chart annexed hereto at Exhibit 18.

        1449. Among other things, medical records, bills, invoices, applications for

 insurance, applications for benefits, and premium checks were delivered to Allstate

 through the U.S. Mail and/or interstate wires.

        1450. Policies of insurance were delivered to insureds through the U.S. Mail.

        1451. Payments to Sterling Heights Pain from Allstate were transmitted

 through the U.S. Mail.

        1452. As documented above, the Count VII defendants repeatedly and

 intentionally submitted, caused to be submitted, or knew that documentation would

 be submitted to Allstate for medical services that were purportedly performed by

 Sterling Heights Pain, which they knew would be billed by Sterling Heights Pain, in

 order to collect payment from Allstate under the personal injury protection benefits

 portion of the Allstate policies and applicable provisions of the Michigan No-Fault

 Act.

        1453. Padula, Maffia, Goldstein, and Jerome owned and managed Sterling

 Heights Pain and were responsible for all actions taken by Sterling Heights Pain and

 its physicians.


                                          259
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19         PageID.260    Page 260 of 308



         1454. Padula and Madden rendered and facilitated the unlawful and medically

 unnecessary treatment, when treatment was in fact rendered, by Sterling Heights

 Pain.

         1455. Precise MRI – by and through its owner Karrumi – submitted records

 for MRIs that created the appearance of injury and permitted Sterling Heights Pain

 to continue providing unlawful and medically unnecessary treatment, if provided at

 all.

         1456. As a result of, and in reasonable reliance on, these misleading

 documents and representations, Allstate, by its agents and employees, issued drafts

 to Sterling Heights Pain for the benefit of the Count VII defendants that would not

 otherwise have been paid.

         1457. The Count VII defendants’ pattern of submitting, causing to be

 submitted, or knowing that fraudulent claims that appeared legitimate on their face

 would be submitted prevented Allstate from discovering the fraudulent scheme for

 a long period of time, thus enabling the Count VII defendants to continue their

 fraudulent scheme without detection.

         1458. By faxing and mailing, or agreeing that the interstate wires or the mails

 would be used to submit, numerous fraudulent claims in an ongoing scheme, the

 Count VII defendants engaged in a pattern of racketeering activity within the

 meaning of 18 U.S.C. § 1962(c).


                                           260
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19         PageID.261   Page 261 of 308



       1459. The activities alleged in this Complaint had the direct effect of causing

 funds to be transferred from Allstate to Sterling Heights Pain for the benefit of the

 Count VII defendants.

       1460. The Count VII defendants participated in the conduct of this enterprise

 through a pattern of racketeering activities.

       1461. Allstate is a “person,” as defined by 18 U.S.C. § 1961(3), injured in its

 business or property by reason of the Count VII defendants’ fraudulent acts.

       1462. The Count VII defendants’ conduct in violation of 18 U.S.C. § 1962(c)

 was the direct and proximate cause of Allstate’s injury.

       1463. Allstate (and all plaintiffs individually) is in the business of writing

 insurance and paying claims in the State of Michigan.

       1464. Insurance fraud schemes practiced here and elsewhere have a

 deleterious impact on Allstate’s overall financial well-being and adversely affect

 insurance rates.

       1465. By virtue of the Count VII defendants’ violation of 18 U.S.C. § 1962(c),

 Allstate is entitled to recover from them three times the damages sustained by reason

 of the claims submitted, caused to be submitted, or known to be submitted by them,

 and others acting in concert with them, together with the costs of suit, including

 reasonable attorney’s fees.




                                           261
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19        PageID.262    Page 262 of 308




                                   COUNT VIII
                       VIOLATION OF 18 U.S.C. § 1962(d)
                        (Sterling Heights Pain Enterprise)
     Against Precision MRI of Michigan LLC d/b/a Precise MRI; James Padula,
     D.O.; Jonathan Maffia; Elias Goldstein, D.C.; Albert Jerome, D.C.; Frances
                     Madden, M.D.; and Natham Karrumi, D.C.

         1466. Allstate re-alleges, re-pleads, and incorporates by reference paragraphs

 1 to 1356 set forth above as if fully set forth herein.

         1467. Defendants Precision MRI of Michigan LLC d/b/a Precise MRI; James

 Padula, D.O.; Jonathan Maffia; Elias Goldstein, D.C.; Albert Jerome, D.C.; Frances

 Madden, M.D.; and Natham Karrumi, D.C. (“Count VIII defendants”) conspired

 with each other to violate 18 U.S.C. § 1962(c) through the facilitation of the

 operation of Sterling Heights Pain.

         1468. The Count VIII defendants each agreed to further, facilitate, support,

 and operate the Sterling Heights Pain enterprise.

         1469. As such, the Count VIII defendants conspired to violate 18 U.S.C. §

 1962(c).

         1470. The purpose of the conspiracy was to obtain No-Fault payments from

 Allstate on behalf of Sterling Heights Pain even though Sterling Heights Pain was

 not eligible to collect No-Fault payments by virtue of its unlawful conduct.

         1471. The Count VIII defendants were aware of this purpose and agreed to

 take steps to meet the conspiracy’s objectives, including the creation and submission



                                           262
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19         PageID.263    Page 263 of 308



 to Allstate of insurance claim and medical record documents containing material

 misrepresentations.

          1472. Allstate has been injured in its business and property by reason of this

 conspiratorial conduct whereas Allstate has been induced to make No-Fault claim

 payments as a result of the Count VIII defendants’ unlawful conduct described

 herein.

          1473. By virtue of this violation of 18 U.S.C. § 1962(d), the Count VIII

 defendants are jointly and severally liable to Allstate and Allstate is entitled to

 recover from each three times the damages sustained by reason of the claims

 submitted by or on behalf of the Count VIII defendants, and others acting in concert

 with them, together with the costs of suit, including reasonable attorney’s fees.

                                      COUNT IX
                         VIOLATION OF 18 U.S.C. § 1962(c)
                               (Precise MRI Enterprise)
     Against Michigan Pain Management PLLC; Dearborn Pain Specialists, PLC;
      Southfield Pain Management, PLLC; Sterling Heights Pain Management,
      PLLC; James Padula, D.O.; Jonathan Maffia; William Gonte, M.D.; Elias
      Goldstein, D.C.; Albert Jerome, D.C.; Frances Madden, M.D.; and Natham
                                    Karrumi, D.C.

          1474. Allstate re-alleges, re-pleads, and incorporates by reference paragraphs

 1 to 1356 set forth above as if fully set forth herein.

          1475. Precise MRI constitutes an enterprise, as defined in 18 U.S.C.

 § 1961(4), engaged in, and the activities of which affect, interstate commerce.



                                            263
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19         PageID.264     Page 264 of 308



       1476. In connection with each of the claims identified in the within Complaint

 Michigan Pain Management PLLC; Dearborn Pain Specialists, PLC; Southfield Pain

 Management, PLLC; Sterling Heights Pain Management, PLLC; James Padula,

 D.O.; Jonathan Maffia; William Gonte, M.D.; Elias Goldstein, D.C.; Albert Jerome,

 D.C.; Frances Madden, M.D.; and Natham Karrumi, D.C. (“Count IX defendants”)

 intentionally caused to be prepared, faxed, and mailed false medical documentation

 by Precise MRI, or knew that such false medical documentation would be faxed and

 mailed in the ordinary course of Precise MRI’s business, or should have reasonably

 foreseen that the faxing and mailing of such false medical documentation by Precise

 MRI would occur, in furtherance of the Count IX defendants’ scheme to defraud.

       1477. The Count IX defendants employed, knew, or should have foreseen that

 two (2) or more faxes and mailings to demand and receive payment from Allstate on

 certain dates, including, but not limited to, those dates identified in the chart annexed

 hereto at Exhibit 18.

       1478. Among other things, medical records, bills, invoices, applications for

 insurance, applications for benefits, and premium checks were delivered to Allstate

 through the U.S. Mail and/or interstate wires.

       1479. Policies of insurance were delivered to insureds through the U.S. Mail.

       1480. Payments to Precise MRI from Allstate were transmitted through the

 U.S. Mail.


                                           264
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19      PageID.265   Page 265 of 308



       1481. As documented above, the Count IX defendants repeatedly and

 intentionally submitted, caused to be submitted, or knew that documentation would

 be submitted to Allstate for medical services that were purportedly performed by

 Precise MRI, which they knew would be billed by Precise MRI, in order to collect

 payment from Allstate under the personal injury protection benefits portion of the

 Allstate policies and applicable provisions of the Michigan No-Fault Act.

       1482. Karrumi is the owner of Precise MRI and is responsible for all actions

 taken by Precise MRI and its representatives.

       1483. Michigan Pain, Southfield Pain, Sterling Heights Pain, Dearborn Pain,

 Padula, Gonte, Maffia, Goldstein, Jerome, and Madden were responsible for the

 improper referrals that resulted in imaging billed by Precise MRI.

       1484. As a result of, and in reasonable reliance on, these misleading

 documents and representations, Allstate, by its agents and employees, issued drafts

 to Precise MRI for the benefit of the Count IX defendants that would not otherwise

 have been paid.

       1485. The Count IX defendants’ pattern of submitting, causing to be

 submitted, or knowing that fraudulent claims that appeared legitimate on their face

 would be submitted prevented Allstate from discovering the fraudulent scheme for

 a long period of time, thus enabling the Count IX defendants to continue their

 fraudulent scheme without detection.


                                         265
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19         PageID.266   Page 266 of 308



       1486. By faxing and mailing, or agreeing that the interstate wires or the mails

 would be used to submit, numerous fraudulent claims in an ongoing scheme, the

 Count IX defendants engaged in a pattern of racketeering activity within the meaning

 of 18 U.S.C. § 1962(c).

       1487. The activities alleged in this Complaint had the direct effect of causing

 funds to be transferred from Allstate to Precise MRI for the benefit of the Count IX

 defendants.

       1488. The Count IX defendants participated in the conduct of this enterprise

 through a pattern of racketeering activities.

       1489. Allstate is a “person,” as defined by 18 U.S.C. § 1961(3), injured in its

 business or property by reason of the Count IX defendants’ fraudulent acts.

       1490. The Count IX defendants’ conduct in violation of 18 U.S.C. § 1962(c)

 was the direct and proximate cause of Allstate’s injury.

       1491. Allstate (and all plaintiffs individually) is in the business of writing

 insurance and paying claims in the State of Michigan.

       1492. Insurance fraud schemes practiced here and elsewhere have a

 deleterious impact on Allstate’s overall financial well-being and adversely affect

 insurance rates.

       1493. By virtue of the Count IX defendants’ violation of 18 U.S.C. § 1962(c),

 Allstate is entitled to recover from them three times the damages sustained by reason


                                           266
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19         PageID.267    Page 267 of 308



 of the claims submitted, caused to be submitted, or known to be submitted by them,

 and others acting in concert with them, together with the costs of suit, including

 reasonable attorney’s fees.

                                      COUNT X
                         VIOLATION OF 18 U.S.C. § 1962(d)
                               (Precise MRI Enterprise)
     Against Michigan Pain Management PLLC; Dearborn Pain Specialists, PLC;
      Southfield Pain Management, PLLC; Sterling Heights Pain Management,
      PLLC; James Padula, D.O.; Jonathan Maffia; William Gonte, M.D.; Elias
      Goldstein, D.C.; Albert Jerome, D.C.; Frances Madden, M.D.; and Natham
                                    Karrumi, D.C.

          1494. Allstate re-alleges, re-pleads, and incorporates by reference paragraphs

 1 to 1356 set forth above as if fully set forth herein.

          1495. Defendants Michigan Pain Management PLLC; Dearborn Pain

 Specialists, PLC; Southfield Pain Management, PLLC; Sterling Heights Pain

 Management, PLLC; James Padula, D.O.; Jonathan Maffia; William Gonte, M.D.;

 Elias Goldstein, D.C.; Albert Jerome, D.C.; Frances Madden, M.D.; and Natham

 Karrumi, D.C. (“Count X defendants”) conspired with each other to violate 18

 U.S.C. § 1962(c) through the facilitation of the operation of Precise MRI.

          1496. The Count X defendants each agreed to further, facilitate, support, and

 operate the Precise MRI enterprise.

          1497. As such, the Count X defendants conspired to violate 18 U.S.C. §

 1962(c).



                                            267
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19       PageID.268     Page 268 of 308



       1498. The purpose of the conspiracy was to obtain No-Fault payments from

 Allstate on behalf of Precise MRI even though Precise MRI was not eligible to

 collect No-Fault payments by virtue of its unlawful conduct.

       1499. The Count X defendants were aware of this purpose and agreed to take

 steps to meet the conspiracy’s objectives, including the creation and submission to

 Allstate of insurance claim and medical record documents containing material

 misrepresentations.

       1500. Allstate has been injured in its business and property by reason of this

 conspiratorial conduct whereas Allstate has been induced to make No-Fault claim

 payments as a result of the Count X defendants’ unlawful conduct described herein.

       1501. By virtue of this violation of 18 U.S.C. § 1962(d), the Count X

 defendants are jointly and severally liable to Allstate and Allstate is entitled to

 recover from each three times the damages sustained by reason of the claims

 submitted by or on behalf of the Count X defendants, and others acting in concert

 with them, together with the costs of suit, including reasonable attorney’s fees.




                                          268
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19         PageID.269    Page 269 of 308




                                      COUNT XI
                         VIOLATION OF 18 U.S.C. § 1962(c)
                            (Advanced Surgery Enterprise)
     Against Michigan Pain Management PLLC; Dearborn Pain Specialists, PLC;
     Southfield Pain Management, PLLC; Precision MRI of Michigan LLC d/b/a
      Precise MRI; James Padula, D.O.; Jonathan Maffia; William Gonte, M.D.;
      Elias Goldstein, D.C.; Albert Jerome, D.C.; Frances Madden, M.D.; Fatina
            Masri, M.D.; Haitham Masri, M.D.; and Natham Karrumi, D.C.

          1502. Allstate re-alleges, re-pleads, and incorporates by reference paragraphs

 1 to 1356 set forth above as if fully set forth herein.

          1503. Advanced Surgery constitutes an enterprise, as defined in 18 U.S.C.

 § 1961(4), engaged in, and the activities of which affect, interstate commerce.

          1504. In connection with each of the claims identified in the within

 Complaint, Michigan Pain Management PLLC; Dearborn Pain Specialists, PLC;

 Southfield Pain Management, PLLC; Precision MRI of Michigan LLC d/b/a Precise

 MRI; James Padula, D.O.; Jonathan Maffia; William Gonte, M.D.; Elias Goldstein,

 D.C.; Albert Jerome, D.C.; Frances Madden, M.D.; Fatina Masri, M.D.; Haitham

 Masri, M.D.; and Natham Karrumi, D.C. (“Count XI defendants”) intentionally

 caused to be prepared, faxed, and mailed false medical documentation by Advanced

 Surgery, or knew that such false medical documentation would be faxed and mailed

 in the ordinary course of Advanced Surgery’s business, or should have reasonably

 foreseen that the faxing and mailing of such false medical documentation by

 Advanced Surgery would occur, in furtherance of the Count XI defendants’ scheme

 to defraud.
                                            269
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19         PageID.270     Page 270 of 308



       1505. The Count XI defendants employed, knew, or should have foreseen that

 two (2) or more faxes and mailings to demand and receive payment from Allstate on

 certain dates, including, but not limited to, those dates identified in the chart annexed

 hereto at Exhibit 18.

       1506. Among other things, medical records, bills, invoices, applications for

 insurance, applications for benefits, and premium checks were delivered to Allstate

 through the U.S. Mail and/or interstate wires.

       1507. Policies of insurance were delivered to insureds through the U.S. Mail.

       1508. Payments to Advanced Surgery from Allstate were transmitted through

 the U.S. Mail.

       1509. As documented above, the Count XI defendants repeatedly and

 intentionally submitted, caused to be submitted, or knew that documentation would

 be submitted to Allstate for medical services that were purportedly performed by

 Advanced Surgery, which they knew would be billed by Advanced Surgery, in order

 to collect payment from Allstate under the personal injury protection benefits portion

 of the Allstate policies and applicable provisions of the Michigan No-Fault Act.

       1510. Haitham and Fatina Masri are the owners of Advanced Surgery and are

 responsible for all actions taken by Advanced Surgery and its representatives.




                                           270
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19       PageID.271    Page 271 of 308



       1511. Michigan Pain, Dearborn Pain, Southfield Pain, Padula, Maffia, Gonte,

 Goldstein, Jerome, and Madden were responsible for the referrals and procedures

 that allowed Advanced Surgery to submit facility fee charges to Allstate.

       1512. Precise MRI and Karrumi were responsible for MRI records that

 created the appearance of injury and permitted Advanced Surgery to continue billing

 for unlawful and medically unnecessary treatment.

       1513. As a result of, and in reasonable reliance on, these misleading

 documents and representations, Allstate, by its agents and employees, issued drafts

 to Advanced Surgery for the benefit of the Count XI defendants that would not

 otherwise have been paid.

       1514. The Count XI defendants’ pattern of submitting, causing to be

 submitted, or knowing that fraudulent claims that appeared legitimate on their face

 would be submitted prevented Allstate from discovering the fraudulent scheme for

 a long period of time, thus enabling the Count XI defendants to continue their

 fraudulent scheme without detection.

       1515. By faxing and mailing, or agreeing that the interstate wires or the mails

 would be used to submit, numerous fraudulent claims in an ongoing scheme, the

 Count XI defendants engaged in a pattern of racketeering activity within the meaning

 of 18 U.S.C. § 1962(c).




                                         271
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19         PageID.272   Page 272 of 308



       1516. The activities alleged in this Complaint had the direct effect of causing

 funds to be transferred from Allstate to Advanced Surgery for the benefit of the

 Count XI defendants.

       1517. The Count XI defendants participated in the conduct of this enterprise

 through a pattern of racketeering activities.

       1518. Allstate is a “person,” as defined by 18 U.S.C. § 1961(3), injured in its

 business or property by reason of the Count XI defendants’ fraudulent acts.

       1519. The Count XI defendants’ conduct in violation of 18 U.S.C. § 1962(c)

 was the direct and proximate cause of Allstate’s injury.

       1520. Allstate (and all plaintiffs individually) is in the business of writing

 insurance and paying claims in the State of Michigan.

       1521. Insurance fraud schemes practiced here and elsewhere have a

 deleterious impact on Allstate’s overall financial well-being and adversely affect

 insurance rates.

       1522. By virtue of the Count XI defendants’ violation of 18 U.S.C. § 1962(c),

 Allstate is entitled to recover from them three times the damages sustained by reason

 of the claims submitted, caused to be submitted, or known to be submitted by them,

 and others acting in concert with them, together with the costs of suit, including

 reasonable attorney’s fees.




                                           272
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19         PageID.273    Page 273 of 308




                                      COUNT XII
                         VIOLATION OF 18 U.S.C. § 1962(d)
                            (Advanced Surgery Enterprise)
     Against Michigan Pain Management PLLC; Dearborn Pain Specialists, PLC;
     Southfield Pain Management, PLLC; Precision MRI of Michigan LLC d/b/a
      Precise MRI; James Padula, D.O.; Jonathan Maffia; William Gonte, M.D.;
      Elias Goldstein, D.C.; Albert Jerome, D.C.; Frances Madden, M.D.; Fatina
            Masri, M.D.; Haitham Masri, M.D.; and Natham Karrumi, D.C.

          1523. Allstate re-alleges, re-pleads, and incorporates by reference paragraphs

 1 to 1356 set forth above as if fully set forth herein.

          1524. Defendants Michigan Pain Management PLLC; Dearborn Pain

 Specialists, PLC; Southfield Pain Management, PLLC; Precision MRI of Michigan

 LLC d/b/a Precise MRI; James Padula, D.O.; Jonathan Maffia; William Gonte,

 M.D.; Elias Goldstein, D.C.; Albert Jerome, D.C.; Frances Madden, M.D.; Fatina

 Masri, M.D.; Haitham Masri, M.D.; and Natham Karrumi, D.C. (“Count XII

 defendants”) conspired with each other to violate 18 U.S.C. § 1962(c) through the

 facilitation of the operation of Advanced Surgery.

          1525. The Count XII defendants each agreed to further, facilitate, support,

 and operate the Advanced Surgery enterprise.

          1526. As such, the Count XII defendants conspired to violate 18 U.S.C. §

 1962(c).

          1527. The purpose of the conspiracy was to obtain No-Fault payments from

 Allstate on behalf of Advanced Surgery even though Advanced Surgery was not

 eligible to collect No-Fault payments by virtue of its unlawful conduct.
                                            273
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19        PageID.274    Page 274 of 308



       1528. The Count XII defendants were aware of this purpose and agreed to

 take steps to meet the conspiracy’s objectives, including the creation and submission

 to Allstate of insurance claim and medical record documents containing material

 misrepresentations.

       1529. Allstate has been injured in its business and property by reason of this

 conspiratorial conduct whereas Allstate has been induced to make No-Fault claim

 payments as a result of the Count XII defendants’ unlawful conduct described

 herein.

       1530. By virtue of this violation of 18 U.S.C. § 1962(d), the Count XII

 defendants are jointly and severally liable to Allstate and Allstate is entitled to

 recover from each three times the damages sustained by reason of the claims

 submitted by or on behalf of the Count XII defendants, and others acting in concert

 with them, together with the costs of suit, including reasonable attorney’s fees.

                               COUNT XIII
                    VIOLATION OF 18 U.S.C. § 1962(c)
                         (North Shore Enterprise)
 Against Michigan Pain Management PLLC; Medi Transit Inc.; James Padula,
  D.O.; Jonathan Maffia; William Gonte, M.D.; Elias Goldstein, D.C.; Albert
                Jerome, D.C.; Ali Faraj; and James Deweese

       1531. Allstate re-alleges, re-pleads, and incorporates by reference paragraphs

 1 to 1356 set forth above as if fully set forth herein.

       1532. North Shore constitutes an enterprise, as defined in 18 U.S.C.

 § 1961(4), engaged in, and the activities of which affect, interstate commerce.
                                           274
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19        PageID.275    Page 275 of 308



       1533. In connection with each of the claims identified in the within

 Complaint, Michigan Pain Management PLLC; Medi Transit Inc.; James Padula,

 D.O.; Jonathan Maffia; William Gonte, M.D.; Elias Goldstein, D.C.; Albert Jerome,

 D.C.; Ali Faraj; and James Deweese (“Count XIII defendants”) intentionally caused

 to be prepared, faxed, and mailed false medical documentation by North Shore, or

 knew that such false medical documentation would be faxed and mailed in the

 ordinary course of North Shore’s business, or should have reasonably foreseen that

 the faxing and mailing of such false medical documentation by North Shore would

 occur, in furtherance of the Count XIII defendants’ scheme to defraud.

       1534. The Count XIII defendants employed, knew, or should have foreseen

 that two (2) or more faxes and mailings to demand and receive payment from

 Allstate on certain dates, including, but not limited to, those dates identified in the

 chart annexed hereto at Exhibit 18.

       1535. Among other things, medical records, bills, invoices, applications for

 insurance, applications for benefits, and premium checks were delivered to Allstate

 through the U.S. Mail and/or interstate wires.

       1536. Policies of insurance were delivered to insureds through the U.S. Mail.

       1537. Payments to North Shore from Allstate were transmitted through the

 U.S. Mail.




                                          275
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19       PageID.276     Page 276 of 308



       1538. As documented above, the Count XIII defendants repeatedly and

 intentionally submitted, caused to be submitted, or knew that documentation would

 be submitted to Allstate for medical services that were purportedly performed by

 North Shore, which they knew would be billed by North Shore, in order to collect

 payment from Allstate under the personal injury protection benefits portion of the

 Allstate policies and applicable provisions of the Michigan No-Fault Act.

       1539. Deweese and Gonte are owners, officers, and directors of North Shore

 and are responsible for all actions taken by North Shore and its representatives.

       1540. Michigan Pain, Padula, Maffia, Gonte, Goldstein, and Jerome were

 responsible for the referrals and medically unnecessary physical therapy

 prescriptions that allowed North Shore to submit bills to Allstate.

       1541. Medi Transit and its owner Faraj were responsible for transporting

 patients to and from their appointments at North Shore, and for ensuring that patients

 presented to North Shore for medically unnecessary treatment.

       1542. As a result of, and in reasonable reliance on, these misleading

 documents and representations, Allstate, by its agents and employees, issued drafts

 to North Shore for the benefit of the Count XIII defendants that would not otherwise

 have been paid.

       1543. The Count XIII defendants’ pattern of submitting, causing to be

 submitted, or knowing that fraudulent claims that appeared legitimate on their face


                                          276
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19         PageID.277   Page 277 of 308



 would be submitted prevented Allstate from discovering the fraudulent scheme for

 a long period of time, thus enabling the Count XIII defendants to continue their

 fraudulent scheme without detection.

       1544. By faxing and mailing, or agreeing that the interstate wires or the mails

 would be used to submit, numerous fraudulent claims in an ongoing scheme, the

 Count XIII defendants engaged in a pattern of racketeering activity within the

 meaning of 18 U.S.C. § 1962(c).

       1545. The activities alleged in this Complaint had the direct effect of causing

 funds to be transferred from Allstate to North Shore for the benefit of the Count XIII

 defendants.

       1546. The Count XIII defendants participated in the conduct of this enterprise

 through a pattern of racketeering activities.

       1547. Allstate is a “person,” as defined by 18 U.S.C. § 1961(3), injured in its

 business or property by reason of the Count XIII defendants’ fraudulent acts.

       1548. The Count XIII defendants’ conduct in violation of 18 U.S.C. § 1962(c)

 was the direct and proximate cause of Allstate’s injury.

       1549. Allstate (and all plaintiffs individually) is in the business of writing

 insurance and paying claims in the State of Michigan.




                                           277
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19        PageID.278   Page 278 of 308



       1550. Insurance fraud schemes practiced here and elsewhere have a

 deleterious impact on Allstate’s overall financial well-being and adversely affect

 insurance rates.

       1551. By virtue of the Count XIII defendants’ violation of 18 U.S.C. §

 1962(c), Allstate is entitled to recover from them three times the damages sustained

 by reason of the claims submitted, caused to be submitted, or known to be submitted

 by them, and others acting in concert with them, together with the costs of suit,

 including reasonable attorney’s fees.

                               COUNT XIV
                    VIOLATION OF 18 U.S.C. § 1962(d)
                         (North Shore Enterprise)
 Against Michigan Pain Management PLLC; Medi Transit Inc.; James Padula,
  D.O.; Jonathan Maffia; William Gonte, M.D.; Elias Goldstein, D.C.; Albert
                Jerome, D.C.; Ali Faraj; and James Deweese

       1552. Allstate re-alleges, re-pleads, and incorporates by reference paragraphs

 1 to 1356 set forth above as if fully set forth herein.

       1553. Defendants Michigan Pain Management PLLC; Medi Transit Inc.;

 James Padula, D.O.; Jonathan Maffia; William Gonte, M.D.; Elias Goldstein, D.C.;

 Albert Jerome, D.C.; Ali Faraj; and James Deweese (“Count XIV defendants”)

 conspired with each other to violate 18 U.S.C. § 1962(c) through the facilitation of

 the operation of North Shore.

       1554. The Count XIV defendants each agreed to further, facilitate, support,

 and operate the North Shore enterprise.
                                           278
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19       PageID.279     Page 279 of 308



       1555. As such, the Count XIV defendants conspired to violate 18 U.S.C. §

 1962(c).

       1556. The purpose of the conspiracy was to obtain No-Fault payments from

 Allstate on behalf of North Shore even though North Shore was not eligible to collect

 No-Fault payments by virtue of its unlawful conduct.

       1557. The Count XIV defendants were aware of this purpose and agreed to

 take steps to meet the conspiracy’s objectives, including the creation and submission

 to Allstate of insurance claim and medical record documents containing material

 misrepresentations.

       1558. Allstate has been injured in its business and property by reason of this

 conspiratorial conduct whereas Allstate has been induced to make No-Fault claim

 payments as a result of the Count XIV defendants’ unlawful conduct described

 herein.

       1559. By virtue of this violation of 18 U.S.C. § 1962(d), the Count XIV

 defendants are jointly and severally liable to Allstate and Allstate is entitled to

 recover from each three times the damages sustained by reason of the claims

 submitted by or on behalf of the Count XIV defendants, and others acting in concert

 with them, together with the costs of suit, including reasonable attorney’s fees.




                                          279
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19        PageID.280    Page 280 of 308




                                  COUNT XV
                      VIOLATION OF 18 U.S.C. § 1962(c)
                            (Medi Transit Enterprise)
     Against North Shore Injury Center, Inc.; William Gonte, M.D.; Ali Faraj;
                              and James Deweese

        1560. Allstate re-alleges, re-pleads, and incorporates by reference paragraphs

 1 to 1356 set forth above as if fully set forth herein.

        1561. Medi Transit constitutes an enterprise, as defined in 18 U.S.C.

 § 1961(4), engaged in, and the activities of which affect, interstate commerce.

        1562. In connection with each of the claims identified in the within

 Complaint, North Shore Injury Center, Inc.; William Gonte, M.D.; Ali Faraj; and

 James Deweese (“Count XV defendants”) intentionally caused to be prepared, faxed,

 and mailed false medical documentation by Medi Transit, or knew that such false

 medical documentation would be faxed and mailed in the ordinary course of Medi

 Transit’s business, or should have reasonably foreseen that the faxing and mailing

 of such false medical documentation by Medi Transit would occur, in furtherance of

 the Count XV defendants’ scheme to defraud.

        1563. The Count XV defendants employed, knew, or should have foreseen

 that two (2) or more faxes and mailings to demand and receive payment from

 Allstate on certain dates, including, but not limited to, those dates identified in the

 chart annexed hereto at Exhibit 18.




                                           280
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19      PageID.281    Page 281 of 308



        1564. Among other things, medical records, bills, invoices, applications for

 insurance, applications for benefits, and premium checks were delivered to Allstate

 through the U.S. Mail and/or interstate wires.

        1565. Policies of insurance were delivered to insureds through the U.S. Mail.

        1566. Payments to Medi Transit from Allstate were transmitted through the

 U.S. Mail.

        1567. As documented above, the Count XV defendants repeatedly and

 intentionally submitted, caused to be submitted, or knew that documentation would

 be submitted to Allstate for medical services that were purportedly performed by

 Medi Transit, which they knew would be billed by Medi Transit, in order to collect

 payment from Allstate under the personal injury protection benefits portion of the

 Allstate policies and applicable provisions of the Michigan No-Fault Act.

        1568. Faraj is the owner of Medi Transit and is responsible for all actions

 taken by Medi Transit and its representatives.

        1569. North Shore, its owner Deweese, and Gonte were responsible for the

 medically unnecessary disability certificates that allowed Medi Transit to submit

 bills to Allstate.

        1570. As a result of, and in reasonable reliance on, these misleading

 documents and representations, Allstate, by its agents and employees, issued drafts




                                         281
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19         PageID.282   Page 282 of 308



 to Medi Transit for the benefit of the Count XV defendants that would not otherwise

 have been paid.

       1571. The Count XV defendants’ pattern of submitting, causing to be

 submitted, or knowing that fraudulent claims that appeared legitimate on their face

 would be submitted prevented Allstate from discovering the fraudulent scheme for

 a long period of time, thus enabling the Count XV defendants to continue their

 fraudulent scheme without detection.

       1572. By faxing and mailing, or agreeing that the interstate wires or the mails

 would be used to submit, numerous fraudulent claims in an ongoing scheme, the

 Count XV defendants engaged in a pattern of racketeering activity within the

 meaning of 18 U.S.C. § 1962(c).

       1573. The activities alleged in this Complaint had the direct effect of causing

 funds to be transferred from Allstate to Medi Transit for the benefit of the Count

 XVII defendants.

       1574. The Count XV defendants participated in the conduct of this enterprise

 through a pattern of racketeering activities.

       1575. Allstate is a “person,” as defined by 18 U.S.C. § 1961(3), injured in its

 business or property by reason of the Count XV defendants’ fraudulent acts.

       1576. The Count XV defendants’ conduct in violation of 18 U.S.C. § 1962(c)

 was the direct and proximate cause of Allstate’s injury.


                                           282
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19        PageID.283    Page 283 of 308



        1577. Allstate (and all plaintiffs individually) is in the business of writing

 insurance and paying claims in the State of Michigan.

        1578. Insurance fraud schemes practiced here and elsewhere have a

 deleterious impact on Allstate’s overall financial well-being and adversely affect

 insurance rates.

        1579. By virtue of the Count XV defendants’ violation of 18 U.S.C. §

 1962(c), Allstate is entitled to recover from them three times the damages sustained

 by reason of the claims submitted, caused to be submitted, or known to be submitted

 by them, and others acting in concert with them, together with the costs of suit,

 including reasonable attorney’s fees.

                                  COUNT XVI
                      VIOLATION OF 18 U.S.C. § 1962(d)
                            (Medi Transit Enterprise)
     Against North Shore Injury Center, Inc.; William Gonte, M.D.; Ali Faraj;
                              and James Deweese

        1580. Allstate re-alleges, re-pleads, and incorporates by reference paragraphs

 1 to 1356 set forth above as if fully set forth herein.

        1581. Defendants North Shore Injury Center, Inc.; William Gonte, M.D.; Ali

 Faraj; and James Deweese (“Count XVI defendants”) conspired with each other to

 violate 18 U.S.C. § 1962(c) through the facilitation of the operation of Medi Transit.

        1582. The Count XVI defendants each agreed to further, facilitate, support,

 and operate the Medi Transit enterprise.


                                            283
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19       PageID.284     Page 284 of 308



       1583. As such, the Count XVI defendants conspired to violate 18 U.S.C. §

 1962(c).

       1584. The purpose of the conspiracy was to obtain No-Fault payments from

 Allstate on behalf of Medi Transit even though Medi Transit was not eligible to

 collect No-Fault payments by virtue of its unlawful conduct.

       1585. The Count XVI defendants were aware of this purpose and agreed to

 take steps to meet the conspiracy’s objectives, including the creation and submission

 to Allstate of insurance claim and medical record documents containing material

 misrepresentations.

       1586. Allstate has been injured in its business and property by reason of this

 conspiratorial conduct whereas Allstate has been induced to make No-Fault claim

 payments as a result of the Count XVI defendants’ unlawful conduct described

 herein.

       1587. By virtue of this violation of 18 U.S.C. § 1962(d), the Count XVI

 defendants are jointly and severally liable to Allstate and Allstate is entitled to

 recover from each three times the damages sustained by reason of the claims

 submitted by or on behalf of the Count XVI defendants, and others acting in concert

 with them, together with the costs of suit, including reasonable attorney’s fees.




                                          284
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19        PageID.285    Page 285 of 308




                                   COUNT XVII
                              COMMON LAW FRAUD
                               Against All Defendants

       1588. Allstate re-alleges, re-pleads, and incorporates by reference paragraphs

 1 to 1356 set forth above as if fully set forth herein.

       1589. The scheme to defraud perpetrated by Michigan Pain Management

 PLLC; Dearborn Pain Specialists, PLC; Southfield Pain Management, PLLC;

 Sterling Heights Pain Management, PLC; Precision MRI of Michigan LLC d/b/a

 Precise MRI; Advanced Surgery Center, LLC; North Shore Injury Center, Inc.; Medi

 Transit Inc.; James Padula, D.O.; Jonathan Maffia; William Gonte, M.D.; Elias

 Goldstein, D.C.; Albert Jerome, D.C.; Frances Madden, M.D.; Fatina Masri, M.D.;

 Haitham Masri, M.D.; Ali Faraj; James Deweese; and Natham Karrumi, D.C.

 (“Count XVII defendants”) was dependent upon a succession of material

 misrepresentations of fact that the defendants were lawfully and actually providing

 necessary services in compliance with the Michigan No-Fault Act and were entitled

 to collect benefits thereunder.

       1590. The misrepresentations of fact made by the Count XVII defendants

 include, but are not limited to, those material misrepresentations discussed in section

 XIII supra.

       1591. The Count XVII defendants’ representations were false or required

 disclosure of additional facts to render the information furnished not misleading.


                                           285
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19        PageID.286   Page 286 of 308



       1592. The misrepresentations were intentionally made by the Count XVII

 defendants in furtherance of their scheme to defraud Allstate by submitting, causing

 to be submitted, or knowing that non-compensable claims for payment under the

 Michigan No-Fault Act would be submitted to Allstate.

       1593. The Count XVII defendants’ misrepresentations were known to be false

 and were made for the purpose of inducing Allstate to make payments for claims

 that are not compensable under Michigan law.

       1594. Allstate reasonably relied upon such material misrepresentations to its

 detriment in paying numerous non-meritorious bills for alleged medical expenses

 pursuant to No-Fault insurance claims and in incurring expenses related to the

 adjustment and processing of claims submitted by the defendants.

       1595. As a direct and proximate result of the defendants’ fraudulent

 representations and acts, Allstate has been damaged in its business and property as

 previously described herein.

                                   COUNT XVIII
                                CIVIL CONSPIRACY
                                Against All Defendants

       1596. Allstate re-alleges, re-pleads, and incorporates by reference paragraphs

 1 to 1356 set forth above as if fully set forth herein.

       1597. Defendants Michigan Pain Management PLLC; Dearborn Pain

 Specialists, PLC; Southfield Pain Management, PLLC; Sterling Heights Pain


                                           286
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19         PageID.287   Page 287 of 308



 Management, PLC; Precision MRI of Michigan LLC d/b/a Precise MRI; Advanced

 Surgery Center, LLC; North Shore Injury Center, Inc.; Medi Transit Inc.; James

 Padula, D.O.; Jonathan Maffia; William Gonte, M.D.; Elias Goldstein, D.C.; Albert

 Jerome, D.C.; Frances Madden, M.D.; Fatina Masri, M.D.; Haitham Masri, M.D.;

 Ali Faraj; James Deweese; and Natham Karrumi, D.C. (“Count XVIII defendants”)

 combined and concerted to accomplish the unlawful purpose of defrauding Allstate

 by submitting claims for reimbursement under the No-Fault Act to which they were

 not entitled because (1) the defendants did not actually render the treatment for

 which claims were submitted, (2) the defendants did not provide reasonably

 necessary medical treatment, (3) the defendants did not lawfully render treatment,

 and (4) the defendants did not submit reasonable charges to Allstate.

       1598. The Count XVIII defendants worked together to achieve an unlawful

 purpose (namely, defrauding Allstate for personal gain).

       1599. This purpose was known to all of the Count XVIII defendants and

 intentionally pursued.

       1600. Despite knowing that the defendants were not entitled to

 reimbursement under the No-Fault Act because they billed for services that were not

 actually provided, because they billed for services that were not reasonably

 necessary, because treatment was not lawfully rendered, and because they charged

 outrageous and unreasonable prices, the Count XVIII defendants nonetheless


                                         287
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19         PageID.288   Page 288 of 308



 submitted, caused to be submitted, or knew that claims would be submitted (with

 accompanying false medical documentation) to Allstate seeking payment to the

 defendants.

       1601. In reasonable reliance on the false medical documentation submitted by

 the defendants, Allstate paid certain of the claims submitted.

       1602. All of the Count XVIII defendants directly benefited from the payments

 made to Michigan Pain Management PLLC; Dearborn Pain Specialists, PLC;

 Southfield Pain Management, PLLC; Sterling Heights Pain Management, PLC;

 Precision MRI of Michigan LLC d/b/a Precise MRI; Advanced Surgery Center,

 LLC; North Shore Injury Center, Inc.; and Medi Transit Inc.

       1603. All of the Count XVIII defendants actively and intentionally partook in

 a scheme to defraud Allstate and also encouraged and aided other Count XVIII

 defendants in the commission of acts done for the benefit of all Count XVIII

 defendants and to the unjustified detriment of Allstate.

       1604. Accordingly, all of the Count XVIII defendants are equally liable for

 the fraud perpetrated on Allstate pursuant to their conspiracy.




                                          288
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19        PageID.289      Page 289 of 308




                                COUNT XIX
                   PAYMENT UNDER MISTAKE OF FACT
  Against Michigan Pain Management PLLC; Dearborn Pain Specialists, PLC;
    Southfield Pain Management, PLLC; Sterling Heights Pain Management,
  PLC; Precision MRI of Michigan LLC d/b/a Precise MRI; Advanced Surgery
      Center, LLC; North Shore Injury Center, Inc.; and Medi Transit Inc.

       1605. Allstate re-alleges, re-pleads, and incorporates by reference paragraphs

 1 to 1356 set forth above as if fully set forth herein.

       1606. Allstate paid the amounts described herein and itemized in Exhibits 19

 through 26 under a misunderstanding, misapprehension, error, fault, or ignorance of

 material facts, namely, the scheme to defraud Allstate by misrepresenting the fact,

 lawfulness, and necessity of services purportedly provided and billed by Michigan

 Pain Management PLLC; Dearborn Pain Specialists, PLC; Southfield Pain

 Management, PLLC; Sterling Heights Pain Management, PLC; Precision MRI of

 Michigan LLC d/b/a Precise MRI; Advanced Surgery Center, LLC; North Shore

 Injury Center, Inc.; and Medi Transit Inc. (“Count XIX defendants”).

       1607. Allstate sustained damages by paying under a mistake of fact the claims

 submitted by the Count XIX defendants, which misrepresented the fact,

 reasonableness, necessity, and lawfulness of the medical services allegedly rendered

 and whether the patient’s injury arose out of a motor vehicle accident.

       1608. The Count XIX defendants, individually and jointly, would be unjustly

 enriched if permitted to retain the payments made to them by Allstate under a

 mistake of fact.
                                           289
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19        PageID.290   Page 290 of 308



       1609. Allstate is entitled to restitution from each of the Count XIX

 defendants, individually and jointly, for all monies paid to and/or received by them

 from Allstate.

                                COUNT XX
                          UNJUST ENRICHMENT
  Against Michigan Pain Management PLLC; Dearborn Pain Specialists, PLC;
    Southfield Pain Management, PLLC; Sterling Heights Pain Management,
  PLC; Precision MRI of Michigan LLC d/b/a Precise MRI; Advanced Surgery
      Center, LLC; North Shore Injury Center, Inc.; and Medi Transit Inc.

       1610. Allstate re-alleges, re-pleads, and incorporates by reference paragraphs

 1 to 1356 set forth above as if fully set forth herein.

       1611. Allstate paid monies, including those amounts set out in Exhibits 19

 through 26, in response to the claims submitted, or caused to be submitted, by

 defendants Michigan Pain Management PLLC; Dearborn Pain Specialists, PLC;

 Southfield Pain Management, PLLC; Sterling Heights Pain Management, PLC;

 Precision MRI of Michigan LLC d/b/a Precise MRI; Advanced Surgery Center,

 LLC; North Shore Injury Center, Inc.; and Medi Transit Inc. (“Count XX

 defendants”) in reasonable belief that it was legally obligated to make such payments

 based upon the defendants’ fraudulent misrepresentations.

       1612. Allstate’s payments constitute a benefit which the Count XX

 defendants aggressively sought and voluntarily accepted.

       1613. The Count XX defendants wrongfully obtained payments from Allstate

 through the fraudulent scheme detailed herein.
                                           290
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19        PageID.291   Page 291 of 308



       1614. The Count XX defendants have been unjustly enriched by receipt of

 these wrongfully obtained payments from Allstate.

       1615. The Count XX defendants’ retention of these payments would violate

 fundamental principles of justice, equity, and good conscience.

                          COUNT XXI
          DECLARATORY RELIEF PURSUANT TO 28 U.S.C. § 2201
                      Against All Defendants

       1616. Allstate re-alleges, re-pleads, and incorporates by reference paragraphs

 1 to 1356 set forth above as if fully set forth herein.

       1617. Defendants Michigan Pain Management PLLC; Dearborn Pain

 Specialists, PLC; Southfield Pain Management, PLLC; Sterling Heights Pain

 Management, PLC; Precision MRI of Michigan LLC d/b/a Precise MRI; Advanced

 Surgery Center, LLC; North Shore Injury Center, Inc.; Medi Transit Inc.; James

 Padula, D.O.; Jonathan Maffia; William Gonte, M.D.; Elias Goldstein, D.C.; Albert

 Jerome, D.C.; Frances Madden, M.D.; Fatina Masri, M.D.; Haitham Masri, M.D.;

 Ali Faraj; James Deweese; and Natham Karrumi, D.C. (“Count XXI defendants”)

 routinely provided unnecessary and unlawful services with respect to the patients at

 issue in this Complaint.

       1618. The Count XXI defendants also rendered services pursuant to a

 fraudulent scheme whereby patients were illegally solicited and referred to them for




                                           291
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19        PageID.292    Page 292 of 308



 the purpose of generating claims to Allstate, and not for the purpose of providing

 reasonably necessary medical treatment, testing, or services.

       1619. Pursuant to the Michigan No-Fault Act, an insurer is liable to pay

 benefits only for reasonable and necessary expenses for lawfully rendered treatment

 arising out of a motor vehicle accident. Mich. Comp. Laws §§ 500.3105 and

 500.3107.

       1620. The lack of reasonableness and necessity are defenses to an insurer’s

 obligation to pay No-Fault benefits arising out of a motor vehicle accident. Mich.

 Comp. Laws § 500.3107.

       1621. The lack of lawfully-rendered treatment (such as treatment arising from

 illicit solicitation or from kickbacks) is also a defense to an insurer’s obligation to

 pay No-Fault benefits.

       1622. Where a provider is unable to show that an expense has been incurred

 for a reasonably necessary product or service arising out of a motor vehicle accident,

 there can be no finding of a breach of the insurer’s duty to pay, and thus no finding

 of liability with regard to that expense.

       1623. Further, providers may only charge a reasonable amount for the

 products, services, and accommodations rendered. Mich. Comp. Laws § 500.3157.




                                             292
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19       PageID.293    Page 293 of 308



       1624. The Count XXI defendants continue to submit claims under the No-

 Fault Act for unnecessary and unlawfully rendered medical services to Allstate, and

 other claims remain pending with Allstate.

       1625. The Count XXI defendants will continue to bill Allstate for No-Fault

 benefit payments absent a declaration by this Court that Allstate has no obligation

 to pay fraudulent pending and previously-denied No-Fault claims submitted by any

 of the Count XXI defendants for any or all of the reasons set out in the within

 Complaint.

       1626. Accordingly, Allstate requests a judgment pursuant to the Declaratory

 Judgment Act, 28 U.S.C. § 2201, declaring that the Count XXI defendants provided

 unnecessary and unlawful treatment that is not compensable under Michigan’s No-

 Fault Act.

       1627. Allstate also requests a judgment pursuant to the Declaratory Judgment

 Act, 28 U.S.C. § 2201, declaring that the Count XXI defendants were engaged in a

 fraudulent scheme whereby they provided unnecessary and unlawful treatment and

 submitted unreasonable charges for the same to Allstate at all relevant times.

       1628. As such, the Count XXI defendants have no standing to submit, pursue,

 or receive No-Fault benefits or any other payment from Allstate, and Allstate

 requests a judgment pursuant to the Declaratory Judgment Act, 28 U.S.C. § 2201,

 declaring that the Count XXI defendants cannot seek payment from Allstate for


                                         293
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19       PageID.294     Page 294 of 308



 benefits under Michigan’s No-Fault Act, Mich. Comp. Laws § 500.3101, et seq., any

 policy of insurance, any assignment of benefits, any lien of any nature, or any other

 claim for payment related to the fraudulent conduct detailed in the within Complaint.

       1629. Allstate further requests a judgment pursuant to the Declaratory

 Judgment Act, 28 U.S.C. § 2201, declaring that the Count XXI defendants cannot

 balance bill or otherwise seek payment from any person insured under an Allstate

 policy or for whom Allstate is the responsible payor related to the fraudulent conduct

 detailed in the within Complaint.

 XVII. DEMAND FOR RELIEF

       WHEREFORE, plaintiffs Allstate Insurance Company, Allstate Fire and

 Casualty Insurance Company, Allstate Property and Casualty Insurance Company,

 Esurance Insurance Company, and Esurance Property and Casualty Insurance

 Company respectfully pray that judgment enter in their favor as follows:

                                  COUNT I
                      VIOLATION OF 18 U.S.C. § 1962(c)
                          (Michigan Pain Enterprise)
     Against Precision MRI of Michigan LLC d/b/a Precise MRI; Advanced
  Surgery Center, LLC; North Shore Injury Center, Inc.; James Padula, D.O.;
  Jonathan Maffia; William Gonte, M.D.; Elias Goldstein, D.C.; Albert Jerome,
    D.C.; Frances Madden, M.D.; Fatina Masri, M.D.; Haitham Masri, M.D.;
                  James Deweese; and Natham Karrumi, D.C.

       (a)    AWARD Allstate its actual and consequential damages in an amount

 to be determined at trial;



                                          294
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19     PageID.295   Page 295 of 308



       (b)    AWARD Allstate treble damages pursuant to 18 U.S.C. § 1964,

 together with interest, costs, and attorney’s fees;

       (c)    GRANT Allstate injunctive relief enjoining the defendants from

 engaging in the wrongful conduct alleged in the within Complaint; and

       (d)    GRANT all other relief this Court deems just.

                                 COUNT II
                      VIOLATION OF 18 U.S.C. § 1962(d)
                          (Michigan Pain Enterprise)
     Against Precision MRI of Michigan LLC d/b/a Precise MRI; Advanced
  Surgery Center, LLC; North Shore Injury Center, Inc.; James Padula, D.O.;
  Jonathan Maffia; William Gonte, M.D.; Elias Goldstein, D.C.; Albert Jerome,
    D.C.; Frances Madden, M.D.; Fatina Masri, M.D.; Haitham Masri, M.D.;
                  James Deweese; and Natham Karrumi, D.C.

       (a)    AWARD Allstate its actual and consequential damages in an amount

 to be determined at trial;

       (b)    AWARD Allstate treble damages pursuant to 18 U.S.C. § 1964,

 together with interest, costs, and attorney’s fees;

       (c)    GRANT Allstate injunctive relief enjoining the defendants from

 engaging in the wrongful conduct alleged in the within Complaint; and

       (d)    GRANT all other relief this Court deems just.




                                           295
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19       PageID.296   Page 296 of 308




                                     COUNT III
                         VIOLATION OF 18 U.S.C. § 1962(c)
                             (Dearborn Pain Enterprise)
        Against Precision MRI of Michigan LLC d/b/a Precise MRI; Advanced
     Surgery Center, LLC; James Padula, D.O.; Jonathan Maffia; William Gonte,
        M.D.; Elias Goldstein, D.C.; Albert Jerome, D.C.; Fatina Masri, M.D.;
                 Haitham Masri, M.D.; and Natham Karrumi, D.C.

          (a)   AWARD Allstate its actual and consequential damages in an amount

 to be determined at trial;

          (b)   AWARD Allstate treble damages pursuant to 18 U.S.C. § 1964,

 together with interest, costs, and attorney’s fees;

          (c)   GRANT Allstate injunctive relief enjoining the defendants from

 engaging in the wrongful conduct alleged in the within Complaint; and

          (d)   GRANT all other relief this Court deems just.

                                     COUNT IV
                         VIOLATION OF 18 U.S.C. § 1962(d)
                             (Dearborn Pain Enterprise)
        Against Precision MRI of Michigan LLC d/b/a Precise MRI; Advanced
     Surgery Center, LLC; James Padula, D.O.; Jonathan Maffia; William Gonte,
        M.D.; Elias Goldstein, D.C.; Albert Jerome, D.C.; Fatina Masri, M.D.;
                 Haitham Masri, M.D.; and Natham Karrumi, D.C.

          (a)   AWARD Allstate its actual and consequential damages in an amount

 to be determined at trial;

          (b)   AWARD Allstate treble damages pursuant to 18 U.S.C. § 1964,

 together with interest, costs, and attorney’s fees;




                                           296
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19     PageID.297   Page 297 of 308



       (c)    GRANT Allstate injunctive relief enjoining the defendants from

 engaging in the wrongful conduct alleged in the within Complaint; and

       (d)    GRANT all other relief this Court deems just.

                                  COUNT V
                      VIOLATION OF 18 U.S.C. § 1962(c)
                         (Southfield Pain Enterprise)
  Against Michigan Pain Management PLLC; Precision MRI of Michigan LLC
    d/b/a Precise MRI; Advanced Surgery Center, LLC; James Padula, D.O.;
  Jonathan Maffia; William Gonte, M.D.; Elias Goldstein, D.C.; Albert Jerome,
  D.C.; Fatina Masri, M.D.; Haitham Masri, M.D.; and Natham Karrumi, D.C.

       (a)    AWARD Allstate its actual and consequential damages in an amount

 to be determined at trial;

       (b)    AWARD Allstate treble damages pursuant to 18 U.S.C. § 1964,

 together with interest, costs, and attorney’s fees;

       (c)    GRANT Allstate injunctive relief enjoining the defendants from

 engaging in the wrongful conduct alleged in the within Complaint; and

       (d)    GRANT all other relief this Court deems just.

                                 COUNT VI
                      VIOLATION OF 18 U.S.C. § 1962(d)
                         (Southfield Pain Enterprise)
  Against Michigan Pain Management PLLC; Precision MRI of Michigan LLC
    d/b/a Precise MRI; Advanced Surgery Center, LLC; James Padula, D.O.;
  Jonathan Maffia; William Gonte, M.D.; Elias Goldstein, D.C.; Albert Jerome,
  D.C.; Fatina Masri, M.D.; Haitham Masri, M.D.; and Natham Karrumi, D.C.

       (a)    AWARD Allstate its actual and consequential damages in an amount

 to be determined at trial;


                                           297
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19      PageID.298   Page 298 of 308



         (b)   AWARD Allstate treble damages pursuant to 18 U.S.C. § 1964,

 together with interest, costs, and attorney’s fees;

         (c)   GRANT Allstate injunctive relief enjoining the defendants from

 engaging in the wrongful conduct alleged in the within Complaint; and

         (d)   GRANT all other relief this Court deems just.

                                    COUNT VII
                        VIOLATION OF 18 U.S.C. § 1962(c)
                         (Sterling Heights Pain Enterprise)
     Against Precision MRI of Michigan LLC d/b/a Precise MRI; James Padula,
     D.O.; Jonathan Maffia; Elias Goldstein, D.C.; Albert Jerome, D.C.; Frances
                     Madden, M.D.; and Natham Karrumi, D.C.

         (a)   AWARD Allstate its actual and consequential damages in an amount

 to be determined at trial;

         (b)   AWARD Allstate treble damages pursuant to 18 U.S.C. § 1964,

 together with interest, costs, and attorney’s fees;

         (c)   GRANT Allstate injunctive relief enjoining the defendants from

 engaging in the wrongful conduct alleged in the within Complaint; and

         (d)   GRANT all other relief this Court deems just.




                                           298
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19       PageID.299   Page 299 of 308




                                   COUNT VIII
                       VIOLATION OF 18 U.S.C. § 1962(d)
                        (Sterling Heights Pain Enterprise)
     Against Precision MRI of Michigan LLC d/b/a Precise MRI; James Padula,
     D.O.; Jonathan Maffia; Elias Goldstein, D.C.; Albert Jerome, D.C.; Frances
                     Madden, M.D.; and Natham Karrumi, D.C.

          (a)   AWARD Allstate its actual and consequential damages in an amount

 to be determined at trial;

          (b)   AWARD Allstate treble damages pursuant to 18 U.S.C. § 1964,

 together with interest, costs, and attorney’s fees;

          (c)   GRANT Allstate injunctive relief enjoining the defendants from

 engaging in the wrongful conduct alleged in the within Complaint; and

          (d)   GRANT all other relief this Court deems just.

                                      COUNT IX
                         VIOLATION OF 18 U.S.C. § 1962(c)
                               (Precise MRI Enterprise)
     Against Michigan Pain Management PLLC; Dearborn Pain Specialists, PLC;
      Southfield Pain Management, PLLC; Sterling Heights Pain Management,
      PLLC; James Padula, D.O.; Jonathan Maffia; William Gonte, M.D.; Elias
      Goldstein, D.C.; Albert Jerome, D.C.; Frances Madden, M.D.; and Natham
                                    Karrumi, D.C.

          (a)   AWARD Allstate its actual and consequential damages in an amount

 to be determined at trial;

          (b)   AWARD Allstate treble damages pursuant to 18 U.S.C. § 1964,

 together with interest, costs, and attorney’s fees;




                                           299
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19       PageID.300   Page 300 of 308



          (c)   GRANT Allstate injunctive relief enjoining the defendants from

 engaging in the wrongful conduct alleged in the within Complaint; and

          (d)   GRANT all other relief this Court deems just.

                                      COUNT X
                         VIOLATION OF 18 U.S.C. § 1962(d)
                               (Precise MRI Enterprise)
     Against Michigan Pain Management PLLC; Dearborn Pain Specialists, PLC;
      Southfield Pain Management, PLLC; Sterling Heights Pain Management,
      PLLC; James Padula, D.O.; Jonathan Maffia; William Gonte, M.D.; Elias
      Goldstein, D.C.; Albert Jerome, D.C.; Frances Madden, M.D.; and Natham
                                    Karrumi, D.C.

          (a)   AWARD Allstate its actual and consequential damages in an amount

 to be determined at trial;

          (b)   AWARD Allstate treble damages pursuant to 18 U.S.C. § 1964,

 together with interest, costs, and attorney’s fees;

          (c)   GRANT Allstate injunctive relief enjoining the defendant from

 engaging in the wrongful conduct alleged in the within Complaint; and

          (d)   GRANT all other relief this Court deems just.




                                           300
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19       PageID.301   Page 301 of 308




                                      COUNT XI
                         VIOLATION OF 18 U.S.C. § 1962(c)
                            (Advanced Surgery Enterprise)
     Against Michigan Pain Management PLLC; Dearborn Pain Specialists, PLC;
     Southfield Pain Management, PLLC; Precision MRI of Michigan, LLC d/b/a
      Precise MRI; James Padula, D.O.; Jonathan Maffia; William Gonte, M.D.;
      Elias Goldstein, D.C.; Albert Jerome, D.C.; Frances Madden, M.D.; Fatina
            Masri, M.D.; Haitham Masri, M.D.; and Natham Karrumi, D.C.

          (a)   AWARD Allstate its actual and consequential damages in an amount

 to be determined at trial;

          (b)   AWARD Allstate treble damages pursuant to 18 U.S.C. § 1964,

 together with interest, costs, and attorney’s fees;

          (c)   GRANT Allstate injunctive relief enjoining the defendants from

 engaging in the wrongful conduct alleged in the within Complaint; and

          (d)   GRANT all other relief this Court deems just.

                                      COUNT XII
                         VIOLATION OF 18 U.S.C. § 1962(d)
                            (Advanced Surgery Enterprise)
     Against Michigan Pain Management PLLC; Dearborn Pain Specialists, PLC;
     Southfield Pain Management, PLLC; Precision MRI of Michigan, LLC d/b/a
      Precise MRI; James Padula, D.O.; Jonathan Maffia; William Gonte, M.D.;
      Elias Goldstein, D.C.; Albert Jerome, D.C.; Frances Madden, M.D.; Fatina
            Masri, M.D.; Haitham Masri, M.D.; and Natham Karrumi, D.C.

          (a)   AWARD Allstate its actual and consequential damages in an amount

 to be determined at trial;

          (b)   AWARD Allstate treble damages pursuant to 18 U.S.C. § 1964,

 together with interest, costs, and attorney’s fees;


                                           301
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19     PageID.302   Page 302 of 308



       (c)    GRANT Allstate injunctive relief enjoining the defendants from

 engaging in the wrongful conduct alleged in the within Complaint; and

       (d)    GRANT all other relief this Court deems just.

                               COUNT XIII
                    VIOLATION OF 18 U.S.C. § 1962(c)
                         (North Shore Enterprise)
 Against Michigan Pain Management PLLC; Medi Transit Inc.; James Padula,
  D.O.; Jonathan Maffia; William Gonte, M.D.; Elias Goldstein, D.C.; Albert
                Jerome, D.C.; Ali Faraj; and James Deweese

       (a)    AWARD Allstate its actual and consequential damages in an amount

 to be determined at trial;

       (b)    AWARD Allstate treble damages pursuant to 18 U.S.C. § 1964,

 together with interest, costs, and attorney’s fees;

       (c)    GRANT Allstate injunctive relief enjoining the defendants from

 engaging in the wrongful conduct alleged in the within Complaint; and

       (d)    GRANT all other relief this Court deems just.

                               COUNT XIV
                    VIOLATION OF 18 U.S.C. § 1962(d)
                         (North Shore Enterprise)
 Against Michigan Pain Management PLLC; Medi Transit Inc.; James Padula,
  D.O.; Jonathan Maffia; William Gonte, M.D.; Elias Goldstein, D.C.; Albert
                Jerome, D.C.; Ali Faraj; and James Deweese

       (a)    AWARD Allstate its actual and consequential damages in an amount

 to be determined at trial;




                                           302
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19     PageID.303   Page 303 of 308



        (b)   AWARD Allstate treble damages pursuant to 18 U.S.C. § 1964,

 together with interest, costs, and attorney’s fees;

        (c)   GRANT Allstate injunctive relief enjoining the defendants from

 engaging in the wrongful conduct alleged in the within Complaint; and

        (d)   GRANT all other relief this Court deems just.

                                  COUNT XV
                      VIOLATION OF 18 U.S.C. § 1962(c)
                            (Medi Transit Enterprise)
     Against North Shore Injury Center, Inc.; William Gonte, M.D.; Ali Faraj;
                              and James Deweese

        (a)   AWARD Allstate its actual and consequential damages in an amount

 to be determined at trial;

        (b)   AWARD Allstate treble damages pursuant to 18 U.S.C. § 1964,

 together with interest, costs, and attorney’s fees;

        (c)   GRANT Allstate injunctive relief enjoining the defendants from

 engaging in the wrongful conduct alleged in the within Complaint; and

        (d)   GRANT all other relief this Court deems just.

                                  COUNT XVI
                      VIOLATION OF 18 U.S.C. § 1962(d)
                            (Medi Transit Enterprise)
     Against North Shore Injury Center, Inc.; William Gonte, M.D.; Ali Faraj;
                              and James Deweese

        (a)   AWARD Allstate its actual and consequential damages in an amount

 to be determined at trial;


                                           303
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19       PageID.304       Page 304 of 308



       (b)    AWARD Allstate treble damages pursuant to 18 U.S.C. § 1964,

 together with interest, costs, and attorney’s fees;

       (c)    GRANT Allstate injunctive relief enjoining the defendants from

 engaging in the wrongful conduct alleged in the within Complaint; and

       (d)    GRANT all other relief this Court deems just.

                                   COUNT XVII
                              COMMON LAW FRAUD
                               Against All Defendants

        (a)   AWARD Allstate its actual and consequential damages against the

 defendants jointly and severally in an amount to be determined at trial;

       (b)    AWARD Allstate its costs, including, but not limited to, investigative

 costs incurred in the detection of the defendants’ illegal conduct; and

       (c)    GRANT all other relief this Court deems just.

                                   COUNT XVIII
                                CIVIL CONSPIRACY
                                Against All Defendants

        (a)   AWARD Allstate its actual and consequential damages against the

 defendants jointly and severally in an amount to be determined at trial;

       (b)    AWARD Allstate its costs, including, but not limited to, investigative

 costs incurred in the detection of the defendants’ illegal conduct; and

       (c)    GRANT all other relief this Court deems just.




                                           304
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19     PageID.305   Page 305 of 308




                                COUNT XIX
                   PAYMENT UNDER MISTAKE OF FACT
  Against Michigan Pain Management PLLC; Dearborn Pain Specialists, PLC;
    Southfield Pain Management, PLLC; Sterling Heights Pain Management,
  PLC; Precision MRI of Michigan LLC d/b/a Precise MRI; Advanced Surgery
      Center, LLC; North Shore Injury Center, Inc.; and Medi Transit Inc.

        (a)   AWARD Allstate its actual and consequential damages in an amount

 to be determined at trial; and

       (b)    GRANT all other relief this Court deems just.

                                COUNT XX
                          UNJUST ENRICHMENT
  Against Michigan Pain Management PLLC; Dearborn Pain Specialists, PLC;
    Southfield Pain Management, PLLC; Sterling Heights Pain Management,
  PLC; Precision MRI of Michigan LLC d/b/a Precise MRI; Advanced Surgery
      Center, LLC; North Shore Injury Center, Inc.; and Medi Transit Inc.

        (a)   AWARD Allstate its actual and consequential damages in an amount

 to be determined at trial; and

       (b)    GRANT all other relief this Court deems just.

                          COUNT XXI
          DECLARATORY RELIEF PURSUANT TO 28 U.S.C. § 2201
                      Against All Defendants

       (a)    DECLARE that Allstate has no obligation to pay pending and

 previously denied No-Fault insurance claims submitted by Michigan Pain

 Management PLLC; Dearborn Pain Specialists, PLC; Southfield Pain Management,

 PLLC; Sterling Heights Pain Management, PLC; Precision MRI of Michigan LLC

 d/b/a Precise MRI; Advanced Surgery Center, LLC; North Shore Injury Center, Inc.;


                                        305
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19           PageID.306   Page 306 of 308



 Medi Transit Inc.; James Padula, D.O.; Jonathan Maffia; William Gonte, M.D.; Elias

 Goldstein, D.C.; Albert Jerome, D.C.; Frances Madden, M.D.; Fatina Masri, M.D.;

 Haitham Masri, M.D.; Ali Faraj; James Deweese; and Natham Karrumi, D.C. for

 any or all of the reasons set out in the within Complaint;

       (b)    DECLARE that Michigan Pain Management PLLC; Dearborn Pain

 Specialists, PLC; Southfield Pain Management, PLLC; Sterling Heights Pain

 Management, PLC; Precision MRI of Michigan LLC d/b/a Precise MRI; Advanced

 Surgery Center, LLC; North Shore Injury Center, Inc.; Medi Transit Inc.; James

 Padula, D.O.; Jonathan Maffia; William Gonte, M.D.; Elias Goldstein, D.C.; Albert

 Jerome, D.C.; Frances Madden, M.D.; Fatina Masri, M.D.; Haitham Masri, M.D.;

 Ali Faraj; James Deweese; and Natham Karrumi, D.C., jointly and severally, cannot

 seek payment from Allstate for benefits under Michigan’s No-Fault Act, Mich.

 Comp. Laws § 500.3101, et seq., any policy of insurance, any assignment of benefits,

 any lien of any nature, or any other claim for payment related to the fraudulent

 conduct detailed in the within Complaint;

       (c)    DECLARE that Michigan Pain Management PLLC; Dearborn Pain

 Specialists, PLC; Southfield Pain Management, PLLC; Sterling Heights Pain

 Management, PLC; Precision MRI of Michigan LLC d/b/a Precise MRI; Advanced

 Surgery Center, LLC; North Shore Injury Center, Inc.; Medi Transit Inc.; James

 Padula, D.O.; Jonathan Maffia; William Gonte, M.D.; Elias Goldstein, D.C.; Albert


                                          306
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19       PageID.307     Page 307 of 308



 Jerome, D.C.; Frances Madden, M.D.; Fatina Masri, M.D.; Haitham Masri, M.D.;

 Ali Faraj; James Deweese; and Natham Karrumi, D.C., jointly and severally, cannot

 balance bill or otherwise seek payment from any person insured under an Allstate

 policy or for whom Allstate is the responsible payor related to the fraudulent conduct

 detailed in the within Complaint; and

       (d)    GRANT such other relief as this Court deems just and appropriate

 under Michigan law and the principles of equity.

 XVIII.       DEMAND FOR JURY TRIAL

       The plaintiffs hereby demand a trial by jury on all claims.

                         [SIGNATURE PAGE FOLLOWS]




                                          307
  
Case 2:19-cv-10579-GCS-APP ECF No. 1 filed 02/26/19    PageID.308     Page 308 of 308



                                            Respectfully submitted,

                                            SMITH & BRINK

                                            /s/ Jacquelyn A. McEttrick
                                            ________________________
                                            Richard D. King, Jr.
                                            rking@smithbrink.com
                                            Nathan A. Tilden (P76969)
                                            ntilden@smithbrink.com
                                            Jacquelyn A. McEttrick
                                            jmcettrick@smithbrink.com
                                            Andrew H. DeNinno
                                            adeninno@smithbrink.com
                                            38777 Six Mile Road, Suite 314
                                            Livonia, MI 48152
                                            (734) 521-9000

                                            350 Granite Street, Suite 2303
                                            Braintree, MA 02184
                                            (617) 770-2214

                                            Attorneys for Plaintiffs
                                            Allstate Insurance Company,
                                            Allstate Fire and Casualty Insurance
                                            Company, Allstate Property and
                                            Casualty Insurance Company,
                                            Esurance Insurance Company, and
                                            Esurance Property and Casualty
                                            Insurance Company

 Dated: February 26, 2019




                                      308
  
